Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

by and among

THE WRIGHT INSURANCE GROUP, LLC,

BROWN & BROWN, INC.,

BROWN & BROWN ACQUISITION GROUP, LLC

and

TEIVA SECURITYHOLDERS REPRESENTATIVE, LLC, solely in

its capacity as the Representative

January 15, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I THE MERGER

     2   

1.01.

   The Merger      3   

1.02.

   Conversion of Units      4   

1.03.

   Procedures for Class B Units      4   

1.04.

   Exchange of Units; Paying Agent; Direction Letter      4   

1.05.

   Representative Amount      5   

1.06.

   Organizational Documents      5   

1.07.

   Directors and Officers      6   

1.08.

   Closing Calculations      6   

1.09.

   Final Closing Balance Sheet Calculation      6   

1.10.

   Post-Closing Adjustment Payment      8   

1.11.

   Escrow Account      8   

1.12.

   No Dissenter’s Rights      8   

1.13.

   No Withholding      9   

1.14.

   Reference Statement      9   

1.15.

   Purchase Price Allocation      9   

1.16.

   Contingent Consideration      10   

1.17.

   New York Life Blocker Purchase Agreement      12   

ARTICLE II THE CLOSING

     12   

2.01.

   The Closing      12   

2.02.

   Transactions at or Prior to Closing      13   

2.03.

   The Closing Transactions      13   

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     14   

3.01.

   Organization and Power      14   

3.02.

   Subsidiaries      14   

3.03.

   Authorization; No Breach; Valid and Binding Agreement      15   

3.04.

   Capitalization      15   

3.05.

   Financial Statements      16   

3.06.

   Absence of Certain Developments; Undisclosed Liabilities      18   

3.07.

   Real Property      20   

3.08.

   Tax Matters      20   

3.09.

   Contracts and Commitments      22   

3.10.

   Intellectual Property      23   

3.11.

   Litigation      24   

3.12.

   Governmental Consents, etc.      25   

3.13.

   Employee Benefit Plans      25   

3.14.

   Insurance Coverage      27   

3.15.

   Compliance with Laws      27   

3.16.

   Environmental Compliance and Conditions      27   

3.17.

   Affiliated Transactions      28   

3.18.

   Employees      28   

 

i



--------------------------------------------------------------------------------

3.19.

   Insurance Regulatory Matters      29   

3.20.

   Insurance Contracts      30   

3.21.

   Producers      30   

3.22.

   Brokerage      31   

3.23.

   No Other Representations or Warranties      31   

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE PARENT AND THE MERGER SUB

     31   

4.01.

   Organization and Power      31   

4.02.

   Authorization      31   

4.03.

   No Violation      32   

4.04.

   Governmental Consents, etc.      32   

4.05.

   Litigation      32   

4.06.

   Brokerage      32   

4.07.

   Financing      32   

4.08.

   Purpose      33   

4.09.

   Solvency      33   

4.10.

   Parent Entity      33   

4.11.

   No Other Representations      33   

ARTICLE V COVENANTS OF THE COMPANY

     34   

5.01.

   Conduct of the Business      34   

5.02.

   Access to Books and Records      36   

5.03.

   Efforts to Consummate      37   

5.04.

   Exclusive Dealing      37   

5.05.

   Payoff Letters and Lien Releases      38   

5.06.

   Written Consent      38   

5.07.

   Notification      38   

5.08.

   Section 280G Shareholder Approval      38   

5.09.

   Restrictive Covenant Agreements      39   

ARTICLE VI COVENANTS OF THE PARENT

     39   

6.01.

   Access to Books and Records      39   

6.02.

   Notification      39   

6.03.

   Indemnification of Officers and Directors of the Company      39   

6.04.

   Regulatory Filings      42   

6.05.

   Efforts to Consummate      43   

6.06.

   Contact with Customers and Suppliers      43   

6.07.

   Parent’s Solvency      43   

6.08.

   Employee Benefit Matters      44   

ARTICLE VII CONDITIONS TO CLOSING

     45   

7.01.

   Conditions to the Parent’s and the Merger Sub’s Obligations      45   

7.02.

   Conditions to the Company’s Obligations      46   

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII INDEMNIFICATION

     48   

8.01.

   Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions      48   

8.02.

   Indemnification for the Benefit of the Parent Indemnified Parties      48   

8.03.

   Indemnification by the Parent for the Benefit of the Securityholders      49
  

8.04.

   Limitations on Indemnification      50   

8.05.

   Indemnification Procedures; Defense of Third Party Claims      51   

8.06.

   Sole and Exclusive Remedy      52   

8.07.

   Escrow Release      53   

8.08.

   Acknowledgement of the Parent and the Merger Sub      53   

ARTICLE IX TERMINATION

     54   

9.01.

   Termination      54   

9.02.

   Effect of Termination      55   

ARTICLE X ADDITIONAL COVENANTS

     55   

10.01.

   Representative      55   

10.02.

   Disclosure Schedules      57   

10.03.

   Certain Tax Matters      58   

ARTICLE XI DEFINITIONS

     62   

11.01.

   Definitions      62   

11.02.

   Other Definitional Provisions      72   

11.03.

   Cross-Reference of Other Definitions      73   

ARTICLE XII MISCELLANEOUS

     75   

12.01.

   Press Releases and Communications      75   

12.02.

   Expenses      75   

12.03.

   Notices      76   

12.04.

   Assignment      77   

12.05.

   Severability      77   

12.06.

   References      77   

12.07.

   Construction      78   

12.08.

   Amendment and Waiver      78   

12.09.

   Complete Agreement      78   

12.10.

   Third Party Beneficiaries      78   

12.11.

   Waiver of Trial by Jury      79   

12.12.

   Parent Deliveries      79   

12.13.

   Delivery by Facsimile or Email      79   

12.14.

   Counterparts      79   

12.15.

   Governing Law      79   

12.16.

   Jurisdiction      80   

12.17.

   Remedies Cumulative      80   

12.18.

   No Recourse      80   

12.19.

   Damages; Specific Performance      80   

12.20.

   Waiver of Conflicts      81   

 

iii



--------------------------------------------------------------------------------

INDEX OF EXHIBITS

 

Exhibit A    Form of Certificate of Merger Exhibit B    Form of Letter of
Transmittal Exhibit C    Form of Paying Agent Agreement Exhibit D    Form of
Surviving Company LLC Agreement Exhibit E    Form of Escrow Agreement Exhibit F
   Reference Statement INDEX OF ANNEXES Annex A    Pre-Closing Transactions
INDEX OF APPENDICES Appendix 1    Aquiline Blocker Purchase Agreement Appendix 2
   New York Life Blocker Purchase Agreement Appendix 3    Noncompetition and
Nonsolicitation Agreement (Aquiline) Appendix 4    Non-Solicitation,
Confidentiality and Non-Disclosure Agreement (Norman Brown) Appendix 5   
Non-Solicitation, Confidentiality and Non-Disclosure Agreement (William Malloy)
Appendix 6    Noncompetition and Nonsolicitation Agreement (William Fishlinger)
Appendix 7    Noncompetition and Nonsolicitation Agreement (Other Employees)
Appendix 8    Securityholders Side Letter Appendix 9    Amended and Restated
Management Services Agreement Appendix 10    Trademark License Agreement

 

iv



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of January 15,
2014, is made by and among The Wright Insurance Group, LLC, a Delaware limited
liability company (the “Company”), Brown & Brown, Inc., a Florida corporation
(the “Parent”), Brown & Brown Acquisition Group, LLC, a Delaware limited
liability company and wholly owned subsidiary of the Parent (the “Merger Sub”),
and Teiva Securityholders Representative, LLC solely in its capacity as the
representative for the Company’s Securityholders (the “Representative”). The
Parent, the Merger Sub and the Company, and, solely in its capacity as and
solely to the extent applicable, the Representative, shall be referred to herein
from time to time as a “Party” and collectively as the “Parties”. Capitalized
terms used and not otherwise defined herein have the meanings set forth in
Article XI below.

WHEREAS, the Parent desires to acquire one hundred percent (100%) of the issued
and outstanding membership interests of the Company in a reverse subsidiary
merger transaction on the terms and subject to the conditions set forth herein;

WHEREAS, the respective boards of directors (or their equivalent governing
bodies) of the Parent, the Merger Sub and the Company have each approved this
Agreement and the transactions contemplated hereby, including the Merger, upon
the terms and subject to the conditions set forth herein;

WHEREAS, concurrently with the execution of this Agreement, Aquiline Financial
Services Fund L.P. and Aquiline Financial Services Fund (Offshore) L.P.
(collectively, “Aquiline”) have entered a Stock Purchase Agreement with the
Parent (the “Aquiline Blocker Purchase Agreement”), attached hereto as Appendix
1, pursuant to which the Parent, subject to the terms and conditions thereof,
shall purchase from Aquiline all of the issued and outstanding capital stock of
Aquiline Wright Holdings 1, Inc. and Aquiline Wright Holdings 2, Inc.
(collectively, the “Aquiline Blockers”), which hold 9,693,864.30 Class A Units
of the Company as of the date hereof, immediately prior to the Effective Time;

WHEREAS, concurrently with the execution of this Agreement, (i) NYLCAP 2010
Co-Invest, L.P. and NYLCAP 2010 Co-Invest GenPar L.P. ( “New York Life”) has
entered an Interest Purchase Agreement with the Parent (the “New York Life
Blocker Purchase Agreement” and, together with the Aquiline Blocker Purchase
Agreement, the “Blocker Purchase Agreements”), attached hereto as Appendix 2,
pursuant to which the Parent, subject to the terms and conditions thereof, shall
purchase from New York Life all of the issued and outstanding partnership
interests of NYLCAP 2010 Co-Invest ECI Blocker Holdco D, LP (the “New York Life
Blocker” and, together with the Aquiline Blockers, the “Blockers”), which
indirectly holds 174,685 Class A Units of the Company as of the date hereof,
immediately prior to the Effective Time;

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the willingness of the Parent and Merger Sub to enter into
this Agreement, Aquiline has executed and delivered a Noncompetition and
Nonsolicitation Agreement, attached hereto as Appendix 3, which shall become
effective as of the date hereof, but which shall automatically terminate in the
event this Agreement is terminated in accordance with the terms hereof;

 

1



--------------------------------------------------------------------------------

WHEREAS, concurrently with the execution of this Agreement, and as a condition
and inducement to the willingness of the Parent and Merger Sub to enter into
this Agreement, (a) each of William Malloy and Norman Brown has executed and
delivered a Non-Solicitation, Confidentiality and Non-Disclosure Agreement,
attached hereto as Appendix 4 and Appendix 5, respectively, (b) William
Fishlinger has executed and delivered a Noncompetition and Nonsolicitation
Agreement, attached hereto as Appendix 6, and (c) certain other employees of the
Group Companies have executed and delivered Noncompetition and Nonsolicitation
Agreement, attached hereto as Appendix 7 (the agreements set forth in clauses
(a), (b) and (c), the “Restrictive Covenant Agreements”), each of which shall
become effective as of the date hereof, but which shall automatically terminate
in the event this Agreement is terminated in accordance with the terms hereof;

WHEREAS, concurrently with the execution of this Agreement, Parent and the
Securityholders have executed and delivered a side letter agreement, attached
hereto as Appendix 8, pursuant to which the Securityholders have agreed to
provide certain indemnification to the Parent Indemnified Parties for claims
properly asserted prior to the Extended Survival Date (as defined herein) in
accordance with the terms thereof and this Agreement (the “Securityholders Side
Letter”);

WHEREAS, at or prior to the consummation of the Merger, subject to the terms and
conditions of this Agreement, the Pre-Closing Transactions (as defined herein)
shall be consummated and consequently, from and after the Closing, WRM America
Indemnity Company, Inc., a New York corporation and wholly owned subsidiary of
the Company (“WRMAI”), shall no longer be a subsidiary of the Company;

WHEREAS, concurrently with the execution of this Agreement, Wright Risk
Management Company, LLC, a Delaware limited liability company and wholly owned
subsidiary of the Company, and WRMAI have entered into an Amended and Restated
Management Services Agreement, attached hereto as Appendix 9, which shall become
effective solely upon the Closing; and

WHEREAS, concurrently with the execution of this Agreement, the Company and
WRMAI have entered into a Trademark License Agreement, attached hereto as
Appendix 10, which shall become effective solely upon the Closing;

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

ARTICLE I

THE MERGER

1.01. The Merger.

(a) Subject to the terms and conditions hereof, at the Effective Time, the
Merger Sub shall merge (the “Merger”) with and into the Company in accordance
with the Delaware Limited Liability Company Act (as amended, the “Delaware LLC
Law”), whereupon the separate existence of the Merger Sub shall cease, and the
Company shall be the surviving company (the “Surviving Company”).

 

2



--------------------------------------------------------------------------------

(b) At the Closing, the Company and the Merger Sub shall cause a certificate of
merger substantially in the form of Exhibit A hereto (the “Certificate of
Merger”) to be executed, acknowledged and filed with the Secretary of State of
the State of Delaware and make all other filings or recordings required by the
Delaware LLC Law in connection with the Merger. The Merger shall become
effective at such time as the Certificate of Merger is duly filed with the
Secretary of State of the State of Delaware or at such other time as the Parent
and the Company shall agree and specify in the Certificate of Merger (the
“Effective Time”).

(c) From and after the Effective Time, the Surviving Company shall succeed to
all the assets, rights, privileges, immunities, powers and franchises and be
subject to all of the Liabilities, restrictions, disabilities and duties of the
Company and the Merger Sub, all as provided under the Delaware LLC Law.

1.02. Conversion of Units. Upon the terms and subject to the conditions of this
Agreement, at the Effective Time, by virtue of the Merger and without any action
on the part of the holders thereof:

(a) Each Unit issued and outstanding immediately prior to the Effective Time
(other than any Units which are held by any wholly owned Subsidiary of the
Company (including any Units which are held by the Blockers that are actually
acquired by the Parent immediately prior to the Closing) or in the treasury of
the Company or by the Parent or the Merger Sub, all of which shall cease to be
outstanding and be canceled and none of which shall receive any payment with
respect thereto) and all rights in respect thereof, and in the case of Class B
Units whether or not then vested, shall, by virtue of the Merger and without any
action on the part of the holder thereof, forthwith cease to exist and be
converted into and represent the right to receive an amount in cash equal to the
sum of:

(i) with respect to each such Class A Unit only, the Unreturned Capital
Contribution in respect of such Class A Unit, if any;

(ii) with respect to each such Class A Unit only, the Revaluation Amount in
respect of such Class A Unit, if any;

(iii) the Per Unit Closing Residual Cash Consideration; and

(iv) the Per Unit Additional Merger Consideration;

plus any amounts payable in respect of a Unit of the Contingent Consideration
set forth in Section 1.16. The aggregate consideration to which holders of Units
become entitled pursuant to this Section 1.02(a) is referred to herein as the
“Merger Consideration”.

 

3



--------------------------------------------------------------------------------

(b) Each membership interest of the Merger Sub (a “Merger Sub Interest”) issued
and outstanding immediately prior to the Effective Time shall be converted into
common units in the Surviving Company, as such common units are provided for by
the Surviving Company LLC Agreement. As of the Effective Time, the Merger Sub
Interests shall no longer be outstanding and shall automatically be cancelled
and shall cease to exist, and the holder or holders of such membership interests
shall cease to have any rights with respect thereto, except the right to receive
the common units in the Surviving Company to be issued in consideration
therefore as provided herein, without interest. As of the Effective Time, the
Parent shall be the holder of all the issued and outstanding units of the
Surviving Company.

1.03. Procedures for Class B Units. The Company shall, prior to the Effective
Time, take all actions as are necessary in order to effectuate the actions
contemplated by Section 1.02(a) with respect to Class B Units and to ensure that
no holder of Class B Units shall have any rights from and after the Effective
Time with respect to any Class B Units except as expressly provided
in Section 1.02(a), provided that such actions shall expressly be conditioned
upon the consummation of the Merger and each of the other transactions
contemplated hereby and shall be of no force or effect if this Agreement is
terminated.

1.04. Exchange of Units; Paying Agent; Direction Letter.

(a) The Paying Agent shall effect the exchange of cash for the Units that are
outstanding as of immediately prior to the Effective Time and entitled to
payment pursuant to Section 1.02. In connection with such exchange, by no later
than ten (10) Business Days prior to the Closing Date, the Paying Agent shall
provide each holder of Units with a Letter of Transmittal, substantially in the
form of Exhibit B attached hereto (a “Letter of Transmittal”). Prior to the
Closing Date, the Paying Agent, the Parent and the Representative shall enter
into a Paying Agent Agreement (the “Paying Agent Agreement”), substantially in
the form of Exhibit C attached hereto. Prior to the Effective Time, the Parent
shall transfer to the Paying Agent via wire transfer of immediately available
funds, cash in an amount equal to the Closing Payment Amount. The Paying Agent
shall hold such funds and deliver them in accordance with the terms and
conditions hereof and the terms and conditions of the Paying Agent Agreement.
Each holder of Units outstanding as of immediately prior to the Effective Time
may deliver a duly executed and completed Letter of Transmittal and, after the
Effective Time, the Paying Agent shall promptly deliver or cause to be delivered
to such holder a wire transfer in an amount equal to the amount of cash to which
such holder is entitled under Section 1.02 to the account(s) designated by such
holder in such holder’s Letter of Transmittal; provided, that the Paying Agent
shall deliver or cause to be delivered such amounts on the Closing Date to any
holder of Units that has delivered a duly executed and completed Letter of
Transmittal to the Paying Agent at least two (2) Business Days prior to the
Closing Date. Except as provided in the Escrow Agreement for any Securityholder
with respect to the Escrow Amount, in no event shall any holder of Units who
delivers a Letter of Transmittal be entitled to receive interest on any of the
funds to be received in the Merger. All fees and expenses of the Paying Agent
shall be paid 50% by the Parent and 50% by the Company (as a Transaction
Expense). Any Units held by a holder that has delivered a Letter of Transmittal
to the Company pursuant to this Section 1.04(a) shall not be transferable on the
books of the Company without the Parent’s prior written consent. At the
Effective Time, the share transfer books of the Company shall be closed, and
thereafter there shall be no further registration of transfers of Units
theretofore outstanding on the records of the

 

4



--------------------------------------------------------------------------------

Company. From and after the Effective Time, the holders of Units outstanding
immediately prior to the Effective Time shall cease to have any rights with
respect thereto except as otherwise provided in this Agreement or by Law. On or
after the Effective Time, any Units presented to the Surviving Company or the
Parent for any reason shall be converted into the consideration payable in
respect thereof pursuant to Section 1.02 without any interest thereon. Any
portion of the funds held by the Paying Agent pursuant to this Agreement that
remains undistributed to the holders of Units twelve (12) months after the
Effective Time shall be delivered to the Surviving Company, upon demand, and any
holder of Units that has not previously complied with this Section 1.04(a) prior
to the end of such twelve (12) month period shall thereafter look only to the
Surviving Company for payment of its claim for the applicable portion of the
Merger Consideration in respect of such Units.

(b) Each of Aquiline and Founders Intermediate Holding Company, LLC shall be
entitled to deliver a direction letter to the Parent, the Company and the Paying
Agent within three (3) Business Days prior to the Closing (or, if applicable, to
the Representative after the Closing with respect to any payment of the Merger
Consideration to be made after the Closing), directing that the Merger
Consideration payable to Aquiline or Founders Intermediate Holding Company, LLC,
respectively, under this Agreement or the Blocker Purchase Agreements, as
applicable, be paid to certain third parties in accordance with the terms of
Section 4.2 of the Company LLC Agreement and/or the Congdon Arrangement.

1.05. Representative Amount. Concurrent with the Effective Time, the Parent
shall (a) deduct from the Merger Consideration otherwise due pursuant to
Section 2.01(a) and the Blocker Closing Payment Amount otherwise due pursuant to
Section 1.1 of the Blocker Purchase Agreements, a portion of the Merger
Consideration in an aggregate amount equal to $250,000, or such higher amount as
the Representative may designate in writing to the Company and the Parent at
least five (5) Business Days prior to the Closing, and (b) deliver such amount
to the Representative, on behalf of the Securityholders, at the Closing by wire
transfer of immediately available funds to the account(s) designated by the
Representative, to satisfy potential future obligations of the Securityholders
to the Representative, including expenses of the Representative arising from the
defense or enforcement of claims pursuant to Sections 1.09, 8.02 and 10.01 (in
the aggregate, the “Representative Amount”). Each Securityholder’s pro rata
portion of the Representative Amount that is delivered to, and held by, the
Representative on behalf of each Securityholder shall be determined based on
such Securityholder’s Pro Rata Percentage. The Representative Amount shall be
retained in whole or in part by the Representative for such time as the
Representative shall determine in its sole discretion, at which time the
Representative shall deposit the remaining amounts with the Paying Agent, for
the benefit of the Securityholders, which shall promptly distribute to the
Securityholders their Pro Rata Percentages of any remaining amounts distributed
under this Section 1.05.

1.06. Organizational Documents. At the Effective Time, by virtue of the Merger
and without any action on the part of the Parent, the Merger Sub, the Company or
the holders of any shares of capital stock or membership interests, as
applicable, of any of the foregoing, the certificate of formation of the Company
shall be the certificate of formation of the Surviving Company as of the
Effective Time, until thereafter amended, subject to Section 6.03, in accordance
with the provisions thereof and the Delaware LLC Law. At the Effective Time, the
Company LLC Agreement, as in effect immediately prior to the Effective Time,
shall be

 

5



--------------------------------------------------------------------------------

amended and restated to be in the form attached hereto as Exhibit D (the
“Surviving Company LLC Agreement”), until thereafter amended, subject to
Section 6.03, in accordance with the provisions thereof and the Delaware LLC
Law.

1.07. Directors and Officers. From and after the Effective Time, until
successors are duly elected, appointed or otherwise designated in accordance
with applicable Law, the managers of the Merger Sub at the Effective Time shall
be the managers of the Surviving Company, and the officers of the Company at the
Effective Time shall be the officers of the Surviving Company, each such initial
manager and initial officer to hold office in accordance with the Surviving
Company LLC Agreement as in effect from and after the Effective Time.

1.08. Closing Calculations. Not less than five (5) Business Days prior to the
anticipated Closing Date, the Company shall deliver to the Parent a statement,
accompanied by a certificate executed on its behalf by the Chief Financial
Officer of the Company, setting forth (a) an estimated consolidated balance
sheet of the Group Companies as of the Reference Time (after giving effect to
the Pre-Closing Transactions), (b) a good faith calculation of the Company’s
estimate of Indebtedness (the “Estimated Indebtedness”), Net Working Capital
(the “Estimated Net Working Capital”), the sum of the WNFIC Statutory Surplus
and MacNeill Liabilities (the “Estimated WNFIC Cash Amount”) and Transaction
Expenses (“Estimated Transaction Expenses”) as of the Reference Time (after
giving effect to the Pre-Closing Transactions) and (c) the Closing Residual Cash
Consideration, the Closing Payment Amount and the Blocker Closing Payment Amount
(the “Estimated Closing Statement”). The Estimated Closing Statement and the
determinations contained therein shall be prepared in accordance with this
Agreement. The Company shall consult in good faith with the Parent regarding the
preparation of the Estimated Closing Statement, including any estimates of such
amounts. The Company’s calculations shall be accompanied by reasonable
supporting detail. Not less than two (2) Business Days prior to the anticipated
Closing Date, the Parent may notify the Company of its good faith objections, if
any, to the Estimated Closing Statement and, after reviewing Parent’s
objections, if any, in good faith, the Company may elect in its sole discretion
to deliver a revised Estimated Closing Statement to the Parent at least one
(1) Business Day prior to the anticipated Closing Date.

1.09. Final Closing Balance Sheet Calculation. As promptly as possible, but in
any event within seventy-five (75) days after the Closing Date, the Parent shall
deliver to the Representative (a) a consolidated balance sheet of the Group
Companies as of the Reference Time (after giving effect to the Pre-Closing
Transactions) (the “Closing Balance Sheet”), and (b) a statement showing the
Indebtedness, Net Working Capital, WNFIC Statutory Surplus, MacNeill Liabilities
and Transaction Expenses (the “Closing Statement”) as of the Reference Time
(after giving effect to the Pre-Closing Transactions). The Closing Balance Sheet
shall be prepared and Indebtedness, Net Working Capital, WNFIC Statutory
Surplus, MacNeill Liabilities and Transaction Expenses shall be determined in
accordance with this Agreement. The Parties agree that the purpose of preparing
the Closing Balance Sheet and determining Indebtedness, Net Working Capital,
WNFIC Statutory Surplus, MacNeill Liabilities and Transaction Expenses and the
related purchase price adjustment contemplated by this Section 1.09 is to
measure the amount of Indebtedness, changes in Net Working Capital, changes in
WNFIC Statutory Surplus, MacNeill Liabilities and Transaction Expenses and such
processes are not intended to permit the introduction of different judgments,
accounting methods, policies, principles, practices, procedures, classifications
or estimation methodologies for the purpose of

 

6



--------------------------------------------------------------------------------

preparing the Closing Balance Sheet or determining Indebtedness, Net Working
Capital, WNFIC Statutory Surplus, MacNeill Liabilities and Transaction Expenses.
After delivery of the Closing Statement, the Representative and its accountants
and other representatives shall be permitted full access at reasonable times to
review the Surviving Company’s and its Subsidiaries’ books and records and any
work papers related to the preparation of the Closing Statement. The
Representative and its accountants and other representatives may make inquiries
of the Parent, the Surviving Company, its Subsidiaries and their respective
accountants and employees regarding questions concerning or disagreements with
the Closing Statement arising in the course of their review thereof, and the
Parent shall use its, and shall cause the Surviving Company and its Subsidiaries
to use their, commercially reasonable efforts to cause any such accountants and
employees to cooperate with and respond to such inquiries. If the Representative
has any objections to the Closing Statement, the Representative shall deliver to
the Parent a statement setting forth its objections thereto (an “Objections
Statement”). If an Objections Statement is not delivered to the Parent within
forty-five (45) days following the date of delivery of the Closing Statement,
the Closing Statement shall be final, binding and non-appealable by the Parties.
The Representative and the Parent shall negotiate in good faith to resolve any
such objections, but if they do not reach a final resolution within twenty
(20) Business Days after the delivery of the Objections Statement, the
Representative and the Parent shall submit such dispute to the New York office
of WeiserMazars, or if they are not independent pursuant to the rules and
regulations of the Securities and Exchange Commission at the time, another
nationally recognized independent accounting firm reasonably acceptable to the
Parent and the Representative (the “Dispute Resolution Arbiter”). Any further
submissions to the Dispute Resolution Arbiter must be written and delivered to
each party to the dispute. The Dispute Resolution Arbiter shall consider only
those items and amounts that are identified in the Objections Statement as being
items which the Representative and the Parent are unable to resolve. The Dispute
Resolution Arbiter’s determination shall be based solely on the definitions of
Indebtedness, Net Working Capital, WNFIC Statutory Surplus, MacNeill Liabilities
and Transaction Expenses contained herein and the provisions of this Agreement,
including this Section 1.09. The Representative and the Parent shall use their
commercially reasonable efforts to cause the Dispute Resolution Arbiter to
resolve all disagreements as soon as practicable in amounts between the disputed
amounts set forth in the Closing Statement and the Objections Statement.
Further, the Dispute Resolution Arbiter’s determination shall be based solely on
the presentations by the Parent and the Representative that are in accordance
with the terms and procedures set forth in this Agreement (i.e., not on the
basis of an independent review). The resolution of the dispute by the Dispute
Resolution Arbiter shall be final and binding on and non appealable by the
Parties hereto. The costs and expenses of the Dispute Resolution Arbiter shall
be allocated between the Parent, on the one hand, and the Representative (on
behalf of the Securityholders), on the other hand, based upon the percentage
that the portion of the contested amount not awarded to each Party bears to the
amount actually contested by such Party. For example, if the Representative
claims Net Working Capital is $1,000 greater than the amount determined by the
Parent, and the Parent contests only $500 of the amount claimed by the
Representative, and if the Dispute Resolution Arbiter ultimately resolves the
dispute by awarding the Representative (for the benefit of the Securityholders)
$300 of the $500 contested, then the costs and expenses of arbitration shall be
allocated sixty percent (60%) (i.e., 300 ÷ 500) to the Parent and forty percent
(40%) (i.e., 200 ÷ 500) to the Representative (for the benefit of the
Securityholders).

 

7



--------------------------------------------------------------------------------

1.10. Post-Closing Adjustment Payment.

(a) If the Final Residual Cash Consideration is greater than the Closing
Residual Cash Consideration, the Parent shall promptly (but in any event within
two (2) Business Days) pay to the Paying Agent (for distribution to the
Securityholders in accordance with Section 1.02(a)(iv) or, in the case of
Aquiline and New York Life, in accordance with Section 1.1(b) of the respective
Blocker Purchase Agreements) the amount of such difference by wire transfer of
immediately available funds to an account designated in writing by the Paying
Agent to the Parent.

(b) If the Final Residual Cash Consideration is equal to or less than the
Closing Residual Cash Consideration, the Parent and the Representative (on
behalf of the Securityholders) shall promptly (but in any event within two
(2) Business Days) deliver joint written instructions to the Escrow Agent to
(i) pay to the Parent from the Adjustment Escrow Amount (and if such shortfall
exceeds the Adjustment Escrow Amount (such excess, the “Working Capital
Indemnity Amount”), at the election of the Parent, disburse the Working Capital
Indemnity Amount from the Indemnity Escrow Amount) the absolute value of such
difference, if any, by wire transfer of immediately available funds to one
(1) or more accounts designated by the Parent to the Representative and
(ii) release the balance of the Adjustment Escrow Amount (after giving effect to
any payment pursuant to clause (i)) to the Representative (for distribution to
the Securityholders in accordance with their respective Pro Rata Percentages) by
wire transfer of immediately available funds to one (1) or more accounts
designated by the Representative to the Parent.

1.11. Escrow Account. Concurrent with the Effective Time, the Parent shall
deduct from the Merger Consideration otherwise due pursuant to Section 2.01(a)
and the Blocker Closing Payment Amount otherwise due pursuant to Section 1.1 of
the Blocker Purchase Agreements, and deposit $32,375,000 (such amount the
“Escrow Amount”) in immediately available funds into an escrow account (the
“Escrow Account”) to be established and maintained by the Escrow Agent pursuant
to the terms and conditions of an escrow agreement substantially in the form of
Exhibit E attached hereto, with such changes as may be required by the Escrow
Agent and reasonably acceptable to the Parent and the Representative, to be
entered into on the Closing Date by the Parent, the Representative and the
Escrow Agent (the “Escrow Agreement”). A portion of the Escrow Amount, equal to
$30,375,000, shall be designated as the “Indemnity Escrow Amount”, and the
remaining portion of the Escrow Account, equal to $2,000,000, shall be
designated as the “Adjustment Escrow Amount”. The Adjustment Escrow Amount shall
serve solely as security for, and a source of payment of, the Parent’s rights
pursuant to Section 1.10(b)(i), if any, and the Indemnity Escrow Amount shall
serve as a security for, and a source of payment of, the Parent Indemnified
Parties’ rights pursuant to Article VIII, if any, or pursuant to the
parenthetical in Section 1.10(b)(i), if any. All fees and expenses of the Escrow
Agent shall be paid 50% by the Parent and 50% by the Company (as a Transaction
Expense).

1.12. No Dissenter’s Rights. No holder of Units shall be entitled to any
“dissenter’s rights,” “appraisal rights” or any similar remedies under Delaware
LLC Law or any other applicable law.

 

8



--------------------------------------------------------------------------------

1.13. No Withholding. Provided that the Company delivers the certificate
referred to in Section 7.01(j)(iii), the Parent shall pay in full all
consideration payable pursuant to this Agreement, without any set-off,
deductions or withholdings of any nature whatsoever in respect of the Class A
Units. With respect to the Class B Units, the Parties believe that no set-off,
deductions or withholdings of any nature whatsoever are required in connection
with the payments to be made to the Class B Units pursuant to this Agreement.
However, if the Parent concludes, after the date hereof, but prior to Closing,
that withholding is required pursuant to applicable Tax Law in respect of a
payment pursuant to this Agreement to any Class B Unit holder, the Parent shall
promptly notify Representative of such requirement and work in good faith with
Representative to mitigate any such withholding. To the extent any such
withholding cannot be mitigated, the Parent, the Company, or the Surviving
Company shall be entitled to deduct and withhold from the consideration
otherwise payable with respect to such Class B Units pursuant to Section 1.02
above, at the time such consideration is paid, such amounts as the Parent, the
Company, or the Surviving Company is required to deduct and withhold with
respect to the making of such payment under the Code, or any applicable
provision of Tax Law. To the extent that amounts are so withheld, such withheld
amounts shall be timely paid to the appropriate Tax authority and shall be
treated for all purposes of this Agreement as having been paid to the Person in
respect of whom such deduction and withholding was made.

1.14. Reference Statement. Exhibit F sets forth an illustrative statement (the
“Reference Statement”) prepared in good faith by the Company in cooperation with
the Parent setting forth the various line items used (or to be used) in, and
illustrating as of the date set forth therein, the calculation of Indebtedness,
Net Working Capital and WNFIC Statutory Surplus prepared and calculated in
accordance with this Agreement.

1.15. Purchase Price Allocation. The Parties agree that an election under
Section 754 of the Code (and any analogous state or local provision) (the
“Section 754 Election”) shall be made for the Company and that the Company’s Tax
Returns shall be prepared in a manner consistent with such election. For
purposes of determining (i) the adjustments to tax basis of the Company’s assets
under Section 743(b) of the Code resulting from the Section 754 Election and
(ii) the portion of the gain or loss recognized by the Securityholders upon the
sale and purchase of the Units pursuant to this Agreement that is attributable
to the Company’s “unrealized receivables” and “inventory items” (as such terms
are defined in Section 751 of the Code), the Parties agree that the Merger
Consideration (excluding any amounts attributable to the acquisition of the
Blockers that are acquired at the Closing, but plus other relevant items
required under the Code, including the Parent’s share of the liabilities of the
Company as determined under Section 752 of the Code) shall be allocated among
the Company’s assets in accordance with Code Section 755 and the regulations
thereunder and consistent with their fair market values as determined by the
Parent and the Representative; provided, however, that an amount equal to the
WNFIC Statutory Surplus shall be allocable to the acquisition of WNFIC. The
Parent shall deliver its calculation of such allocation to the Representative
within 120 days after the Closing Date (the “Parent’s Allocation”). In the event
that the Representative objects to the Parent’s Allocation, the Representative
shall notify the Parent of its objection to such allocation within fifteen
(15) days of the receipt of the Parent’s Allocation, and the parties shall
endeavor in good faith over the next fifteen (15) days to resolve such dispute.
If the parties are unable to resolve such dispute within said fifteen (15)-day
period, the parties shall submit the dispute to the an independent accounting
firm mutually agreed upon by the Representative and the Parent,

 

9



--------------------------------------------------------------------------------

which will promptly determine those matters in dispute (based on presentations
from the parties and not based on its independent review) and will render a
written report as to the disputed matters (the matters determined by such n
firm, together with those matters that were agreed by the parties, the “Agreed
Allocation”). The Agreed Allocation shall be subject to adjustment, as
appropriate, pursuant to Section 1.09 or Section 1.10. The costs and expenses of
the accounting firm shall be split evenly by the Parent, on the one hand, and
the Representative, on the other hand. The Parent, the Group Companies and the
Representative shall file any Tax Returns and any other governmental filings on
a basis consistent with such allocation of fair market value. Neither the Parent
nor the Representative nor any of their Affiliates shall take any position
(whether in audits, tax returns or otherwise) that is inconsistent with such
allocation unless required to do so by applicable law.

1.16. Contingent Consideration.

(a) In the event a definitive agreement with respect to a Transaction has been
executed by the Parent or any of its controlled Affiliates (or, prior to the
Closing, by the Company or any Group Company) (a “Definitive Transaction
Agreement”) at any time prior to July 15, 2015, the Parent shall pay the
Contingent Consideration in the form of a cash payment to the Representative for
distribution in accordance with Section 1.16(h) upon the closing of a
Transaction at any time (a “Transaction Closing”) (or, if such Transaction
Closing occurs prior to the Closing Date, at the Closing). For purposes of this
Section 1.16, “Transaction” means any of the potential Acquisitions identified
in Schedule 1.16 of the Company Disclosure Schedules.

(b) In the event a Definitive Transaction Agreement has not been executed by a
Group Company prior to the Closing Date, from and after the Closing Date, the
Parent shall promptly (and within five (5) Business Days of execution) notify
the Representative in writing of the execution by the Parent or any of its
controlled Affiliates of any Definitive Transaction Agreement.

(c) In the event a Transaction Closing for a Transaction has not occurred prior
to the Closing Date, from and after the Closing Date, the Parent shall promptly
notify the Representative in writing no later than ten (10) Business Days prior
to the anticipated date of a Transaction Closing and, subject to Schedule 1.16,
the amount of the Contingent Consideration which will become due and payable
upon such Transaction Closing. The calculation of the Contingent Consideration
shall be determined in accordance with the terms and conditions set forth in
Schedule 1.16 attached hereto.

(d) Prior to the Closing Date, the Parent and the Company shall cooperate and
work together to enable the Company to enter into a Definitive Transaction
Agreement as promptly as practicable (without limiting any rights of the Parent
under Section 5.01). The Company shall consult with the Parent regarding the
status and substance of any discussions and negotiations regarding the material
terms of any Definitive Transaction Agreement and the Company shall reasonably
review and consider any input provided by the Parent regarding any such material
terms. If any due diligence is to be conducted on a potential Transaction, the
Company shall allow the Parent to participate in and consult regarding such due
diligence review, subject to the Parent’s execution of any non-disclosure
agreement(s) that may be required by the Transaction counterparty.

 

10



--------------------------------------------------------------------------------

(e) From the Closing Date until July 15, 2015, the Parent shall, and shall cause
its controlled Affiliates, to:

(i) if a Definitive Transaction Agreement has been entered into prior to the
Closing Date, use best efforts to achieve a Transaction Closing as promptly as
practicable;

(ii) if a Definitive Transaction Agreement has not been entered into prior to
the Closing Date, use commercially reasonable efforts to enter into a Definitive
Transaction Agreement and achieve a Transaction Closing as promptly as
practicable, however, the Parent shall retain sole discretion in conducting due
diligence associated with a Transaction and in negotiating a Definitive
Transaction Agreement; and

(iii) not do anything intentionally to reduce or avoid the opportunity of the
Securityholders to receive the Contingent Consideration.

In addition, if, prior to July 15, 2015, the Parent or any of its controlled
Affiliates has entered into a Definitive Transaction Agreement, but a
Transaction has not closed on or prior to July 15, 2015, the Parent shall, and
shall cause its controlled Affiliates, to continue to use commercially
reasonable efforts to achieve a Transaction Closing as promptly as practicable
after July 15, 2015.

(f) Until July 15, 2015, in the event (i) of a Change of Control of the
Surviving Company (other than one involving an Affiliate of the Surviving
Company (other than a Subsidiary of the Surviving Company)), then Parent shall
notify the Representative within five (5) Business Days of the earlier of
(x) the execution of a definitive agreement for such transaction and (y) ten
(10) Business Days prior to the consummation of such transaction, and in each
case, proper provision shall be made prior to or concurrently with (and as a
condition to) the consummation of such transaction so that the successors and
assigns of the Surviving Company (or Group Company) in such transaction, as the
case may be, shall, from and after the consummation of such transaction, become
lawfully bound by the Contingent Consideration obligations set forth in this
Section 1.16.

(g) In the event a Transaction Closing has not occurred prior to the Closing
Date, from and after the Closing, and until July 15, 2015, the Parent shall
provide the Representative, upon the Representative’s request, with a reasonably
detailed report of the efforts of Parent and its controlled Affiliates to enter
into a Definitive Transaction Agreement and its progress with respect thereto.
In addition, if, prior to July 15, 2015, the Parent or any of its controlled
Affiliates has entered into a Definitive Transaction Agreement, but a
Transaction has not closed on or prior to July 15, 2015, the Parent shall
provide the Representative, upon the Representative’s request, with a reasonably
detailed report of the efforts of Parent and its controlled Affiliates to
achieve a Transaction Closing and its progress with respect thereto.

(h) The Contingent Consideration due under this Section 1.16 shall, for the
avoidance of doubt, be payable only once and shall be paid upon (and
concurrently with) a Transaction Closing by wire transfer of immediately
available funds to the accounts specified by the Representative. Subject to
Schedule 1.16, any Contingent Consideration received will be distributed by the
Representative to each of the Securityholders based on their respective Pro Rata
Percentage.

 

11



--------------------------------------------------------------------------------

(i) The Parties agree that all payments of Contingent Consideration shall be
treated as being made in exchange for the Units for income tax purposes and
shall not take any position inconsistent therewith.

1.17. New York Life Blocker Purchase Agreement. The Parties acknowledge and
agree that, in accordance with the terms and conditions of the New York Life
Blocker Purchase Agreement, in the event that the conditions to closing set
forth in Section 5(b) of the New York Life Blocker Purchase Agreement are not
satisfied or waived by the Parent prior to the Effective Time, New York Life
shall not sell the capital stock of the Blockers to the Parent, and in lieu
thereof, the Units owned by the New York Life Blockers shall be acquired by
Parent by virtue of the Merger pursuant to the terms of Section 1.02. In such
event, the Parties agree that (i) for purposes of Section 7.01(g) and
Section 7.02(g), the transactions contemplated by the New York Life Blocker
Purchase Agreement shall be deemed to have been consummated immediately prior to
the Merger, (ii) the Blocker Closing Payment Amount shall only include the
aggregate amount payable to Aquiline pursuant to the Aquiline Blocker Purchase
Agreement and (iii) such other changes to this Agreement and the other
agreements contemplated hereby shall be deemed to be automatically made to
reflect the fact that the New York Life Blockers are not being sold pursuant to
the New York Life Blocker Purchase Agreements, but rather that the Units held by
the New York Life Blockers shall be treated under this Agreement like all other
issued and outstanding Units held by the Securityholders (other than Aquiline
and New York Life) immediately prior to the Effective Time.

ARTICLE II

THE CLOSING

2.01. The Closing. Unless this Agreement shall have been terminated pursuant to
Section 9.01, subject to the satisfaction or waiver of each of the conditions
set forth in Article VII, unless another date, time or place is agreed to in
writing by the Parties hereto, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place at the offices of Willkie Farr &
Gallagher LLP located at 787 Seventh Avenue, New York, New York 10019 at 10:00
a.m. local time, on: (i) if the Satisfaction Date falls on or before the
fifteenth (15th) day of the month in which it occurs, the second Business Day
following the Satisfaction Date; and (ii) if the Satisfaction Date falls after
the fifteenth (15th) day of the month in which it occurs, the first Business Day
of the month following the month in which the Satisfaction Date occurs. The
actual date and time of the Closing are herein referred to as the “Closing
Date.” Notwithstanding the foregoing, if on or prior to January 29, 2014 the
Company provides written notice to the Parent that it has entered into an
agreement with a buyer to acquire 100% of the capital stock of WRMAI, and, as of
the Satisfaction Date, the regulatory approvals required for such sale have not
been obtained but can reasonably be expected to be obtained within twenty
(20) Business Days after the Satisfaction Date, then, notwithstanding the
occurrence of the Satisfaction Date, the Parties shall work together in good
faith to consummate such sale of WRMAI no later than twenty (20) Business Days
after the Satisfaction Date and (i) if, after the Parties work together in good
faith and within such twenty (20) Business Day period, (x) the sale

 

12



--------------------------------------------------------------------------------

of WRMAI can be consummated on or before the fifteenth (15th) day of a given
month, the Closing shall occur on the first Business Day of the month in which
the sale of WRMAI can be consummated or (y) the sale of WRMAI can only be
consummated after the fifteenth (15th) day of a given month, the Closing shall
occur on the last Business Day of such month or (ii) if, after the Parties work
together in good faith and at the end of such twenty (20) Business Day period
(the “Sale End Date”), the sale of WRMAI has not been consummated (and cannot be
consummated by the Sale End Date), then (x) if the Sale End Date falls on or
before the fifteenth (15th) day of a given month, the Closing shall occur on the
second Business Day following the Sale End Date or (y) if the Sale End Date
falls after the fifteenth (15th) day of a given month, the Closing shall occur
on the last Business Day of such month (and in the case of clause (ii) the
capital stock of WRMAI shall be spun-off to the Company’s members immediately
prior to the Closing as contemplated by Annex A).

2.02. Transactions at or Prior to Closing. Subject to the terms and conditions
of this Agreement, at or prior to the Closing, following receipt of all
applicable Transaction Approvals, the Company shall, and shall cause its
Affiliates, to consummate the pre-closing transactions set forth on Annex A (the
“Pre-Closing Transactions”).

2.03. The Closing Transactions. Subject to the terms and conditions set forth in
this Agreement, the Parties shall consummate the following transactions at the
Closing:

(a) the Company and the Merger Sub shall cause the Certificate of Merger to be
executed, acknowledged and filed with the Secretary of State of the State of
Delaware;

(b) in accordance with Section 1.04(a), the Parent shall deliver the Closing
Payment Amount set forth in the Estimated Closing Statement to the Paying Agent,
by wire transfer of immediately available funds to the account(s) designated in
writing by the Paying Agent;

(c) the Parent shall deliver the Blocker Closing Payment Amount set forth in the
Estimated Closing Statement to Aquiline and New York Life, as applicable, in
accordance with the Blocker Purchase Agreements, by wire transfer of immediately
available funds to the account(s) designated in writing by Aquiline and New York
Life, as applicable;

(d) in accordance with Section 1.05, the Parent shall deliver to the
Representative the Representative Amount, by wire transfer of immediately
available funds to the account(s) designated in writing by the Representative;

(e) the Parent shall deposit the Escrow Amount into the Escrow Account;

(f) subject to Section 5.05, the Parent shall repay, or cause to be repaid, on
behalf of the Group Companies (including, if so desired, by directing the
Company to use freely available Cash to repay), all amounts necessary to
discharge fully the then outstanding balance of all Indebtedness under the
Credit Agreement, by wire transfer of immediately available funds to the
account(s) designated by the holders of such Indebtedness;

(g) the Parent and the Company shall make such other deliveries as are required
by Article VII hereof; and

 

13



--------------------------------------------------------------------------------

(h) the Parent shall pay, or cause to be paid, on behalf of the Company, the
Transaction Expenses by wire transfer of immediately available funds as directed
by the Representative.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Parent as follows, except as set
forth in the Company Disclosure Schedules.

3.01. Organization and Power. The Company is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, and the Company has all requisite limited liability company power and
authority and all authorizations, licenses and permits necessary to own and
operate its properties and to carry on its businesses as now conducted, except
where the failure to hold such authorizations, licenses and permits would not
have a Material Adverse Effect. The Company is qualified to do business in every
jurisdiction in which its ownership of property or the conduct of business as
now conducted requires it to qualify, except where the failure to be so
qualified would not have a Material Adverse Effect.

3.02. Subsidiaries.

(a) Schedule 3.02(a) accurately sets forth each Subsidiary of the Company, its
name, place of incorporation or formation, and if not wholly owned directly or
indirectly by the Company, the record ownership as of the date of this Agreement
of all capital stock or other equity interests issued thereby. Each of the
Subsidiaries identified on Schedule 3.02(a) is duly organized, validly existing
and in good standing under the Laws of the jurisdiction of its incorporation or
organization, has all requisite corporate, or other legal entity, as the case
may be, power and authority and all authorizations, licenses and permits
necessary to own and operate its properties and to carry on its businesses as
now conducted and is qualified to do business in every jurisdiction in which its
ownership of property or the conduct of its businesses as now conducted requires
it to qualify, except in each such case where the failure to hold such
authorizations, licenses and permits or to be so qualified would not be material
to the Group Companies taken as a whole. The capitalization and authorized and
issued capital stock or other equity interests of each Subsidiary of the Company
is described and held, beneficially and of record, as set forth in Schedule
3.02. There are no options, warrants, convertible or exchangeable securities,
calls, subscriptions, pre-emptive rights or other rights to purchase or acquire
from the Company or any Subsidiary of the Company, the issued or unissued
capital stock or other securities of, or other equity interests in, any
Subsidiary of the Company. There are no agreements, arrangements,
understandings, obligations or other commitments of the Company or any
Subsidiary of the Company to issue, transfer or sell or cause to be issued,
transferred or sold any shares of capital stock or other securities of, or other
equity interests in, any Subsidiary of the Company.

(b) All of the outstanding shares of capital stock or other equity interests of
each the Subsidiary of the Company are duly authorized, validly issued, fully
paid, non-assessable

 

14



--------------------------------------------------------------------------------

and free of any pre-emptive or similar rights with respect thereto and, after
giving effect to the Lien releases contemplated by Section 5.05, all such shares
or equity interests are owned, of record and beneficially, by the Company or
another wholly-owned (either direct or indirect) Subsidiary of the Company free
and clear of all Liens or limitations on the right to vote, sell or otherwise
dispose of such shares. There are no “phantom stock” or similar obligations of
the Company or any Subsidiary of the Company with respect to any Subsidiary of
the Company. Neither the Company nor any of its Subsidiaries owns or holds the
right to acquire any stock, partnership interest or joint venture interest or
other equity ownership interest in any other corporation, organization or
entity.

3.03. Authorization; No Breach; Valid and Binding Agreement.

(a) The execution, delivery and performance of this Agreement by the Company and
the consummation of the transactions contemplated hereby have been duly and
validly authorized by all requisite corporate action, and, subject to obtaining
the Member Approval, no other corporate proceedings on its part are necessary to
authorize the execution, delivery or performance of this Agreement. The approval
of (i) members of the Company who own more than fifty percent (50%) of the then
current percentage or other interest in the profits of the Company owned by all
of the members of the Company and (ii) the Aquiline Blockers (clause (i) and
(ii), the “Member Approval”) are the only votes of the membership interests of
the Company required to approve this Agreement and the transactions contemplated
by this Agreement, including the Merger.

(b) Except for (v) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware, (w) the Member Approval, (x) compliance with and
filings under the HSR Act and any other Antitrust Law, and (y) the Transaction
Approvals, the execution, delivery, performance and compliance with the terms
and conditions of this Agreement by the Company and the consummation of the
transactions contemplated hereby do not and shall not (i) violate, conflict
with, result in any breach of, or constitute a default under any of the
provisions of the certificates of incorporation or bylaws (or equivalent
organizational documents) of any Group Company, (ii) violate or result in a
breach of or constitute a violation or default under any Material Contract,
(iii) result in the imposition or creation of any material Lien upon or with
respect to any of the assets of any of the Group Companies or (iv) violate any
Law to which any of the Group Companies is subject, except where the failure of
any of the representations and warranties contained in clauses (ii), (iii) or
(iv) above to be true would not be material to the Group Companies taken as a
whole.

(c) Assuming that this Agreement is a valid and binding obligation of the other
parties hereto, this Agreement constitutes a valid and binding obligation of the
Company, enforceable in accordance with its terms, except as enforceability may
be limited by bankruptcy Laws, other similar Laws affecting creditors’ rights
and general principles of equity affecting the availability of specific
performance and other equitable remedies.

3.04. Capitalization.

(a) On the date hereof, the issued and outstanding membership interests of the
Company consist of (A) 20,995,649.30 Class A Units and (B) 1,319,044 Class B
Units. All the

 

15



--------------------------------------------------------------------------------

outstanding membership interests of the Company have been duly and validly
authorized and issued and were issued in accordance with the registration or
qualification requirements of the Securities Act of 1933, as amended, and any
relevant state securities Laws or pursuant to valid exemptions therefrom. On the
date hereof there are no membership interests or any other equity security of
the Company issuable upon conversion or exchange of any issued and outstanding
security of the Company nor are there any rights, options outstanding or other
agreements to acquire membership interests or any other equity security of the
Company nor is the Company contractually obligated to purchase, redeem or
otherwise acquire any of its outstanding membership interests that would survive
the Closing. No Securityholder is entitled to any preemptive or similar rights
to subscribe for membership interests of the Company that would survive the
Closing.

(b) Schedule 3.04(b) sets forth a true, correct and complete list, in each case
as reflected in the Company’s books and records as of the date hereof, of the
issued and outstanding membership interests of the Company, the names of the
record holders thereof and the number and type of membership interests owned by
each such holder.

3.05. Financial Statements.

(a) The Company’s unaudited consolidated balance sheet as of September 30, 2013
(the “Latest Balance Sheet”) and the related statement of income for the nine
(9) month period then ended and the Company’s audited consolidated balance sheet
and statements of operations, members’ equity and cash flows for the fiscal year
ended December 31, 2012 (collectively, the “Financial Statements”) have been
prepared in accordance with GAAP, consistently applied, and present fairly in
all material respects the financial condition and results of operations of the
Group Companies and WRMAI (taken as a whole) as of the times and for the periods
referred to therein, subject in the case of the unaudited financial statements
to (i) the absence of footnote disclosures and other presentation items and
(ii) changes resulting from normal year-end adjustments; provided, however, that
the Company does not in any way provide any representations and warranties
pursuant to this Section 3.05 relating to the financial condition and results of
operations of WRMAI as may be included or reflected in the Financial Statements.

(b) Since January 1, 2012, WNFIC has timely filed or submitted all annual
statutory financial statements and, to the extent applicable Law requires, has
timely filed or submitted all quarterly statements, together with all exhibits,
interrogatories, notes, schedules and any actuarial opinions, affirmations or
certifications or other supporting documents in connection therewith, required
to be filed with or submitted to the appropriate insurance regulatory
authorities of each jurisdiction in which it is licensed, authorized or eligible
on forms prescribed or permitted by such authority (as filed through the date
hereof, collectively, the “Statutory Statements”), except, in each case, as has
been cured or resolved to the satisfaction of such insurance regulatory
authority without imposition of any material penalty.

(c) The Company has previously delivered or made available to the Parent true
and complete copies of all annual Statutory Statements filed with Governmental
Entities for WNFIC for the periods beginning January 1, 2012, and all quarterly
Statutory Statements filed with Governmental Entities for WNFIC since January 1,
2012, each in the form (including

 

16



--------------------------------------------------------------------------------

exhibits, annexes and any amendments thereto) filed with the applicable
insurance regulatory authority. The Statutory Statements were prepared in
accordance with SAP prescribed or permitted by the Texas Department of Insurance
(the “Insurance Regulator”) applied on a consistent basis and fairly present, in
all material respects in accordance with SAP, the financial position of WNFIC,
the admitted assets, liabilities, capital and surplus of WNFIC at their
respective dates and the results of operations, changes in surplus and cash
flows of such WNFIC at their respective dates thereof.

(d) The Statutory Statements complied in all material respects with all
applicable Laws when filed or submitted and no material violation or deficiency
has been asserted in writing (or, to the knowledge of Company, orally) by any
Governmental Entity with respect to any of the Statutory Statements that have
not been cured or otherwise resolved to the satisfaction of such Governmental
Entity. The statutory balance sheets and income statements included in the
annual Statutory Statements have been audited by WNFIC’s independent auditors,
and the Company has delivered or made available to the Parent true and complete
copies of all audit opinions related thereto for the periods beginning
January 1, 2012 through the date hereof, in each case as filed with the
applicable Insurance Regulator of WNFIC. Except as is indicated therein, all
assets that are reflected on the Statutory Statements comply in all material
respects with all applicable Laws regulating the investments of WNFIC and all
applicable Laws with respect to admitted assets. The financial statements
included in the Statutory Statements accurately reflect in all material respects
the extent to which, pursuant to applicable Laws and SAP, WNFIC is entitled to
take credit for reinsurance (or any local equivalent concept) on such Statutory
Statements.

(e) The insurance policy reserves for claims, losses (including incurred but not
reported losses), loss adjustment expenses (whether allocated or unallocated)
and unearned premium of WNFIC contained in the Statutory Statements for the nine
(9) month period ended September 30, 2013 (A) were, to the extent applicable,
determined in all material respects in accordance with generally accepted
actuarial standards consistently applied (except as otherwise noted in the
financial statements and notes thereto included in such financial statements),
(B) satisfied the requirements of all applicable Laws in all material respects
and (C) are adequate to cover in all material respects the estimated present
value as of September 30, 2013 of all claims, losses (including incurred but not
reported losses), loss adjustment expenses (whether allocated or unallocated)
and unearned premium of WNFIC (under generally accepted actuarial standards
consistently applied) contained in the Statutory Statements for the nine
(9) month period ended September 30, 2013.

(f) The Company has established a system of internal accounting controls that,
in all material respects, are sufficient to provide reasonable assurance that:
(i) transactions of the Group Companies are executed in accordance with general
or specific authorizations of the Group Companies’ management or directors;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in accordance with GAAP; and (iii) any unauthorized use, acquisition
or disposition of any Group Company’s assets that would materially affect the
Company’s consolidated financial statements would be prevented or timely
detected.

 

17



--------------------------------------------------------------------------------

3.06. Absence of Certain Developments; Undisclosed Liabilities.

(a) During the period from the date of the Latest Balance Sheet to the date of
this Agreement, other than in connection with the Pre-Closing Transactions, none
of the Group Companies has:

(i) suffered a Material Adverse Effect;

(ii) effected any recapitalization, reclassification, equity split or like
change in its capitalization;

(iii) subjected any material portion of its properties or assets to any material
Lien, except for Permitted Liens;

(iv) sold, assigned or transferred any material portion of its tangible assets,
except in the ordinary course of business and except for sales of obsolete
assets or assets with de minimis or no book value;

(v) sold, assigned or transferred any material Intellectual Property, except in
the ordinary course of business;

(vi) made any material capital investment in, or any material loan to, any other
Person, except in the ordinary course of business or pursuant to any existing
agreement;

(vii) amended or authorized the amendment of its organizational documents;

(viii) except as required by GAAP, SAP or applicable Law, changed any of the
accounting principles or practices used by the Group Companies;

(ix) suffered any material damage, destruction or other casualty loss with
respect to material property owned by any Group Company that is not covered by
insurance;

(x) except for issuances of replacement certificates for Units and except for
issuance of new certificates for Units in connection with a transfer of Units by
the holder thereof, issued, sold or delivered any of its equity securities or
issued or sold any securities convertible into, or options with respect to, or
warrants to purchase or rights to subscribe for, any equity securities;

(xi) made any redemption or purchase of its equity interests (other than with
respect to the repurchase of Units or other equity interests from former
employees of a Group Company pursuant to existing agreements);

(xii) materially amended or voluntarily terminated (excluding any automatic
termination pursuant to the terms of) any Material Contract other than in the
ordinary course of business;

 

18



--------------------------------------------------------------------------------

(xiii) made any material loan to, or entered into any other material transaction
with, any of its managers, officers and employees outside the ordinary course of
business except pursuant to any existing agreement or Company Employee Benefit
Plan;

(xiv) instituted or settled any Action for more than $500,000;

(xv) canceled any material third party indebtedness owed to any Group Company;

(xvi) granted any material discounts, credits or rebates to any customer or
supplier of any Group Company other than in the ordinary course of business;

(xvii) made or changed any material Tax election, changed an annual accounting
period, adopted or changed any accounting method, filed any material Tax Return
in a manner inconsistent with past practice, filed any amended Tax Return,
failed to file any Income Tax Return or other material Tax Return when due
(taking into account extensions if written notice thereof has been provided to
Parent), failed to pay any material Tax when due, failed to accrue any material
Tax in accordance with past custom, entered into any closing agreement, settled
any material Tax claim or assessment relating to any of the Group Companies,
surrendered any right to claim a refund of material Taxes, or consented to any
extension or waiver of the limitation period applicable to any material Tax
claim or assessment relating to any of the Group Companies;

(xviii) conducted its cash management customs and practices other than in the
ordinary course of business in all material respects (including with respect to
collection of accounts receivable, purchases of inventory and supplies, repairs
and maintenance, payment of accounts payable and accrued expenses, levels of
capital expenditures and operation of cash management practices generally);

(xix) created, incurred, assumed or guaranteed any Indebtedness (including,
without limitation, obligations in respect of capital leases), other than
Indebtedness reflected on the Latest Balance Sheet; or

(xx) committed to do any of the foregoing.

(b) No Group Company has any Liability of a nature that would be required to be
disclosed on a balance sheet prepared in accordance with GAAP (as in effect on
the date hereof), except for Liabilities (a) accrued or specifically reserved
against, in the Latest Balance Sheet, (b) incurred in the ordinary course of
business since the date of the Latest Balance Sheet, (c) incurred in connection
with this Agreement or the transactions contemplated hereby or (d) that would
not have a Material Adverse Effect.

(c) Except as required by applicable Law and the insurance and reinsurance
licenses maintained by WNFIC or as set forth in Schedule 3.06, WNFIC is not a
party to any written agreements, memoranda of understanding, commitment letters
or similar undertakings with any Governmental Entity with respect to WNFIC’s
business, or is bound by any orders or

 

19



--------------------------------------------------------------------------------

directives by, or supervisory letters or cease-and-desist orders from, any
Governmental Entity with respect to WNFIC’s business, and WNFIC has not adopted
any board resolution at the request of any Governmental Entity that (i) limits
the ability of WNFIC to issue or enter into insurance Contracts or other
material reinsurance or retrocession treaties or agreements, slips, binders,
cover notes or similar arrangements; (ii) requires any divestiture of any
investment of WNFIC; (iii) in any manner relates to the ability of the WNFIC to
pay dividends; (iv) requires any investment of WNFIC to be treated as
non-admitted assets (or the local equivalent); or (v) otherwise restricts the
conduct of WNFIC’s business.

3.07. Real Property.

(a) Schedule 3.07(a) contains a true and complete list of all leases, licenses,
subleases and occupancy agreements, together with any material amendments
thereto (the “Real Property Leases”), with respect to all real property leased,
licensed, subleased or otherwise used or occupied by the Group Companies as of
the date hereof (the “Leased Real Property”). To the Company’s knowledge, the
Real Property Leases are in full force and effect, and a Group Company holds a
valid and existing leasehold interest under each such Real Property Lease,
subject to proper authorization and execution of such lease by the other party
and the application of any bankruptcy or creditor’s rights Laws, and subject to
Permitted Liens. The Company has delivered or made available to the Parent
complete and accurate copies of each of the Real Property Leases, and none of
such Real Property Leases have been modified as of the date hereof in any
material respect, except to the extent that such modifications are disclosed by
the copies delivered or made available to the Parent. No Group Company is in
default in any material respect under any of the Real Property Leases. Except as
would not be material to the Group Companies taken as a whole, to the Company’s
knowledge, (i) all improvements on the Leased Real Property conform to all
requirements contained in the associated lease and all applicable Laws and
(ii) as of the date hereof, there are no studies, reports or notices indicating
that any of the improvements on the Leased Real Property are defective in design
or construction. Except as would not be material to the Group Companies taken as
a whole, as of the date hereof, there are no pending or, to the Company’s
knowledge, threatened condemnation, assessment, annexation or similar Actions
affecting or relating to the Leased Real Property, or any portion thereof, and,
to the Company’s knowledge, no such Action is contemplated by any Governmental
Entity. The Group Companies have all easements and rights in respect of the
Leased Real Property necessary to conduct their business as currently conducted,
except for any failure to have such easements and rights that would not be
material to Group Companies taken as a whole.

(b) No Group Company owns any real property.

3.08. Tax Matters.

(a) All Income Tax Returns and all other material Tax Returns required to have
been filed by or with respect to each of the Group Companies have been timely
filed (taking into account applicable extensions). All such Tax Returns were
correct and complete in all material respects, and all income and other material
Taxes due and owing by any of the Group Companies (whether or not shown on any
Tax Return) have been paid. None of the Group Companies has received any written
notice of proposed adjustment, deficiency or underpayment of any Taxes, other
than a proposed adjustment, deficiency or underpayment that has been

 

20



--------------------------------------------------------------------------------

satisfied by payment or settlement, or withdrawn. No written claim has been made
within the past six (6) years by a Tax authority in a jurisdiction where any of
the Group Companies does not file Tax Returns that any of the Group Companies is
or may be subject to taxation by that jurisdiction. There are no Liens for Taxes
upon any of the assets of any of the Group Companies.

(b) Schedule 3.08(b) lists all U.S. federal Income Tax Returns and other
material Tax Returns filed by the Group Companies for taxable periods ended on
or after December 31, 2011, and indicates those Tax Returns that currently are
the subject of audit. The Company has made available to Parent copies of (i) all
federal Income Tax Returns and other material Tax Returns for the Group
Companies and (ii) all examination reports and statements of deficiencies with
respect to such Tax Returns filed by, assessed against or agreed to by any of
the Group Companies since December 31, 2011.

(c) There are no pending audits, examinations, investigations or other
proceedings by any taxing authority with respect to any of the Group Companies,
and none of the Group Companies has received any written notice that such an
audit, examination, investigation or other proceeding is or may be threatened.

(d) None of the Group Companies currently is the beneficiary of any extension of
time within which to file any material Tax Return, has waived any statute of
limitations with respect to Taxes that currently are in effect, or has agreed to
any extension of time with respect to any Tax assessment or deficiency that
currently is in effect.

(e) Except as set forth on Schedule 3.08(e), none of the Group Companies is a
party to or bound by any tax sharing agreement.

(f) None of the Group Companies (i) has been a member of an Affiliated Group
filing a consolidated federal income Tax Return or (ii) has any liability for
the Taxes of any Person under Section 1.1502-6 of the Treasury regulations (or
any similar provision of state, local, or foreign law), as a transferee or
successor, or by contract (other than commercial lending arrangements or
contracts entered into in the ordinary course of business).

(g) None of the Group Companies will be required to include any item of income
in, or exclude any item of deduction from, taxable income for any taxable period
(or portion thereof) ending after the Closing Date as a result of any (i) change
in method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local, or foreign income Tax law)
executed on or prior to the Closing Date; or (iii) election under Section 108(i)
of the Code.

(h) Within the past three (3) years, none of the Group Companies has distributed
capital stock of another Person, or has had its capital stock distributed by
another Person, in a transaction that was purported or intended to be governed
in whole or in part by Section 355 or 361 of the Code.

(i) None of the Group Companies has been a United States real property holding
corporation (as defined in Section 897(c)(2) of the Code) during the applicable
period specified in Section 897(c)(1)(A)(ii) of the Code.

 

21



--------------------------------------------------------------------------------

(j) None of the Group Companies is or has been a party to any “listed
transaction,” as defined in Section 6707A(c)(2) of the Code.

(k) Schedule 3.08(k) sets forth, as of the date hereof, the entity
classification of each of the Group Companies for U.S. federal income tax
purposes, and the effective date of the election classification election, if
any, of each such Group Company.

(l) Neither the anti-churning rules of Section 197(f)(9) of the Code, the
Treasury Regulations thereunder, or any corresponding or similar provision of
Law presently limit the entitlement of the Group Companies to amortization
deductions under Section 197(a) of the Code (and any corresponding or similar
provision of Law).

(m) This Section 3.08 constitutes the sole and exclusive representations and
warranties of the Group Companies with respect to Taxes related to the Group
Companies, and no other representation or warranty contained in any other
section of this Agreement shall apply to any such Tax matters and no other
representation or warranty, express or implied, is being made with respect
thereto.

3.09. Contracts and Commitments.

(a) Except as set forth on Schedule 3.09(a) or as would constitute a Company
Employee Benefit Plan, as of the date hereof, no Group Company is party to any:

(i) material Contract or indenture relating to the borrowing of money;

(ii) material guaranty of any obligation for borrowed money or other material
guaranty;

(iii) Contracts relating to any completed material business acquisition or
disposition by any Group Company within the last two (2) years;

(iv) lease or Contract under which it is lessee of, or holds or operates any
personal property owned by any other party, for which the annual rental exceeds
$250,000 (excluding the Real Property Leases);

(v) lease or Contract under which it is lessor of or permits any third party to
hold or operate any personal property for which the annual rental exceeds
$250,000 (excluding the Real Property Leases);

(vi) Contract or group of related Contracts with the same party for the purchase
of products or services that (x) is not terminable by the Group Companies upon
thirty (30) days notice or less and (y) provides for annual payments by a Group
Company in excess of $250,000 during the trailing twelve (12) month period
ending on the date of the Latest Balance Sheet;

(vii) material license or royalty Contract relating to the use of any third
party intellectual property (other than commercially available software);

 

22



--------------------------------------------------------------------------------

(viii) Contract including covenants not to compete;

(ix) collective bargaining Contract or other Contract with any labor union;

(x) Contract requiring an annual or lump-sum payment of $500,000 or more for the
employment of any officer, individual employee or other Person on a full-time or
consulting basis or any severance agreements;

(xi) Contract with any Affiliate, or current or former officer or director, of
any Group Company;

(xii) Contract pursuant to which any assets or properties of the Group Companies
are subject to any Lien, other than Permitted Liens;

(xiii) Contract with any Governmental Entity (other than a Contract entered into
in the ordinary course of business);

(xiv) Contract that provides for any joint venture, partnership or similar
arrangement with a Group Company; or

(xv) any Contract that provides for earn-outs or other contingent obligations to
be paid by any Group Company.

(b) The Parent either has been supplied with, or has been given access to, a
true and correct copy of all written Contracts that are referred to on Schedule
3.09(a) (collectively, the “Material Contracts”). Except as would not be
material to the Group Companies taken as a whole, each Material Contract
(assuming due power and authority of, and due execution and delivery by, the
other party or parties thereto) is valid and binding on each Group Company that
is a party thereto, as applicable, and is in full force and effect.

(c) Except as would not be material to the Group Companies taken as a whole,
(i) no Group Company has violated or breached, or committed any default under,
any Material Contract; (ii) to the knowledge of the Company, as of the date of
this Agreement, no other Person has violated or breached, or committed any
material default under, any Material Contract; and (iii) as of the date hereof,
no event has occurred and is continuing through any Group Company’s actions or
inactions that will result in a violation or breach of any of the provisions of
any Material Contract.

3.10. Intellectual Property.

(a) All material patents, registrations and applications pertaining to
Intellectual Property owned by any Group Company as of the date hereof are set
forth on Schedule 3.10. Except for any nonconformance with clauses (A), (B),
(C) and (D) below that would not have a Material Adverse Effect: (A) the Company
and/or its Subsidiaries, as the case may be, own or have the right to use all
Intellectual Property; (B) during the two (2) year period prior to the date of
this Agreement, neither the Company nor any of its Subsidiaries has received any
written notices of material infringement or misappropriation from any third
party with

 

23



--------------------------------------------------------------------------------

respect to any third party intellectual property; (C) to the Company’s
knowledge, no Group Company is currently infringing on the intellectual property
of any other Person; and (D) all registered or issued Intellectual Property
rights are valid, subsisting and enforceable. The Company takes commercially
reasonable steps to maintain the confidentiality of its material trade secrets.

(b) All employees and consultants of any Group Company who contributed to the
discovery, creation or development of any material Intellectual Property used or
held for use in the conduct of the business of any Group Company did so either
(A) within the scope of his or her employment such that, in accordance with
applicable Law, all Intellectual Property arising therefrom became the property
of a Group Company, or (B) pursuant to written agreements assigning all
Intellectual Property rights arising therefrom to a Group Company.

(c) As of the date hereof, the use and dissemination by any of the Group
Companies of any and all data and information concerning consumers of its
services or users of any websites operated by any Group Company is in compliance
in all material respects with all applicable privacy policies, terms of use and
applicable Law. The Group Companies use commercially reasonable measures to
protect the secrecy of consumer information that they collect and maintain,
including all consumer credit card information. There have been no breaches to
the security of the systems of any Company and no unauthorized Person has
obtained access to such consumer information, except as would not, individually
or in the aggregate, reasonably be expected to constitute a Material Adverse
Effect.

(d) Schedule 3.10 sets forth a correct and complete list of all material
software, databases, applications and programs owned or purported to be owned by
the Group Companies (the “Proprietary Software”). The Group Companies own all
right, title and interest in and to all versions of the Proprietary Software.
The source code for all Proprietary Software is maintained in confidence and has
not been disclosed to any third party. To the knowledge of the Company, none of
the Proprietary Software includes any timer, clock, counter, virus or other
limiting design, routine or instructions: (i) which have destructive
capabilities; (ii) which could cause the Proprietary Software (or any portion
thereof) to become erased, inoperable or otherwise incapable of being used in
the manner for which it was designed; (iii) which would render any hardware or
software inoperable; or (iv) which would cause data to become damaged or
removed. To the extent any Group Company uses, or the Proprietary Software
incorporates, any “open source,” “copyleft,” or similar software, or any Group
Company is a party to “open” or “public source” or similar licenses, such Group
Company is in material compliance with the terms of any such licenses.

(e) Schedule 3.10 sets forth a correct and complete list of: (i) all material
software other than Proprietary Software used by the Group Companies (other than
commercially-available, off-the-shelf software) (the “Licensed Software”) and
(ii) all agreements pertaining to the Proprietary Software and Licensed
Software. Except as set forth on Schedule 3.10, no Person has been granted any
right to use any Proprietary Software. The Companies have written agreements
related to all Licensed Software.

3.11. Litigation. As of the date hereof, there is no legal action, suit,
arbitration, claim or proceeding (whether federal, state, local or foreign, and
excluding actions pursuing claims for

 

24



--------------------------------------------------------------------------------

insurance under policies or contracts of insurance or reinsurance written or
assumed by WNFIC within applicable policy limits) (“Action”) pending, at Law or
in equity, or before or by any Governmental Entity, or threatened in writing
against any Group Company or their respective properties, assets or business,
that would reasonably be expected to be material to the Group Companies taken as
a whole. No Group Company is subject to any settlement, stipulation, order,
writ, judgment, injunction, decree, ruling, determination or award of any court
or of any Governmental Entity (“Order”) that would reasonably be expected to be
material to the Group Companies taken as a whole.

3.12. Governmental Consents, etc. Except for (i) the applicable requirements of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (the “HSR Act”) and
(ii) filings with, and approval of, the insurance regulatory authorities in the
jurisdictions listed in Schedule 3.12 (collectively, the “Company Transaction
Approvals” and together with the Parent Transaction Approvals, the “Transaction
Approvals”), no Group Company is required to submit any notice, report or other
filing with any Governmental Entity in connection with the execution, delivery
or performance of this Agreement or the consummation of the transactions
contemplated hereby (including, for the avoidance of doubt, the Pre-Closing
Transactions). No consent, approval or authorization of, or declaration or
filing with, or notice to, any Governmental Entity is required to be obtained by
any Group Company in connection with the execution, delivery or performance of
this Agreement or the consummation by the Company of any transaction
contemplated hereby, except for such filings or notices the failure of which to
make would not be material to the Group Companies taken as a whole.

3.13. Employee Benefit Plans.

(a) Schedule 3.13(a) sets forth, as of the date hereof, each material Company
Employee Benefit Plan. With respect to each material Company Employee Benefit
Plans, true and complete copies of each of the following have, to the extent
applicable, been provided or made available to the Parent or its representatives
prior to the date hereof: (i) all material documents, amendments and
modifications to such Company Employee Benefit Plan (or, with respect to any
material Company Employee Benefit Plan that is not in writing, a written
description of the terms thereof), (ii) all material employee communications
(including all summary plan descriptions and summaries of material
modifications), (iii) the most recent annual reports (Form Series 5500), if any,
required under ERISA or the Code, (iv) the most recent financial and actuarial
report (if applicable), (v) all material written contracts, instruments or
agreements relating to such Company Employee Benefit Plan, including
administrative service agreements and group insurance contracts, (vi) the most
recent IRS determination or opinion letter issued with respect to each such
Company Employee Benefit Plan intended to be qualified under Section 401(a) of
the Code, and (vii) all material correspondence with the Department of Labor or
the IRS.

(b) The Company Employee Benefit Plans are and have been administered in
compliance with their terms and with the requirements of ERISA, the Code and all
other applicable Law, except to the extent that noncompliance would not have a
Material Adverse Effect.

 

25



--------------------------------------------------------------------------------

(c) No Group Company by reason of its affiliation with any member of such Group
Company’s “Controlled Group” (defined as any organization which is a member of a
controlled group of organizations within the meaning of Section 414(b), (c),
(m) or (o) of the Code) has incurred or is reasonably expected to incur, any
Tax, fine, Lien, penalty or other Liability imposed by ERISA, the Code or other
applicable Law except as would not have a Company Material Adverse Effect. Each
Company Employee Benefit Plan that is intended to be qualified within the
meaning of Section 401(a) of the Code has received a favorable determination
letter upon which it may rely regarding its qualified status under the Code or
can rely on an opinion letter as to its qualification and such letter or opinion
has not been revoked, and to the knowledge of the Company, nothing has occurred,
whether by action or failure to act, that would reasonably be expected to cause
the loss of such qualification. To the knowledge of the Company, no nonexempt
“prohibited transaction” (as such term is defined in Section 406 of ERISA) has
occurred with respect to any Company Employee Benefit Plan that could reasonably
be expected to result in material liability to the Group Companies. No Company
Employee Benefit Plan is (i) subject to Title IV of ERISA, (ii) a multiemployer
plan within the meaning of Section 3(37) of ERISA, (iii) a “multiple employer
welfare benefit arrangement” (within the meaning of Section 3(40) of ERISA), or
(iv) a “multiple employer plan” (within the meaning of Section 413(c) of the
Code) and neither any Group Company nor any member of its Controlled Group has
at any time in the past six (6) years sponsored or contributed to, or has any
liability or obligation in respect of, any such arrangement that has not been
satisfied in full.

(d) All payments required to be made by any Group Company pursuant to the terms
of a Company Employee Benefit Plan or by any Law governing a Company Employee
Benefit Plan (including all contributions, insurance premiums or intercompany
charges) with respect to all periods through the date hereof have been made or
provided for in all material respects by the appropriate Group Company in
accordance with and within the time period prescribed by the provisions of such
Company Employee Benefit Plan, applicable Law and GAAP. No trust funding any
Company Employee Benefit Plan is intended to meet the requirements of Code
Section 501(c)(9).

(e) As of the date hereof, no proceeding is pending or, to the knowledge of the
Company, has been threatened in writing against any of the Company Employee
Benefit Plans (other than routine claims for benefits and appeals of such
claims), or to the knowledge of the Company, any trustee or fiduciary thereof,
or any of the assets of any trust of any of the Company Employee Benefit Plans.
None of the Group Companies have received any notice of an audit or
investigation by the IRS, Department of Labor or any other Governmental Entity
with respect to any Company Employee Benefit Plan, and no such completed audit,
if any, has resulted in the imposition of any material liability that remains
unsatisfied. As of the date hereof, no corrective action or filing under any
voluntary correction program of the IRS or the Department of Labor is either
pending or planned with respect to any of the Company Employee Benefit Plans.

(f) No Company Employee Benefit Plan promises or provides post-retirement health
and welfare benefits to any current or former employee of any Group Company,
except as required under Section 4980B of the Code, Part 6 of Title I of ERISA
or any other applicable Law or pursuant to the terms of an employment,
separation or similar agreement providing for coverage for a limited period of
time following a termination of employment.

 

26



--------------------------------------------------------------------------------

(g) With respect to any Company Employee Benefit Plan that constitutes a
“nonqualified deferred compensation plan (as defined in Section 409A(d)(1) of
the Code), none of the Group Companies have been required to report to any
Governmental Entity any corrections made or taxes due as a result of a failure
to comply with Section 409A of the Code.

(h) Except as set forth on Schedule 3.13(h), neither the execution of this
Agreement nor the consummation of the transactions contemplated hereby shall
(either alone or upon the occurrence of any additional or subsequent events):
(i) entitle any current or former employee, consultant or director of any Group
Company to any payment of compensation; (ii) increase the amount of compensation
or benefits due to any such individual; (iii) accelerate the vesting, funding or
time of payment of any compensation, equity award or other benefit; (iv) result
in any limitation on the right of any Group Company to amend, merge, terminate
or receive a reversion of assets from any Company Employee Benefit Plan or
related trust, or (v) require the funding of any trust or other funding vehicle.
No Group Company has any indemnity or “gross-up” obligation to any individual
with respect to any Tax, penalty or interest under Section 4999 or Section 409A
of the Code.

3.14. Insurance Coverage. Schedule 3.14 lists each material insurance policy
maintained by the Group Companies as of the date hereof that provides coverage
for one or more of the Group Companies. All such insurance policies of the Group
Companies are in full force and effect, and no Group Company is in material
default with respect to its obligations under any of such insurance policies,
except for such failure to be in full force and effect and for such defaults
that would not be material to the Group Companies taken as a whole.

3.15. Compliance with Laws. As of the date hereof, and within the two (2) year
period prior to the date hereof, each of the Group Companies is in compliance
with all applicable Laws, except where the failure to comply would not be
material to the Group Companies taken as a whole. As of the date hereof, no
Group Company has received any notice alleging a violation of any applicable
Laws, which violation would be material to the Group Companies taken as a whole.
As of the date hereof, all approvals, filings, permits and licenses of
Governmental Entities (collectively, “Permits”) required to conduct the business
of the Group Companies are in the possession of the Group Companies, are in full
force and effect and are being complied with, except for such Permits the
failure of which to be in the possession or be in compliance with would not be
material to the Group Companies taken as a whole. As of the date hereof, there
is no material investigation, proceeding or disciplinary action (including
fines) currently pending, or to the knowledge of the Company, threatened in
writing against any Group Company by a Governmental Entity.

3.16. Environmental Compliance and Conditions.

(a) Each Group Company has obtained and possesses all material Permits required
under federal, state and local Laws and regulations concerning occupational
health and safety, pollution or protection of the environment, including all
such Laws and regulations relating to the emission, discharge, release or
threatened release of any chemicals, petroleum, pollutants, contaminants or
hazardous or toxic materials, substances or wastes into ambient air, surface
water, groundwater or lands or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of any chemicals, petroleum,

 

27



--------------------------------------------------------------------------------

pollutants, contaminants or hazardous or toxic materials, substances or waste
(“Environmental and Safety Requirements”), except where the failure to possess
such licenses, permits and authorizations would not be material to the Group
Companies taken as a whole.

(b) Each Group Company is in compliance with all terms and conditions of such
Permits and is also in compliance with all other Environmental and Safety
Requirements or any written notice or demand letter issued, entered, promulgated
or approved thereunder, except where the failure to comply would not be material
to the Group Companies taken as a whole.

(c) No Group Company has received, within the two (2) year period prior to the
date hereof, any written notice of violations or liabilities arising under
Environmental and Safety Requirements, including any investigatory, remedial or
corrective obligation, relating to the Company, its Subsidiaries or their
facilities and arising under Environmental and Safety Requirements, the subject
of which is unresolved and which would be material to the Group Companies taken
as a whole.

3.17. Affiliated Transactions. No officer, member of the board of directors (or
equivalent governing body) or Affiliate of any Group Company or any individual
in such officer’s or director’s immediate family is a party to any Contract or
transaction with any Group Company or has any interest in any property used by
any Group Company.

3.18. Employees.

(a) Each Group Company is in compliance with all applicable Laws, Contracts,
policies, plans and programs relating to employment, employment practices,
wages, hours, collective bargaining, unemployment insurance, worker’s
compensation, equal employment opportunity, age and disability discrimination,
the payment withholding of Taxes, and the termination of employment, including,
but not limited to, any obligations pursuant to the Worker Adjustment and
Retraining Notification Act of 1988 and similar state or local Law, except where
the failure to comply would not be material to the Group Companies taken as a
whole. There are no material complaints, charges or claims against any Group
Company pending or, to the knowledge of the Company, threatened to be brought or
filed with any public or governmental authority, arbitrator or court based on,
arising out of, in connection with, or otherwise relating to the employment of,
or termination of employment by, any Group Company of any individual. Each Group
Company, as applicable, has complied with all applicable foreign, federal, state
and local Laws and regulations regarding occupational safety and health
standards, except where the failure to comply would not be material to the Group
Companies taken as a whole.

(b) No Group Company is a party to any collective bargaining agreement or other
Contract with any labor organization or other representative of any Group
Company’s employees, nor is any such Contract presently being negotiated, nor,
to the knowledge of the Company, are there any campaigns being conducted to
solicit cards from employees of any Group Company to authorize representation by
any labor organization.

(c) Except where the failure to comply would not be material to the Group
Companies taken as a whole, each employee of the Group Companies was, at the
time such

 

28



--------------------------------------------------------------------------------

employee offered, marketed, produced, managed or adjusted any insurance
business, duly licensed to conduct such business as required by Law (for the
type of business written, marketed, sold or produced by such employee, as
applicable) in the particular jurisdiction in which such employee wrote, sold or
produced such business.

(d) Except where the failure to comply would not be material to the Group
Companies taken as a whole, no employee of the Group Companies has violated (or
with or without notice or the lapse of time or both, would have violated) in any
material respect any term or provision of any Law applicable to the offering,
marketing, production, adjusting or underwriting of the business of WRMAI.

3.19. Insurance Regulatory Matters.

(a) The Company has made available to the Parent: (A) copies of all reports,
statements, certifications and registrations (including registrations with the
Insurance Regulator as a member of an insurance holding company system) and any
supplements or amendments thereto filed since January 1, 2012 by WNFIC with the
Insurance Regulator and (B) copies of all financial examination, market conduct
examination reports and similar examinations of the Insurance Regulator with
respect to WNFIC issued since January 1, 2012.

(b) Since January 1, 2012, WNFIC has filed all reports, statements, documents,
registrations, filings and submissions required to be filed by WNFIC with the
Insurance Regulator except to the extent that the failure to file would not,
individually or in the aggregate, be material to the Group Companies taken as a
whole.

(c) As of the date hereof, WNFIC is not subject to any pending financial
examination or market conduct examination.

(d) No violations relating to WNFIC have been asserted in writing by any
Governmental Entity, other than any violation that has been cured or otherwise
resolved to the satisfaction of such Governmental Entity, is no longer being
pursued by such Governmental Entity following a response by WNFIC or would not,
individually or in the aggregate, reasonably be expected to result in (A) a fine
or (B) a restriction with respect to the conduct of the federal flood business
of the Group Companies as currently conducted, in either case that would be
material to the Group Companies taken as a whole.

(e) As of the date hereof, there are no material unpaid claims or assessments
made against WNFIC by any state insurance guaranty associations or similar
organizations in connection with such association’s insurance guarantee fund.

(f) All Producer Agreements entered into by WNFIC are, to the extent required by
applicable Law, on forms acceptable in all material respects to all applicable
insurance departments or that have been filed with and approved by all
applicable insurance departments or were not objected to by any such insurance
department within any period provided for objection.

 

29



--------------------------------------------------------------------------------

(g) The underwriting standards utilized by WNFIC with respect to NFIP flood
insurance issued by WNFIC conform in all material respects to the standards,
ratings and other requirements of the NFIP.

(h) WNFIC is not “commercially domiciled” under the applicable Laws of any
jurisdiction or is otherwise treated as domiciled in a jurisdiction other than
its respective jurisdiction of organization.

3.20. Insurance Contracts.

(a) To the extent required under applicable Law, all policies, binders, slips,
certificates and other agreements of insurance (including all applications,
supplements, endorsements, riders and ancillary agreements in connection
therewith) that are issued by WNFIC (the “Insurance Contracts”) and any and all
marketing materials relating to WNFIC, are on forms approved by the Insurance
Regulator or that have been filed and not objected to by such Insurance
Regulator within the period provided for objection, and such forms comply with
applicable Law and, as to premium rates that are required to be filed with, or
approved by, the Insurance Regulator, the premiums charged conform to the filed
or approved rates, as applicable, and are in compliance with applicable Law, in
each case except as would not have a Material Adverse Effect.

(b) As of the date hereof, and within the two (2) year period prior to the date
hereof, in connection with the marketing, selling and issuing of Insurance
Contracts, WNFIC is in compliance with all applicable Laws, all applicable
orders and directives of the Insurance Regulator and all market conduct
recommendations resulting from market conduct or other examinations of the
Insurance Regulator in the respective jurisdictions in which such products have
been marketed, issued or sold, except where the failure to comply would not be
material to the Group Companies taken as a whole.

3.21. Producers.

(a) Schedule 3.21 lists each Producer that accounts for 10% or more of the
policy processing revenue generated from the writing of the business of any of
the Group Companies or WRMAI for the fiscal year ended December 31, 2012.

(b) To the knowledge of the Company, except as would not be material to the
Group Companies taken as a whole, (i) each such Producer, at any time that it
wrote, sold or produced business for any of the Group Companies or WRMAI, was
duly licensed, authorized and required or permitted by law to be appointed (for
the type of business written, sold, or produced by such Producer) in the
particular jurisdiction in which such Producer wrote, sold, or produced such
business, and (ii) no such Producer has violated (or with or without notice or
the lapse of time or both, would have violated) any term or provision of Law
relating to the marketing, writing, sale, or production of the business for any
of the Group Companies or WRMAI.

(c) (i) Except as would not be material to the Group Companies taken as a whole,
each contract with any Producer relating to the business for any of the Group
Companies or WRMAI (the “Producer Agreements”) is valid and binding against such
Group

 

30



--------------------------------------------------------------------------------

Company or WRMAI and, to the knowledge of the Company, such Producer in
accordance with its terms, and (ii) to the knowledge of the Company, none of
such Producers is in default with respect to any such Producer Agreement.

3.22. Brokerage. Except for fees and expenses of Persons listed on Schedule
3.22, there are no claims for brokerage commissions, finders’ fees or similar
compensation in connection with the transactions contemplated by this Agreement
based on any agreement made by or on behalf of the Company for which the Parent
or the Surviving Company would be liable following the Closing.

3.23. No Other Representations or Warranties. NOTWITHSTANDING ANY PROVISION OF
THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY THE COMPANY IN THIS ARTICLE III, NO GROUP COMPANY OR AFFILIATE
THEREOF NOR ANY OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY WITH RESPECT
TO THE GROUP COMPANIES OR ANY OTHER PERSON OR THEIR RESPECTIVE BUSINESSES,
OPERATIONS, ASSETS, LIABILITIES, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS, NOTWITHSTANDING THE DELIVERY OR DISCLOSURE TO THE PARENT, THE MERGER
SUB OR ANY OF THEIR RESPECTIVE AFFILIATES OR REPRESENTATIVES OF ANY
DOCUMENTATION, FORECASTS, PROJECTIONS OR OTHER INFORMATION WITH RESPECT TO ANY
ONE OR MORE OF THE FOREGOING. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES
EXPRESSLY MADE BY THE COMPANY IN THIS ARTICLE III, ALL OTHER REPRESENTATIONS AND
WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE EXPRESSLY DISCLAIMED BY THE COMPANY.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF

THE PARENT AND THE MERGER SUB

The Parent and the Merger Sub, jointly and severally, represent and warrant to
the Company that:

4.01. Organization and Power. The Parent is a corporation duly organized,
validly existing and in good standing under the Laws of the State of Florida,
with full corporate power and authority to enter into this Agreement and perform
its obligations hereunder. The Merger Sub is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware, with full limited liability company power and authority to enter into
this Agreement and perform its obligations hereunder. There are no pending, or
to the knowledge of the Parent, threatened, action for the dissolution,
liquidation or insolvency of either the Parent or the Merger Sub.

4.02. Authorization. The execution, delivery and performance of this Agreement
and the Blocker Purchase Agreements by the Parent and, as applicable, the Merger
Sub and the consummation of the transactions contemplated hereby and thereby
have been duly and validly authorized by all requisite corporate or limited
liability company action, and no other

 

31



--------------------------------------------------------------------------------

proceedings on their part are necessary to authorize the execution, delivery or
performance of this Agreement and the Blocker Purchase Agreements. This
Agreement and the Blocker Purchase Agreements have been duly executed and
delivered by the Parent and, as applicable, the Merger Sub and, assuming that
this Agreement is a valid and binding obligation of the Company and that the
Blocker Purchase Agreements are the valid and binding obligations of Aquiline
and New York Life, respectively, this Agreement and the Blocker Purchase
Agreements constitute valid and binding obligations of the Parent and, as
applicable, the Merger Sub, enforceable in accordance with their respective
terms, except as enforceability may be limited by bankruptcy Laws, other similar
Laws affecting creditors’ rights and general principles of equity affecting the
availability of specific performance and other equitable remedies.

4.03. No Violation. Neither the Parent nor the Merger Sub is subject to or
obligated under its certificate or articles of incorporation, its bylaws (or
similar organizational documents), any applicable Law, or any material Contract,
or any Permit, or subject to any Order, which would be breached or violated in
any material respect by the Parent’s or the Merger Sub’s execution, delivery or
performance of this Agreement or the Blocker Purchase Agreements or the
consummation of the transactions contemplated hereby or thereby.

4.04. Governmental Consents, etc. Except for the applicable requirements of the
HSR Act and filings with, and approval of, the insurance regulatory authorities
in the jurisdictions listed in Schedule 4.04 of the Parent Disclosure Schedules
(the “Parent Transaction Approvals”) neither the Parent nor the Merger Sub is
required to submit any notice, report or other filing with any Governmental
Entity in connection with the execution, delivery or performance by it of this
Agreement or the consummation of the transactions contemplated hereby or by the
Blocker Purchase Agreements. No consent, approval or authorization of any
Governmental Entity or any other party or Person is required to be obtained by
the Parent or the Merger Sub in connection with its execution, delivery and
performance of this Agreement or the consummation of the transactions
contemplated hereby or by the Blocker Purchase Agreements.

4.05. Litigation. As of the date hereof, there is no Action pending or, to the
Parent’s knowledge, threatened against the Parent or the Merger Sub at Law or in
equity, or before or by any Governmental Entity, which would have a Parent
Material Adverse Effect. The Parent and/or the Merger Sub are not subject to any
outstanding Order that would have a Parent Material Adverse Effect.

4.06. Brokerage. There are no claims for brokerage commissions, finders’ fees or
similar compensation in connection with the transactions contemplated by this
Agreement or the Blocker Purchase Agreements based on any agreement made by or
on behalf of the Parent or the Merger Sub.

4.07. Financing. The Parent has and shall have at the Closing sufficient cash
and/or available lines of credit under its existing credit facilities (the
“Parent Credit Facilities”) to make payment of all amounts to be paid by it
hereunder and under the Blocker Purchase Agreements on and after the Closing
Date. The obligations of the Parent and, as applicable, the Merger Sub under
this Agreement and the Blocker Purchase Agreements are not subject to any
conditions regarding the Parent’s, the Merger Sub’s, their respective
Affiliates’ or any other Person’s ability to obtain any financing for the
consummation of the transactions contemplated hereby or by the Blocker Purchase
Agreements.

 

32



--------------------------------------------------------------------------------

4.08. Purpose. The Merger Sub is a newly organized corporation, formed solely
for the purpose of engaging in the transactions contemplated by this Agreement.
The Merger Sub has not engaged in any business activities or conducted any
operations other than in connection with the transactions contemplated by this
Agreement. The Merger Sub is a wholly owned Subsidiary of the Parent.

4.09. Solvency. Immediately after giving effect to the transactions contemplated
by this Agreement and the Blocker Purchase Agreements, the Surviving Company and
each of its Subsidiaries shall be able to pay their respective debts as they
become due and shall own property which has a fair saleable value greater than
the amounts required to pay their respective debts (including a reasonable
estimate of the amount of all contingent Liabilities). Immediately after giving
effect to the transactions contemplated by this Agreement and the Blocker
Purchase Agreements, the Surviving Company and each of its Subsidiaries shall
have adequate capital to carry on their respective businesses. No transfer of
property is being made and no obligation is being incurred in connection with
the transactions contemplated by this Agreement or the Blocker Purchase
Agreements with the intent to hinder, delay or defraud either present or future
creditors of any Group Company.

4.10. Parent Entity. As of the date hereof, and at all times prior to the
Effective Time, the Parent is and shall be the “ultimate parent entity” (as
determined in accordance with the HSR Act and the rules promulgated thereunder)
of Parent and Merger Sub.

4.11. No Other Representations.

(a) NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY, EXCEPT FOR
THE REPRESENTATIONS AND WARRANTIES EXPRESSLY MADE BY THE PARENT AND THE MERGER
SUB IN THIS ARTICLE IV, NO OTHER PERSON MAKES ANY REPRESENTATION OR WARRANTY
WITH RESPECT TO THE PARENT OR THE MERGER SUB. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY MADE BY THE PARENT AND THE MERGER SUB IN THIS ARTICLE IV,
ALL OTHER REPRESENTATIONS AND WARRANTIES, WHETHER EXPRESS OR IMPLIED, ARE
EXPRESSLY DISCLAIMED BY THE PARENT AND THE MERGER SUB.

(b) In entering into this Agreement, each of the Parent and the Merger Sub has
relied solely upon its own investigation and analysis and the representations
and warranties of the Company expressly contained in Article III, and each of
the Parent and the Merger Sub acknowledges that, other than as set forth in this
Agreement and in the certificates or other instruments delivered pursuant
hereto, none of the Group Companies or any of their respective Affiliates or
representatives makes or has made any representation or warranty, either express
or implied, (a) as to the accuracy or completeness of any of the information
provided or made available to the Parent, the Merger Sub or any of their
respective Affiliates or representatives prior to the execution of this
Agreement or (b) with respect to any projections, forecasts, estimates, plans or
budgets of future revenues, expenses or expenditures, future results of

 

33



--------------------------------------------------------------------------------

operations (or any component thereof), prospects, future cash flows (or any
component thereof) or future financial condition (or any component thereof) of
any Group Company, in each case heretofore or hereafter delivered to or made
available to the Parent, the Merger Sub or any of their respective Affiliates or
representatives.

ARTICLE V

COVENANTS OF THE COMPANY

5.01. Conduct of the Business. From the date hereof until the earlier of the
termination of this Agreement and the Closing Date, except (i) as set forth on
Schedule 5.01 of the Company Disclosure Schedules, (ii) if the Parent shall have
consented in writing (which consent shall not be unreasonably withheld,
conditioned or delayed, provided Parent shall have discretion to consider the
impact of any and all actions and the impact of such actions on the value of
each of the Group Companies) or (iii) as otherwise contemplated or required by
this Agreement (including, for the avoidance of doubt, the Pre-Closing
Transactions and any actions deemed necessary in connection therewith), (1) the
Company shall use its commercially reasonable efforts to conduct its business
and the businesses of its Subsidiaries in the ordinary course of business and
preserve the current business operations and organization of the Group Companies
and the goodwill of their suppliers, customers and others having business
relationships with them; provided, that, notwithstanding the foregoing or clause
(2) of this Section 5.01, the Group Companies may use available cash to repay
any indebtedness or to make one or more cash dividends from time to time on or
prior to the Closing solely (A) to the extent necessary to pay tax distributions
as contemplated by the Company LLC Agreement or (B) to the extent that such cash
dividend will not cause the Net Working Capital to be less than the Target Net
Working Capital Amount and (2) the Company shall not, and shall not permit any
of its Subsidiaries to:

(a) except for issuances of replacement certificates for Units and except for
issuance of new certificates for Units in connection with a transfer of Units by
the holder thereof, issue, sell or deliver any of its or any of its
Subsidiaries’ equity securities or issue or sell any securities convertible
into, or options with respect to, or warrants to purchase or rights to subscribe
for, any of its or any of its Subsidiaries’ equity securities;

(b) effect any recapitalization, reclassification, equity split or like change
in its capitalization;

(c) amend its Organizational Documents or any of its Subsidiaries’
organizational documents;

(d) make any redemption or purchase of its or any of its Subsidiaries’ equity
interests (other than with respect to the repurchase of Units or other equity
interests from former employees of a Group Company pursuant to existing
agreements);

(e) sell, assign or transfer any material portion of its tangible assets, except
in the ordinary course of business and except for sales of obsolete assets or
assets with de minimis or no book value;

 

34



--------------------------------------------------------------------------------

(f) sell, assign, transfer or exclusively license any material Intellectual
Property, except in the ordinary course of business;

(g) materially amend or voluntarily terminate (excluding any automatic
termination pursuant to the terms of) any Material Contract other than in the
ordinary course of business;

(h) make any material capital investment in, or any material loan to, any other
Person, except in the ordinary course of business or pursuant to any existing
agreement or budget;

(i) make any material capital expenditures or commitments therefor, except
(x) in the ordinary course of business and (y) for such capital expenditures or
commitments therefor that are reflected in the Company’s current budget;

(j) make any material loan to, or enter into any other material transaction
with, any of its managers, officers and employees outside the ordinary course of
business except pursuant to any agreement set forth on the Company Disclosure
Schedules;

(k) except in the ordinary course of business or as required under the terms of
any Company Employee Benefit Plan, in each case as in effect on the date hereof,
(1) grant or announce any incentive awards or any increase in the salaries,
bonuses or other compensation and benefits payable by a Group Company to any of
its employees, officers, managers, directors or other service providers;
(2) materially increase the benefits under any Company Employee Benefit Plan;
(3) enter into or amend any employment, change in control, severance, retention
or similar Contract with any officer, employee, consultant or other agent of any
Group Company (other than offer letters providing for at-will employment without
post-termination obligations with newly-hired employees who are hired in the
ordinary course of business); or (4) terminate or materially amend any Company
Employee Benefit Plan or adopt any arrangement for the current or future benefit
or welfare of any officer or employee of any Group Company that would be a
Company Employee Benefit Plan if it were in existence as of the date hereof;

(l) commence or settle any material claim, action or proceeding;

(m) cancel any material third party indebtedness owed to any Group Company;

(n) grant any material discounts, credits or rebates to any customer or supplier
of any Group Company other than in the ordinary course of business;

(o) except as required by GAAP, SAP or applicable Law, change any of the
accounting principles or practices used by the Group Companies;

(p) make or change any material Tax election, change an annual accounting
period, adopt or change any accounting method, file any material Tax Return in a
manner inconsistent with past practice, file any amended Tax Return, fail to
file any Income Tax Return or other material Tax Return when due (taking into
account extensions if written notice thereof has been provided to Parent), fail
to pay any material Tax when due, fail to accrue any material Tax in accordance
with past custom, enter into any closing agreement, settle any material Tax

 

35



--------------------------------------------------------------------------------

claim or assessment relating to any of the Group Companies, surrender any right
to claim a refund of material Taxes, or consent to any extension or waiver of
the limitation period applicable to any material Tax claim or assessment
relating to any of the Group Companies, if such election, adoption, change,
amendment, agreement, settlement, surrender, consent, filing, failure or other
action would have the effect of materially increasing the Tax liability of any
of the Group Companies after the Closing Date or could materially adversely
affect Parent or its Affiliates (including the Group Companies);

(q) conduct its cash management customs and practices other than in the ordinary
course of business in all material respects (including with respect to
collection of accounts receivable, purchases of inventory and supplies, repairs
and maintenance, payment of accounts payable and accrued expenses, levels of
capital expenditures and operation of cash management practices generally);

(r) institute or settle any Action for more than $1,000,000; or

(s) commit to do any of the foregoing.

Nothing contained in this Agreement shall give the Parent or the Merger Sub,
directly or indirectly, the right to control or direct the Company’s or any of
its Subsidiaries’ operations prior to the Closing and (x) no action by any Group
Company with respect to matters specifically addressed by any other provision of
this Section 5.01 shall be deemed a breach of this Section 5.01 or any other
provisions of this Agreement, unless such action would constitute a breach of
one or more of such other provisions and (y) the Group Companies’ failure to
take any action prohibited by this Section 5.01 shall not be a breach of this
Section 5.01 or any other provisions of this Agreement.

5.02. Access to Books and Records. Subject to Section 6.06, from the date hereof
until the earlier of the termination of this Agreement and the Closing Date, the
Company shall provide the Parent and its authorized representatives reasonably
acceptable to the Company (the “Parent’s Representatives”) with reasonable
access during normal business hours, and upon reasonable notice, to the offices,
properties, senior personnel, and all financial books and records of the Group
Companies in order for the Parent to have the opportunity to make such
investigation as it shall reasonably desire in connection with the consummation
of the transactions contemplated hereby; provided, however, that in exercising
access rights under this Section 5.02, the Parent and the Parent’s
Representatives shall not be permitted to interfere unreasonably with the
conduct of the business of any Group Company. The Parent shall indemnify and
hold harmless the Group Companies from and against any Losses that may be
incurred by any of them arising out of or related to the use, storage or
handling of (i) any personally identifiable information relating to employees,
providers or customers of any Group Company and (ii) any other information that
is protected by applicable Law (including privacy Laws) or Contract and to which
the Parent or the Parent’s Representatives are afforded access pursuant to the
terms of this Agreement. Notwithstanding anything herein to the contrary, no
such access or examination shall be permitted to the extent that it would
require any Group Company to disclose information subject to attorney-client
privilege or attorney work product privilege, conflict with any third party
confidentiality obligations to which any Group Company is bound, or violate any
applicable Law. The Parent acknowledges that the Parent is and remains

 

36



--------------------------------------------------------------------------------

bound by the Confidentiality Agreement between the Parent and the Company dated
November 15, 2013 (the “Confidentiality Agreement”). Notwithstanding anything
contained herein to the contrary, no access or examination provided pursuant to
this Section 5.02 shall qualify or limit any representation or warranty set
forth herein or the conditions to Closing set forth in Section 7.01(a).

5.03. Efforts to Consummate.

(a) Subject to the terms and conditions herein provided, from the date hereof
until the earlier of the termination of this Agreement and the Closing Date, the
Company shall use commercially reasonable efforts to take, or cause to be taken,
all action and to do, or cause to be done, all things reasonably necessary,
proper or advisable to consummate and make effective as promptly as practicable
the transactions contemplated by this Agreement (including the satisfaction, but
not a waiver, of the closing conditions set forth in Section 7.02).

(b) In furtherance of Section 5.03(a), the Company shall promptly (and in any
event within twenty (20) Business Days) after the date hereof, in cooperation in
good faith with the Parent, make or cause to be made all filings and submissions
with the relevant insurance regulators in connection with the consummation of
the transactions contemplated herein in accordance with and as set forth in
Schedule 5.03(b) of the Company Disclosure Schedules.

(c) Notwithstanding anything in this Section 5.03 or otherwise in this Agreement
to the contrary, in connection with the Pre-Closing Transactions, the Company
shall not be required to seek any dividend or other transfer of surplus from
WNFIC to WRM America Intermediate Holding Company, Inc. to the extent that it
would reasonably be expected to (i) delay, in any material respect, the timing
or likelihood of the Closing, (ii) cause the WNFIC Statutory Surplus as of the
Closing Date to be less than $7,500,000 or any greater amount necessary to allow
the Company and its Affiliates to continue to operate the business of the
Company and its Affiliates if the Closing does not occur or (iii) violate any
applicable Law or cause any member of the Board of Directors of WNFIC, the
Company or any of their respective Affiliates to breach any fiduciary duty. For
purposes of this Agreement, the term “Pre-Closing Transactions” (including the
phrase “after giving effect to the Pre-Closing Transactions”) shall mean, with
respect to the dividend or other transfer of any surplus from WNFIC to WRM
America Intermediate Holding Company, Inc. as contemplated by Annex A, the
amount of surplus actually transferred after giving effect to the limitations
set forth in this Section 5.03.

5.04. Exclusive Dealing. Except in connection with any issuance permitted under
Section 5.01(a), during the period from the date of this Agreement through the
Closing or the earlier termination of this Agreement, neither the Company nor
the Representative shall take any action, directly or indirectly, to initiate,
solicit or engage in discussions or negotiations with, or provide any
information to, any Person (other than the Parent and the Parent’s
Representatives) concerning any purchase of a majority of the outstanding Units
or any merger, sale of substantially all of the assets of the Group Companies or
similar transactions involving the Group Companies (other than assets sold in
the ordinary course of business) (each such transaction, an “Acquisition
Transaction”); provided that this Section 5.04 shall not apply to the Company or
the Representative in connection with Securityholder communications related to
the transactions contemplated by this Agreement. The Company shall, and shall
cause its

 

37



--------------------------------------------------------------------------------

Subsidiaries to, cease and cause to be terminated any existing discussions,
communications or negotiations with any Person (other than the Parent and its
authorized Representatives) conducted heretofore with respect to any Acquisition
Transaction.

5.05. Payoff Letters and Lien Releases. From the date hereof until the earlier
of the termination of this Agreement and the Closing Date, the Company shall use
commercially reasonable efforts to deliver to the Parent customary payoff
letters in connection with the repayment of the Indebtedness outstanding under
the Credit Agreement in accordance with Section 2.03(f) and to make arrangements
for the holders of such Indebtedness to deliver, subject to the receipt of the
applicable payoff amounts, customary Lien releases to the Parent as soon as
practicable after the Closing.

5.06. Written Consent. Promptly following the execution and delivery of this
Agreement, the Company shall deliver to the Parent the Written Consent.

5.07. Notification. From the date hereof until the earlier of the termination of
this Agreement and the Closing Date, if the Company becomes aware of, or there
occurs after the date of this Agreement, any fact or condition that constitutes
a breach of any representation or warranty made by the Company in Article III or
of any covenant that would cause the conditions set forth in Section 7.01(a) or
Section 7.01(b), as applicable, not to be satisfied as of the Closing Date, the
Company shall disclose to the Parent such breach. Notwithstanding any provision
in this Agreement to the contrary, unless the Parent provides the Company with a
termination notice within ten (10) Business Days after disclosure of such breach
by the Company (which termination notice may only be delivered if the Parent is
entitled to terminate the Agreement pursuant to Section 9.01(c)), the Parent
shall be deemed to have waived its right to terminate this Agreement or prevent
the consummation of the transactions contemplated by this Agreement pursuant to
Section 7.01(a) or Section 7.01(b). No such disclosure shall affect the right to
indemnification under Article VIII below.

5.08. Section 280G Shareholder Approval. To the extent necessary to avoid the
imposition of any Taxes under Section 4999 of the Code, prior to the Closing,
the Company shall submit for approval by equity holders of the Company in a
manner intended to comply with the requirements of Section 280G(b)(5) of the
Code any payments to a “disqualified individual” (as such term is defined in U.S
Treasury Regulation Section 1.280G-1) that would reasonably be expected to be
subject to treatment as “parachute payments” within the meaning of Section 280G
of the Code, provided that to the extent any disqualified individual has an
existing entitlement to a payment or benefit, the Company shall only be required
to submit such payment or benefit to such vote if such disqualified individual
agrees to waive his or her entitlement to such payment or benefit. The Company
shall deliver to the Parent reasonable evidence that the vote of the equity
holders of the Company were solicited and shall deliver to the Parent reasonable
evidence of the results of such vote and, if approval was obtained, copies of
the relevant minutes, resolutions or consents (as applicable). The Company shall
give the Parent a reasonable opportunity to review and comment on all materials
submitted to the equity holders of the Company in connection with the vote with
respect to such matters. For the avoidance of doubt, the Company shall not be
required to conduct vote of the Company’s equity holders pursuant to this
Section 5.08 unless the failure to conduct such vote would reasonably be
expected to result in the imposition of an excise tax under Section 4999 of the
Code on such disqualified individual or a loss of deduction for the Company
under Section 280G of the Code.

 

38



--------------------------------------------------------------------------------

5.09. Restrictive Covenant Agreements. From the date hereof until the earlier of
the termination of this Agreement and the Closing Date, upon the reasonable
request of the Parent, the Company shall use its commercially reasonable efforts
to enforce, at the Parent’s sole cost and expense, its rights under any of the
Restrictive Covenant Agreements. In connection with any Action by the Company to
enforce any of the Restrictive Covenant Agreements pursuant to this
Section 5.09, the Parent shall advance expenses to the Company from time to time
in an amount sufficient to enable the Company to satisfy its obligations under
this Section 5.09.

ARTICLE VI

COVENANTS OF THE PARENT

6.01. Access to Books and Records. From and after the Closing until the ten
(10) year anniversary of the Closing Date, the Parent shall, and shall cause the
Surviving Company to, provide the Representative and its authorized
representatives with access (for the purpose of examining and copying), during
normal business hours, upon reasonable notice, to the books and records of the
Group Companies with respect to periods or occurrences prior to or on the
Closing Date, including with respect to any Tax audits, Tax Returns, insurance
claims, governmental investigations, legal compliance, financial statement
preparation or any other matter. Unless otherwise consented to in writing by the
Representative, the Parent shall not, and shall not permit the Surviving Company
or its Subsidiaries to, for a period of ten (10) years following the Closing
Date, destroy, alter or otherwise dispose of any of the books and records of any
Group Company for any period prior to the Closing Date without first giving
reasonable prior notice to the Representative and offering to surrender to the
Representative such books and records or any portion thereof which the Parent or
the Company may intend to destroy, alter or dispose of.

6.02. Notification. From the date hereof until the earlier of the termination of
this Agreement and the Closing Date, if the Parent becomes aware of or there
occurs after the date of this Agreement, any fact or condition that constitutes
a breach of any representation or warranty made in Article IV or any covenant
that would cause the conditions set forth in Section 7.02(a) or Section 7.02(b),
as applicable, not to be satisfied as of the Closing Date, the Parent shall
disclose to the Company such breach. Notwithstanding any provision in this
Agreement to the contrary, unless the Company provides the Parent with a
termination notice within ten (10) Business Days after disclosure of such breach
by the Parent (which termination notice may only be delivered if the Company is
entitled to terminate the Agreement pursuant to Section 9.01(d)), the Company
shall be deemed to have waived its right to terminate this Agreement or prevent
the consummation of the transactions contemplated by this Agreement pursuant to
Section 7.02(a) or Section 7.02(b). No such disclosure shall affect the right to
indemnification under Article VIII below.

6.03. Indemnification of Officers and Directors of the Company.

(a) From and after the Closing, the Parent shall, and shall cause the Surviving
Company and each of their respective Subsidiaries to, to the fullest extent
permitted by

 

39



--------------------------------------------------------------------------------

applicable Law, indemnify, defend and hold harmless, and provide advancement of
expenses to, each Person who is now, or has been at any time prior to the date
hereof or who becomes prior to the Closing, an officer, manager, director or
employee of a Group Company (each, a “D&O Indemnified Party”), against all
Losses, claims, damages, costs, expenses, Liabilities or judgments or amounts
that are paid in settlement of or in connection with any claim, Action, suit,
proceeding or investigation based in whole or in part on or arising in whole or
in part out of the fact that such Person is or was an officer, manager, director
or employee of a Group Company, and pertaining to any matter existing or
occurring, or any acts or omissions occurring, at or prior to the Closing,
whether asserted or claimed prior to, or at or after, the Closing (including
matters, acts or omissions occurring in connection with the approval of this
Agreement and the consummation of the transactions contemplated hereby) to the
same extent that such Persons are indemnified or have the right to advancement
of expenses as of the date hereof by the Group Companies pursuant to their
respective organizational documents and indemnification agreements of the
Company, if any, in existence on the date hereof with any D&O Indemnified Party.

(b) For a period of six (6) years after the Closing and at all times subject to
applicable Law, (i) the Parent shall not (and shall not cause or permit any
Group Company or any of the Parent’s other Subsidiaries or Affiliates to) amend
or modify in any way adverse to the D&O Indemnified Parties, or to the
beneficiaries thereof, the exculpation and indemnification provisions set forth
in the organizational documents of the Group Companies and (ii) the Parent shall
cause to be maintained in effect, (at 50% the Parent’s expense and 50% the
Company’s expense (as a Transaction Expense)), the current policies of
directors’ and officers’ liability insurance maintained by or on behalf of the
Company as of the date hereof (the “Current Policies”) (provided, that the
Parent may substitute such policies with a substantially comparable insurer of
at least the same coverage and amounts containing terms and conditions that are
no less advantageous to the insured) with respect to claims arising from facts
or events that occurred at or prior to the Closing; provided, however, that the
Parent shall not be obligated to make annual premium payments for such insurance
to the extent that such total premiums exceed three hundred percent (300%) of
the premiums paid as of the date hereof by or on behalf of the Company for the
Current Policies (the “Premium Amount”), and if such total premiums for such
insurance would at any time exceed the Premium Amount, then the Parent shall
cause to be maintained policies of insurance that provide the maximum coverage
available at an annual premium equal to the Premium Amount. Notwithstanding the
foregoing, prior to the Closing and in satisfaction of the Parent’s foregoing
obligations under this Section 6.03, the Company shall purchase ((at 50% the
Parent’s expense and 50% the Company’s expense (as a Transaction Expense)) a six
(6) year “tail” prepaid directors’ and officers’ liability insurance policy (the
“D&O Tail”) in a form reasonably acceptable to the Parent and the Company and,
if so requested by the Parent, from an insurance carrier that is a Subsidiary of
the Parent reasonably acceptable to the Company, effective as of the Closing,
providing, for a period of six (6) years after the Closing, the coverage and
amounts, and terms and conditions, contemplated by the foregoing sentence of
this Section 6.03(b); provided, that the Company shall not pay an aggregate
amount for such D&O Tail in excess of the Premium Amount unless such excess
amount is paid on behalf of the Company. From and after the Closing, the Parent
shall (and/or shall cause the Group Companies or its other subsidiaries or
Affiliates, as applicable, to) continue to honor its obligations under any such
insurance procured pursuant to this Section 6.03(b), shall pay any deductibles
or self-insured retentions thereunder and shall not cancel (or permit to be
canceled) or take (or cause to be taken) any action or omission that would
reasonably be expected to result in the cancellation thereof.

 

40



--------------------------------------------------------------------------------

(c) The Parent agrees to pay, or to cause the Surviving Company or any of its
Subsidiaries to pay, all expenses, including attorneys’ fees, that may be
incurred by the D&O Indemnified Parties in enforcing the indemnity and other
obligations provided for in this Section 6.03.

(d) If the Parent, the Surviving Company or any of their respective successors
or assigns proposes to (i) consolidate with or merge into any other Person and
the Parent or the Surviving Company shall not be the continuing or surviving
corporation or entity in such consolidation or merger or (ii) transfer all or
substantially all of its properties and assets to any Person, then, and in each
case, proper provision shall be made prior to or concurrently with the
consummation of such transaction so that the successors and assigns of the
Parent or the Surviving Company, as the case may be, shall, from and after the
consummation of such transaction, honor the indemnification and other
obligations set forth in this Section 6.03.

(e) With respect to any indemnification obligations of the Parent and/or the
Company pursuant to this Section 6.03, Parent hereby acknowledges and agrees
(i) that it and the Company shall be the indemnitors of first resort with
respect to all indemnification obligations of Parent and/or the Company pursuant
to this Section 6.03 (i.e., their obligations to an applicable D&O Indemnified
Party are primary and any obligation of any other Person to advance expenses or
to provide indemnification and/or insurance for the same expenses or Liabilities
incurred by such D&O Indemnified Party are secondary) and (ii) that it
irrevocably waives, relinquishes and releases any such other Person from any and
all claims for contribution, subrogation or any other recovery of any kind in
respect thereof.

(f) Parent or the Surviving Company will have the right, but not the obligation,
to assume and control the defense of any third party claim or proceeding
relating to any acts or omissions covered under this Section 6.03 (each, a “D&O
Claim”), provided that none of Parent or the Surviving Company will settle,
compromise or consent to the entry of any judgment in any such D&O Claim for
which indemnification has been sought by a D&O Indemnified Party hereunder,
unless either (i) such settlement, compromise or consent includes an
unconditional release of such D&O Indemnified Party from all Liability arising
out of, and no admission of wrongdoing in respect of, such D&O Claim or
(ii) such D&O Indemnified Party otherwise consents in writing to such
settlement, compromise or consent. Each of Parent, the Surviving Company and the
D&O Indemnified Parties shall cooperate in the defense of any D&O Claim and
shall provide access to properties and individuals as reasonably requested and
furnish or cause to be furnished records, information and testimony, and attend
such conferences, discovery proceedings, hearings, trials or appeals, as may be
reasonably requested in connection therewith.

(g) The provisions of this Section 6.03 shall survive the consummation of the
Merger and the Effective Time and (i) are intended to be for the benefit of, and
shall be enforceable by, each D&O Indemnified Party, and his or her successors,
heirs and representatives and shall be binding on all successors and assigns of
the Parent and the Surviving Company and (ii) are in addition to, and not in
substitution for, any other rights to indemnification or contribution that any
such Person may have by Contract or otherwise.

 

41



--------------------------------------------------------------------------------

6.04. Regulatory Filings. The Parties shall (i) promptly (and in any event
within seven (7) Business Days) after the date hereof, make or cause to be made
all filings and submissions under the HSR Act in connection with the
consummation of the transactions contemplated herein and (ii) promptly (and in
any event within twenty (20) Business Days) after the date hereof, in
cooperation in good faith with each other, make or cause to be made all filings
and submissions with the relevant insurance regulators in connection with the
consummation of the transactions contemplated herein in accordance with and as
set forth in Schedule 5.03(b) of the Company Disclosure Schedules. In connection
with the consummation of the transactions contemplated herein, the Parties shall
promptly comply with any additional reasonable requests for information,
including requests for production of documents and production of witnesses for
interviews or depositions by any Governmental Entities. Notwithstanding anything
herein to the contrary, the Parties shall cooperate in good faith with each
other and with any Governmental Entities and undertake promptly any and all
action reasonably required to complete the transactions contemplated by this
Agreement expeditiously and lawfully, including but not limited to (i) selling
or otherwise disposing of, or holding separate and agreeing to sell or otherwise
dispose of, assets, categories of assets or businesses of the Company or Parent
or their respective Subsidiaries; (ii) terminating existing relationships,
contractual rights or obligations of the Company or Parent or their respective
Subsidiaries; (iii) terminating any venture or other arrangement; (iv) creating
any relationship, contractual rights or obligations of the Company or Parent or
their respective Subsidiaries; or (v) effectuating any other change or
restructuring of the Company or Parent or their respective Subsidiaries (and, in
each case, to enter into agreements or stipulate to the entry of an Order or
decree or file appropriate applications with any Governmental Entity in
connection with any of the foregoing and in the case of Actions by or with
respect to any Group Company or its businesses or assets, by consenting to such
Action by the Company and provided, that any such Action or any of the foregoing
may, at the discretion of the Company, be conditioned upon consummation of the
Merger). Without limiting the generality of the foregoing, if a suit or other
Action is threatened or instituted by any Governmental Entity or any other
entity challenging the validity or legality or seeking to restrain the
consummation of the transactions contemplated by this Agreement, the Parent and
the Merger Sub shall use their commercially reasonable efforts to avoid, resist,
resolve or, if necessary, defend such suit or action and shall afford the
Company a reasonable opportunity to participate therein. The Parties shall
diligently assist and cooperate with each other in preparing and filing any and
all written communications that are to be submitted to any Governmental Entities
in connection with the transactions contemplated hereby and in obtaining any
governmental or third party consents, waivers, authorizations or approvals which
may be required to be obtained by any Party or Group Company in connection with
the transactions contemplated hereby, which assistance and cooperation shall
include: (i) timely furnishing by a Party to the other Parties all information
that counsel to the furnishing Party reasonably determines is required to be
included in such documents or would be helpful in obtaining such required
consent, waiver, authorization or approval, (ii) promptly providing the other
Parties with copies of all written communications to or from any Governmental
Entity, provided that such copies may be redacted as necessary to address legal
privilege or confidentiality concerns or to comply with applicable Law and,
provided further, that portions of such copies that are competitively sensitive
may be designated as “outside counsel only,” (iii) keeping the other

 

42



--------------------------------------------------------------------------------

Parties reasonably informed of any communication received or given in connection
with any proceeding by a Party, in each case regarding the Merger, and
(iv) permitting the other Parties to review and incorporate a Party’s reasonable
comments in any communication given by it to any Governmental Entity or in
connection with any proceeding related to the HSR Act, insurance regulatory Laws
or other applicable Laws, in each case regarding the Merger. Neither the Parent
nor the Merger Sub, on one hand, nor the Company, on the other hand, shall
initiate, or participate in any meeting or discussion with any Governmental
Entity with respect to any filings, applications, investigation, or other
inquiry regarding the Merger or filings under the HSR Act, insurance regulatory
Laws or other applicable Laws without giving the other Party reasonable prior
notice of the meeting or discussion and, to the extent permitted by the relevant
Governmental Entity, the opportunity to attend and participate in such meeting
or discussion. Parent shall be solely responsible for all filing fees charged by
Governmental Entities under the HSR Act and under any other Antitrust Laws. The
Parent and the Company shall each be responsible for fifty percent (50%) of all
filing fees charged by Governmental Entities under any Laws, including insurance
regulatory Laws (other than the HSR Act and other Antitrust Laws).

6.05. Efforts to Consummate. Subject to the terms and conditions herein
provided, from the date hereof until the earlier of the termination of this
Agreement and the Closing Date, the Parent and the Merger Sub shall use
commercially reasonable efforts to take, or cause to be taken, all actions and
to do, or cause to be done, all things reasonably necessary, proper or advisable
to consummate and make effective as promptly as practicable the transactions
contemplated by this Agreement (including the satisfaction, but not waiver, of
the Closing conditions set forth in Article VII) and the Blocker Purchase
Agreements. The Parent shall use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
reasonably necessary, proper or advisable to maintain sufficient available lines
of credit under the Parent Credit Facilities as contemplated by Section 4.07.

6.06. Contact with Customers and Suppliers. The Parent and the Merger Sub each
hereby agrees that from the date hereof until the Closing Date, it is not
authorized to, and shall not (and shall not permit any of its representatives or
Affiliates to) contact and communicate with the employees, customers, providers,
service providers and suppliers of any Group Company without the prior
consultation with and written approval of the Company’s Chief Executive Officer
or the Representative; provided, however, that this Section 6.06 shall not
prohibit any contacts by the Parent or the Parent’s representatives with the
customers, providers, service providers and suppliers of any Group Company in
the ordinary course of business unrelated to the transactions contemplated
hereby, provided that such contacts shall not include any discussion,
communication or information exchange regarding the transactions contemplated by
this Agreement.

6.07. Parent’s Solvency. If the Parent is obtaining financing from a third party
in connection with the transaction contemplated hereby, the Parent shall furnish
or cause to be furnished to the Company and the Representative copies of any
solvency opinions or similar materials obtained by the Parent from third parties
in connection with the financing of the transactions contemplated by this
Agreement and the Blocker Purchase Agreements, to the extent contractually
permitted by the issuer of such opinion. The Parent shall use commercially
reasonable efforts to cause the firms issuing any such solvency opinions to
allow the Company to rely thereon.

 

43



--------------------------------------------------------------------------------

6.08. Employee Benefit Matters.

(a) During the period beginning on the Closing Date and ending on the first
(1st) anniversary of the Closing Date, the Parent shall provide, or shall cause
the Surviving Company to provide, employees who continue to be employed by the
Group Companies (collectively, “Continuing Employees”) with the same salary or
hourly wage rate and annual incentive compensation opportunities (excluding
equity incentive opportunities or any change in control bonus, transaction bonus
or Severance Payment) as provided to such Continuing Employees immediately prior
to the Closing Date (or, if more favorable, those provided to similarly situated
employees of the Parent) and with employee benefits that are substantially
similar in the aggregate to the employee benefits provided under the Company
Employee Benefit Plans or under any other benefit or compensation plan, program,
agreement or arrangement in which such Continuing Employees participated as of
the date of this Agreement (or, if more favorable, the benefits provided to
similarly situated employees of the Parent). The Parent further agrees that,
from and after the Closing Date, the Parent shall, and shall cause the Surviving
Company to, grant all Continuing Employees credit for any service with the Group
Companies earned prior to the Closing Date for eligibility, vesting, and benefit
accrual purposes (excluding benefit accruals under any defined benefit plan) and
severance benefit determinations in each case under any benefit or compensation
plan, program, agreement or arrangement in which the Continuing Employees
commence to participate on or after the Closing Date (collectively, the “New
Plans”), except for (1) New Plans as to which employees who are similarly
situated to the Continuing Employees are not provided such service credit or
(2) as would result in duplication of benefits. In addition, the Parent shall
use commercially reasonable efforts to (x) cause to be waived all pre-existing
condition exclusions and actively at work requirements and similar limitations,
eligibility waiting periods and evidence of insurability requirements under any
New Plans to the extent waived or satisfied by a Continuing Employee under any
Company Employee Benefit Plan or under any other benefit or compensation plan,
program, agreement or arrangement as of the date on which commencement of
participation in such New Plan begins, and (y) cause any deductible,
co-insurance and covered out-of-pocket expenses paid during the calendar year in
which commencement of participation in such New Plan begins and prior to such
commencement of participation by any Continuing Employee (or covered dependent
thereof) to be taken into account for purposes of satisfying the corresponding
deductible, coinsurance and maximum out of pocket provisions under such New Plan
in the year of initial participation.

(b) If requested by Parent in writing no later than thirty (30) days prior to
the Closing Date, to the extent permitted by applicable Law and the terms of the
applicable plan, prior to the Closing Date, the Company shall take such
corporate action as is necessary to cause any Company Employee Benefit Plan that
is a tax-qualified savings plan or 401(k) plan to be terminated effective
immediately prior to the Closing Date, subject to the consummation of the
transactions contemplated by this Agreement.

(c) Nothing contained in this Section 6.08, express or implied, is intended to
confer upon any employee any right to continued employment for any period or
continued receipt of any specific employee benefit, or shall constitute an
amendment to or any other modification of any New Plan or Company Employee
Benefit Plan or other benefit or compensation plan, program, agreement or
arrangement. Further, this Section 6.08 shall be

 

44



--------------------------------------------------------------------------------

binding upon and inure solely to the benefit of each of the parties to this
Agreement, and nothing in this Section 6.08, express or implied, is intended to
confer upon any other Person any rights or remedies of any nature whatsoever
under or by reason of this Section 6.08.

ARTICLE VII

CONDITIONS TO CLOSING

7.01. Conditions to the Parent’s and the Merger Sub’s Obligations. The
obligations of the Parent and the Merger Sub to consummate the transactions
contemplated by this Agreement are subject to the satisfaction (or, if permitted
by applicable Law, waiver by the Parent and the Merger Sub in writing) of the
following conditions as of the Closing Date:

(a) (i) The Company Fundamental Representations shall be true and correct in all
respects (except, with respect to the representations and warranties set forth
in Section 3.04(a), to the extent de minimis or except to the extent set forth
on the Estimated Closing Statement and included in the determinations of Per
Unit Closing Residual Cash Consideration and Per Unit Additional Merger
Consideration) on the date hereof and at and as of the Closing Date as though
made at and as of the Closing Date (except to the extent expressly made as of an
earlier date, in which case only as of such date) and (ii) all other
representations and warranties of the Company contained in Article III of this
Agreement shall be true and correct (without giving effect to any limitation as
to “materiality” (including the word “material”) or “Material Adverse Effect”
set forth therein) on the date hereof and at and as of the Closing Date as
though made at and as of the Closing Date (except to the extent expressly made
as of an earlier date, in which case only as of such date), except, in the case
of this clause (ii), where the failure of such representations and warranties to
be so true and correct (giving effect to the applicable exceptions set forth in
the Company Disclosure Schedules but without giving effect to any limitation as
to “materiality” (including the word “material”) or “Material Adverse Effect”
set forth therein) has not had, and would not have, a Material Adverse Effect;

(b) The Company shall have performed and complied with in all material respects
all of the covenants and agreements required to be performed by it under this
Agreement at or prior to the Closing;

(c) The Member Approval shall have been obtained;

(d) Each of the Pre-Closing Transactions shall have been consummated in
accordance with the terms hereof immediately prior to the Closing;

(e) The applicable waiting periods, if any, under the HSR Act shall have expired
or been terminated;

(f) The Transaction Approvals shall have been obtained and the waiting periods
applicable thereto shall have terminated or expired;

(g) The transactions contemplated by the Blocker Purchase Agreements shall be
consummated immediately prior to the Merger;

 

45



--------------------------------------------------------------------------------

(h) No judgment, decree or order shall have been entered which would prevent the
performance of this Agreement or the Blocker Purchase Agreements, declare
unlawful the transactions contemplated by this Agreement or the Blocker Purchase
Agreements or cause such transactions to be rescinded;

(i) The Parent shall have received the payoff letters and Lien releases pursuant
to Section 5.05 above;

(j) The Company shall have delivered to the Parent each of the following:

(i) a certificate of an authorized officer of the Company in his or her capacity
as such, dated as of the Closing Date, stating that the conditions specified in
Sections 7.01(a) and 7.01(b), as they relate to the Company, have been
satisfied;

(ii) certified copies of resolutions evidencing the Member Approval (the
“Written Consent”);

(iii) a duly executed certificate, in form and substance as prescribed by
Treasury Regulations promulgated under Code Section 1445, stating that the
Company is not, and has not been, during the relevant period specified in
Section 897(c)(1)(A)(ii) of the Code, a “United States real property holding
corporation” within the meaning of Section 897(c) of the Code; and

(iv) certified copies of resolutions duly adopted by the Company’s board of
managers authorizing the execution, delivery and performance of this Agreement
and the other agreements contemplated hereby, and the consummation of all
transactions contemplated hereby and thereby; and

(k) There shall not have been a Material Adverse Effect since the date hereof.

If the Closing occurs, all Closing conditions set forth in this Section 7.01
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by the Parent and the Merger Sub.

7.02. Conditions to the Company’s Obligations. The obligation of the Company to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or, if permitted by applicable Law, waiver by the Company in
writing) of the following conditions as of the Closing Date:

(a) (i) The Parent Fundamental Representations shall be true and correct in all
respects on the date hereof and at and as of the Closing Date as though made at
and as of the Closing Date (except to the extent expressly made as of an earlier
date, in which case only as of such date) and (ii) all other representations and
warranties contained in Article IV of this Agreement shall be true and correct
(without giving effect to any limitation as to “materiality” (including the word
“material”) or “Parent Material Adverse Effect” set forth therein) on the date
hereof and at and as of the Closing Date as though made at and as of the Closing
Date (except to the extent expressly made as of an earlier date, in which case
only as of such date), except, in the case of this clause (ii), where the
failure of such representations and warranties to be so true and

 

46



--------------------------------------------------------------------------------

correct (without giving effect to any limitation as to “materiality” (including
the word “material”) or “Parent Material Adverse Effect” set forth therein) has
not had, and would not have, a Parent Material Adverse Effect;

(b) The Parent and the Merger Sub shall have performed and complied with in all
material respects all the covenants and agreements required to be performed by
them under this Agreement at or prior to the Closing;

(c) The Member Approval shall have been obtained;

(d) Each of the Pre-Closing Transactions shall have been consummated in
accordance with the terms hereof immediately prior to the Closing.

(e) The applicable waiting periods, if any, under the HSR Act shall have expired
or been terminated;

(f) The Transaction Approvals shall have been obtained, and the waiting periods
applicable thereto shall have terminated or expired;

(g) The transactions contemplated by the Blocker Purchase Agreements shall be
consummated immediately prior to the Merger;

(h) No judgment, decree or order shall have been entered which would prevent the
performance of this Agreement or the Blocker Purchase Agreements, declare
unlawful the transactions contemplated by this Agreement or the Blocker Purchase
Agreements or cause such transactions to be rescinded; and

(i) The Parent shall have delivered to the Company each of the following:

(i) a certificate of an authorized officer of the Parent and the Merger Sub in
his or her capacity as such, dated as of the Closing Date, stating that the
preconditions specified in Sections 7.02(a) and 7.02(b), as they relate to such
entity, have been satisfied;

(ii) certified copies of resolutions of the requisite holders of the voting
shares of the Merger Sub approving the consummation of the transactions
contemplated by this Agreement; and

(iii) certified copies of the resolutions duly adopted by the Parent’s board of
directors (or its equivalent governing body) and the Merger Sub’s board of
managers authorizing the execution, delivery and performance of this Agreement
and the Blocker Purchase Agreements.

If the Closing occurs, all closing conditions set forth in this Section 7.02
which have not been fully satisfied as of the Closing shall be deemed to have
been waived by the Company.

 

47



--------------------------------------------------------------------------------

ARTICLE VIII

INDEMNIFICATION

8.01. Survival of Representations, Warranties, Covenants, Agreements and Other
Provisions.

(a) The representations and warranties of the Company contained in Article III
shall survive the Closing and shall terminate on the date which is the earlier
of (i) fifteen (15) months after the Closing Date and (ii) thirty (30) days
after the completion of the audited annual financial statements of the Company
for the fiscal year ended December 31, 2014 (the “Survival Date”); provided,
that the representations and warranties of the Company set forth in Section 3.08
and the Company Fundamental Representations and any FLSA Claim shall survive the
Closing and shall terminate on the date which is thirty (30) months after the
Closing Date (the “Extended Survival Date”). No claim for indemnification
hereunder for breach of any such representations and warranties may be made
after the expiration of such applicable survival period.

(b) The representations and warranties of the Parent and the Merger Sub
contained in Article IV shall survive the Closing and shall terminate on the
Survival Date; provided, that the Parent Fundamental Representations shall
survive the Closing and shall terminate on the Extended Survival Date. No claim
for indemnification hereunder for breach of any such representations and
warranties may be made after the expiration of such applicable survival period.

(c) No covenant or agreement contained herein that is to be performed on or
prior to the Closing shall survive the Closing. Any covenant or agreement to be
performed, in whole or in part, after the Closing, shall survive the Closing
until the expiration of such covenant or agreement in accordance with its terms.
No claim for indemnification hereunder for breach of any such covenants or
agreements may be made after the expiration of such survival period.

8.02. Indemnification for the Benefit of the Parent Indemnified Parties.

(a) Notwithstanding any investigation at any time made by or on behalf of Parent
or any of its Affiliates or any of their respective representatives or advisors
or any knowledge or information Parent or any of its Affiliates or any of their
respective representatives or advisors may have or hereafter acquire, from and
after the Closing and until the Survival Date (but subject to the provisions of
this Article VIII and the Escrow Agreement), the Parent shall be entitled to
assert, as its sole and exclusive remedy for any action relating (directly or
indirectly) to this Agreement and the transactions contemplated hereby and only
in accordance with the terms of the Escrow Agreement, the Securityholders Side
Letter and this Agreement, as applicable, claims against either (i) the
Indemnity Escrow Amount in the Escrow Account or (ii) the Securityholders
pursuant to the Securityholders Side Letter (severally and not jointly and
subject to the limitations on liability set forth in the Securityholders Side
Letter), in respect of any Loss by the Parent or any of its Affiliates,
officers, directors or employees (including any Group Company after Closing)
(the “Parent Indemnified Parties”) to the extent arising from (w) any breach of
any representation or warranty of the Company contained in Article III, (x) any

 

48



--------------------------------------------------------------------------------

non-fulfillment or breach of any covenant, agreement or other provision
contained in this Agreement by the Company that survives the Closing, (y) unpaid
Taxes of the Group Companies (including, for the avoidance of doubt, any and all
unpaid Taxes of any Person imposed on any Group Company as a successor or a
member of an Affiliated Group, as a transferee or successor, by Contract or
otherwise) due and owing for any taxable period or portion thereof ending on or
prior to the Closing Date, (z) any Liabilities relating to the operation of
Grocer Re prior to the Closing Date (other than Liabilities (A) accrued or
specifically reserved against in the Latest Balance Sheet, (B) incurred in
connection with this Agreement or the transactions contemplated hereby or
(C) for Taxes) (clause (z), “Grocer Re Liabilities”), (yy) the Working Capital
Indemnity Amount and (zz) any FLSA Claims. Unless otherwise required by Law, all
payments made from the Indemnity Escrow Amount in the Escrow Account shall be
treated by the Parties as an adjustment to the proceeds received by the
Securityholders pursuant to Article II hereof.

(b) Notwithstanding any investigation at any time made by or on behalf of Parent
or any of its Affiliates or any of their respective representatives or advisors
or any knowledge or information Parent or any of its Affiliates or any of their
respective representatives or advisors may have or hereafter acquire, from and
after the Survival Date (but subject to the provisions of this Article VIII),
the Parent shall be entitled to assert, as its sole and exclusive remedy for any
action relating (directly or indirectly) to this Agreement and the transactions
contemplated hereby and only in accordance with the terms of this Agreement and
the Securityholders Side Letter, claims against the Securityholders pursuant to
the Securityholders Side Letter (severally and not jointly and subject to the
limitations on liability set forth in the Securityholders Side Letter), in
respect of any Loss by the Parent Indemnified Parties to the extent arising from
(i) any breach of the representations and warranties of the Company set forth in
Section 3.08 or any of the Company Fundamental Representations, (ii) any
non-fulfillment or breach of any covenant, agreement or other provision
contained in this Agreement by the Company that survives the Closing beyond the
Survival Date, (iii) unpaid Taxes of the Group Companies (including, for the
avoidance of doubt, any and all unpaid Taxes of any Person imposed on any Group
Company as a successor or a member of an Affiliated Group, as a transferee or
successor, by Contract or otherwise) due and owing for any taxable period or
portion thereof ending on or prior to the Closing Date, (iv) any Grocer Re
Liabilities, (v) the Working Capital Indemnity Amount and (vi) any FLSA Claims.
Unless otherwise required by Law, all payments made pursuant to the
Securityholders Side Letter and this Section 8.02(b) shall be treated by the
Parties as an adjustment to the proceeds received by the Securityholders
pursuant to Article II hereof.

8.03. Indemnification by the Parent for the Benefit of the Securityholders. The
Parent shall indemnify the Representative, the Securityholders and their
respective Affiliates, and their respective officers, managers, directors or
employees (collectively, the “Securityholder Indemnified Parties”) and hold them
harmless against any Losses which the Securityholder Indemnified Parties may
suffer or sustain, arising from: (a) any breach of any representation or
warranty of the Parent or the Merger Sub contained in Article IV and (b) any
non-fulfillment or breach of any covenant, agreement or other provision of this
Agreement by the Parent or the Merger Sub that survives the Closing. Any
indemnification of the Securityholders pursuant to this Section 8.03 shall be
delivered to the Representative (on behalf of the Securityholders, in accordance
with their respective Pro Rata Percentages) by wire transfer of immediately
available funds to the bank account designated by the Representative within
fifteen (15) days after the date upon which any underlying claims are finally
resolved.

 

49



--------------------------------------------------------------------------------

8.04. Limitations on Indemnification. The rights of the Parent Indemnified
Parties and the Securityholder Indemnified Parties to indemnification pursuant
to the provisions of this Article VIII are subject to the following limitations:

(a) Subject to the limitations set forth in this Section 8.04, in the event of
(i) any breach of the representations and warranties of the Company set forth in
Section 3.08 or any of the Company Fundamental Representations or Parent
Fundamental Representations, (ii) unpaid Taxes of the Group Companies
(including, for the avoidance of doubt, any and all unpaid Taxes of any Person
imposed on any Group Company as a successor or a member of an Affiliated Group,
as a transferee or successor, by Contract or otherwise) due and owing for any
taxable period or portion thereof ending on or prior to the Closing Date and
(iii) the Grocer Re Liabilities (clauses (i), (ii) and (iii), collectively, the
“Excluded Items”) the maximum aggregate liability with respect to Losses
indemnifiable with respect to the Excluded Items (A) from the Indemnity Escrow
Amount in the Escrow Account and, if applicable, by the Securityholders pursuant
to Section 8.02 and the Securityholders Side Letter, in each case to the Parent
Indemnified Parties or (B) by the Parent pursuant to Section 8.03 to the
Securityholder Indemnified Parties, as the case may be, shall not exceed the
Base Consideration.

(b) Subject to the limitations set forth in this Section 8.04, except for
amounts of indemnity payable with respect to any of the Excluded Items or in the
event of actual fraud, the maximum aggregate liability with respect to Losses
indemnifiable (i) from the Indemnity Escrow Amount in the Escrow Account and, if
applicable, by the Securityholders pursuant to Section 8.02 and the
Securityholders Side Letter, in each case to the Parent Indemnified Parties or
(ii) by the Parent pursuant to Section 8.03 to the Securityholder Indemnified
Parties, as the case may be, shall not exceed $60,750,000.

(c) Notwithstanding the foregoing, no claims for indemnification by the Parent
pursuant to Section 8.02(a) (other than with respect to (i) any breach of the
representations and warranties of the Company set forth in Section 3.05(e),
Section 3.08 or any of the Company Fundamental Representations, (ii) any
non-fulfillment or breach of any covenant, agreement or other provision
contained in this Agreement by the Company that survives the Closing,
(iii) unpaid Taxes of the Group Companies (including, for the avoidance of
doubt, any and all unpaid Taxes of any Person imposed on any Group Company as a
successor or a member of an Affiliated Group, as a transferee or successor, by
Contract or otherwise) due and owing for any taxable period or portion thereof
ending on or prior to the Closing Date, (iv) the Working Capital Indemnity
Amount or (v) any Grocer Re Liabilities) shall be so asserted, and the Parent
shall not be entitled to recover Losses, unless and until the aggregate amount
of Losses that would otherwise be payable hereunder exceeds on a cumulative
basis an amount equal to $6,000,000 (the “Deductible”), and then only to the
extent such Losses exceed the Deductible.

(d) The amount of any Loss subject to indemnification under Sections 8.02 or
8.03 shall be calculated net of (i) any Tax Benefit inuring to the Indemnitee on
account of such Loss in the taxable year such Loss is incurred or in the
immediately succeeding taxable year and

 

50



--------------------------------------------------------------------------------

(ii) any insurance proceeds or any indemnity, contribution or other similar
payment recoverable by the Indemnitee from any third party with respect thereto.
If the Indemnitee receives a Tax Benefit, the Indemnitee shall promptly pay to
the Representative, on behalf of the Securityholders, the amount of such Tax
Benefit at such time or times as and to the extent that such Tax Benefit is
realized by the Indemnitee. For purposes hereof, “Tax Benefit” shall mean, with
respect to any Loss subject to indemnity under Sections 8.02 or 8.03, an amount
by which the Tax liability of the Blockers acquired at the Closing or WRM
America Intermediate Holding Company, Inc. or any of its subsidiaries (or a
group of corporations filing a Tax Return that includes such parties), with
respect to the taxable year such Loss is incurred or in the immediately
succeeding taxable year, is reduced solely as a result of such Loss or the
amount of Tax refund that is generated solely as a result of such Loss for the
taxable year such Loss is incurred or in the immediately succeeding taxable
year, and any related interest received from any relevant taxing authority. The
Indemnitee shall seek full recovery under all insurance policies covering any
Loss to the same extent as they would if such Loss were not subject to
indemnification hereunder. In the event that an insurance or other recovery is
made by any Indemnitee with respect to any Loss for which any such Person has
been indemnified hereunder, then a refund equal to the aggregate amount of the
recovery shall be made promptly to the Representative, on behalf of the
Securityholders.

(e) No Parent Indemnified Party shall be entitled to indemnification pursuant to
this Article VIII to the extent that (i) prior to the date hereof, the Group
Companies provided for or recorded a reserve in their consolidated books and
records with respect to the matter giving rise to the Loss (or any part thereof)
in a general category of items or matters similar in nature to the specific
items or matters giving rise to such Loss (or part thereof) or (ii) with respect
to any Loss or alleged Loss to the extent such Loss or alleged Loss is
specifically included in the calculation of the Indebtedness, Net Working
Capital or WNFIC Statutory Surplus or if the Parent shall have requested a
reduction of the Net Working Capital or WNFIC Statutory Surplus or requested an
increase of the Indebtedness in the Closing Statement on account of any matter
forming the basis for such Loss or alleged Loss.

(f) For the avoidance of doubt, to the extent a Parent Indemnified Party is
indemnified for a Loss out of the Indemnity Escrow Amount, it may not seek
recovery for the same Loss from the Securityholders pursuant to the
Securityholders Side Letter.

8.05. Indemnification Procedures; Defense of Third Party Claims.

(a) Except for Tax Claims to which Section 10.03(h) applies, any Parent
Indemnified Party or Securityholder Indemnified Party making a claim for
indemnification under Sections 8.02 or 8.03 (an “Indemnitee”) shall promptly
notify the indemnifying party (an “Indemnitor”) and the Representative (on
behalf of the Securityholders), if applicable, in writing of any pending or
threatened claim or demand that the Indemnitee has determined, has given or
would reasonably be expected to give rise to such right of indemnification
(including a pending or threatened claim or demand asserted by a third party
against the Indemnitee, such claim being a “Third Party Claim”), describing in
reasonable detail the facts and circumstances with respect to the subject matter
of such claim or demand; provided, that the failure to provide such notice shall
not release the Indemnitor from any of its obligations under this Article VIII
except to the extent the Indemnitor is materially prejudiced by such failure, it
being agreed that notices for

 

51



--------------------------------------------------------------------------------

claims in respect of a breach of a representation, warranty, covenant or
agreement must be delivered prior to the expiration of any applicable survival
period specified in Section 8.01 for such representation, warranty, covenant or
agreement.

(b) Upon receipt of a notice of a Third Party Claim for indemnity from an
Indemnitee pursuant to Section 8.02 or Section 8.03, the Indemnitor shall be
entitled, by notice to the Indemnitee delivered within twenty (20) Business Days
of the receipt of notice of such Third Party Claim, to assume the defense and
control of such Third Party Claim; provided, that (x) the Indemnitor shall allow
the Indemnitee a reasonable opportunity to participate in the defense of such
Third Party Claim with its own counsel and at its own expense and (y) the
Indemnitor shall pay the fees and expenses of one (1) counsel (plus local
counsel, if required) of the Indemnitee in the event that the Third Party Claim
of which the Indemnitor seeks to assume control (1) involves criminal
allegations against the Indemnitee, or (2) involves a claim that, in the good
faith judgment of the Indemnitee, is inappropriate for joint representation
because of an actual conflict of interest between the Indemnitee and the
Indemnitor with respect to such Third Party Claim. Such assumption of the
conduct and control of the settlement or defense shall not be deemed to be an
admission or assumption of liability by the Indemnitor. If the Indemnitor does
not assume the defense and control of any Third Party Claim pursuant to this
Section 8.05(b), the Indemnitee shall be entitled to assume and control such
defense, but the Indemnitor may nonetheless participate in the defense of such
Third Party Claim with its own counsel and at its own expense. The Parent or the
Representative, as the case may be, shall, and shall cause each of its
Affiliates and representatives to, reasonably cooperate with the Indemnitor in
the defense of any Third Party Claim, including by furnishing books and records,
personnel and witnesses, as appropriate for any defense of such Third Party
Claim. If the Indemnitor has assumed the defense and control of a Third Party
Claim, it shall not be authorized to consent to a settlement or compromise of,
or the entry of any judgment arising from, any Third Party Claim without the
prior written consent of the Indemnitee, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnitee shall consent to the entry of
any judgment or enter into any settlement or compromise with respect to a Third
Party Claim without the prior written consent of the Indemnitor, which consent
shall not be unreasonably withheld, conditioned or delayed.

8.06. Sole and Exclusive Remedy.

(a) Except in the case of actual fraud or any Action pursuant to Section 12.19
to enforce specifically the performance of any covenant or agreement (prior to
its expiration) to be performed, in whole or in part, after the Closing, from
and after the Closing, the indemnification provisions set forth in this Article
VIII will be the sole and exclusive remedy of the Parties and the
Securityholders with respect to any and all claims relating to the subject
matter of this Agreement, and the right of the Parent to recovery against either
(i) the Indemnity Escrow Amount in the Escrow Account pursuant to
Section 8.02(a) or (ii) against the Securityholders pursuant to the
Securityholders Side Letter in accordance with Section 8.02(a) or
Section 8.02(b), shall constitute the Parent’s sole and exclusive remedy for
(1) any and all Losses or other claims relating to or arising from this
Agreement or in connection with the transactions contemplated hereby, including
in any exhibit, Schedule or certificate delivered hereunder, and (2) any other
matter relating to any of the Group Companies prior to the Closing, the
operation of their respective businesses prior to the Closing, or any other
transaction or state of facts relating

 

52



--------------------------------------------------------------------------------

to any of the Group Companies prior to the Closing (including any common law or
statutory rights or remedies for environmental, health or safety matters), in
each case regardless of the legal theory under which such liability or
obligation may be sought to be imposed, whether sounding in contract or tort, or
whether at Law or in equity, or otherwise, and the Parties hereby agree that the
Parent shall have no remedy or recourse with respect to any of the foregoing.

(b) Each Party acknowledges and agrees that it may not avoid the limitation on
liability set forth in this Article VIII by (x) seeking damages for breach of
contract, tort or pursuant to any other theory of liability, all of which are
hereby waived, or (y) asserting or threatening any claim against any Person that
is not a party hereto (or a successor to a party hereto) for breaches of the
representations, warranties and covenants contained in this Agreement. The
Parties hereto agree that the provisions in this Agreement relating to
indemnification, and the limits imposed on the Party’s remedies with respect to
this Agreement and the transactions contemplated hereby, were specifically
bargained for between sophisticated parties and were specifically taken into
account in the determination of the amounts to be paid to the Securityholders
hereunder. Following the Closing and subject to the foregoing, to the maximum
extent permitted by Law, the Parties hereby waive all other rights and remedies
with respect to any matter in any way relating to this Agreement or arising in
connection herewith, whether under any Laws at common law, in equity or
otherwise.

8.07. Escrow Release. Any portion of the Indemnity Escrow Amount remaining in
escrow following the Escrow Release Date, less the aggregate amount, if any,
claimed by the Parent Indemnified Parties pursuant to claims (such claims, the
“Outstanding Claims”) properly made against the Indemnity Escrow Amount in
accordance with this Article VIII and not fully resolved prior to the Escrow
Release Date (such amount of the retained Indemnity Escrow Amount, as it may be
further reduced after the Escrow Release Date by distributions to the
Securityholders as set forth below and by recoveries by the Parent Indemnified
Parties pursuant to this Article VIII and the Escrow Agreement, the “Retained
Escrow Amount”), shall promptly be released from the Escrow Account and
deposited by the Escrow Agent with the Representative for the benefit of the
Securityholders for distribution to them in accordance with their respective Pro
Rata Percentages. In the event and to the extent that, after the Escrow Release
Date, any Outstanding Claim made by any Parent Indemnified Party pursuant to
this Article VIII is resolved against such Parent Indemnified Party, the Escrow
Agent shall promptly release from the Escrow Account and deposit with the
Representative for the benefit of the Securityholders an aggregate amount of the
Retained Escrow Amount equal to the amount of the Outstanding Claim resolved
against such Parent Indemnified Party, for distribution to them in accordance
with their respective Pro Rata Percentages; provided, however, that any such
distribution shall only be made to the extent that the Retained Escrow Amount
remaining after such distribution would be sufficient to cover the amount of
Outstanding Claims that are still unresolved at such time.

8.08. Acknowledgement of the Parent and the Merger Sub. The Parent and the
Merger Sub acknowledge that they have conducted an independent investigation and
verification of the condition (financial and otherwise), results of operations,
assets, liabilities, properties and projected operations of the Group Companies,
which, together with those representations and warranties of the Company
expressly contained in Article III, have resulted in the Parent and Merger Sub
determining to proceed with the transactions contemplated by this Agreement.

 

53



--------------------------------------------------------------------------------

ARTICLE IX

TERMINATION

9.01. Termination. This Agreement may be terminated at any time prior to the
Closing:

(a) by the mutual written consent of the Parent and the Company;

(b) by either the Company or the Parent if the Member Approval shall not have
been obtained within two (2) Business Days following the date hereof;

(c) by the Parent, if any of the representations or warranties of the Company
set forth in Article III shall not be true and correct, or if the Company has
failed to perform any covenant or agreement on the part of the Company set forth
in this Agreement (including an obligation to consummate the Closing), such that
the conditions to Closing set forth in either Section 7.01(a) or Section 7.01(b)
would not be satisfied as of the Closing Date and the breach or breaches causing
such representations or warranties not to be true and correct, or the failures
to perform any covenant or agreement, as applicable, are not cured within twenty
(20) Business Days after written notice thereof is delivered to the Company;
provided that the Parent and/or the Merger Sub is not then in breach of this
Agreement so as to cause the condition to Closing set forth in either
Section 7.02(a) or Section 7.02(b) to not be satisfied as of the Closing Date;

(d) by the Company, if any of the representations or warranties of the Parent or
the Merger Sub set forth in Article IV shall not be true and correct, or if the
Parent or the Merger Sub has failed to perform any covenant or agreement on the
part of the Parent or the Merger Sub, respectively, set forth in this Agreement
(including an obligation to consummate the Closing), such that the conditions to
Closing set forth in either Section 7.02(a) or Section 7.02(b) would not be
satisfied as of the Closing Date and the breach or breaches causing such
representations or warranties not to be true and correct, or the failures to
perform any covenant or agreement, as applicable, are not cured within twenty
(20) Business Days after written notice thereof is delivered to the Parent or
the Merger Sub; provided that the Company is not then in breach of this
Agreement so as to cause the condition to Closing set forth in Section 7.01(a)
or Section 7.01(b) from being satisfied as of the Closing Date; provided further
that neither a breach by the Parent of Section 4.07 nor the failure to deliver
the Merger Consideration or the payments contemplated by Section 2.03 at the
Closing as required hereunder shall be subject to cure hereunder unless
otherwise agreed to in writing by the Company; or

(e) by the Parent or the Company, if the transactions contemplated by this
Agreement shall not have been consummated on or prior to July 15, 2014 (such
date, as it may be extended, the “Outside Date”) and the Party seeking to
terminate this Agreement pursuant to this Section 9.01(e) shall not have
(provided that, if such Party is the Parent, neither the Parent nor the Merger
Sub shall have) breached in any material respect its obligations under this
Agreement in any manner that shall have proximately caused the failure to
consummate the transactions contemplated by this Agreement on or before the
Outside Date; provided that if any Party brings any Action pursuant to
Section 12.19 to enforce specifically the performance of the terms and
provisions hereof by any other Party, the Outside Date shall automatically be
extended pursuant to Section 12.19(c); provided further that if on July 15, 2014
any of the conditions set

 

54



--------------------------------------------------------------------------------

forth in Section 7.01(e), 7.01(f), 7.02(e) and 7.02(f) is the only condition(s)
to Closing that has not been satisfied as of such date, then upon the written
notice of the Company to Parent, or from Parent to the Company, the Outside Date
shall be extended to a date and time that is not later than 5:00 p.m. New York
City time on October 15, 2014; provided further that the Outside Date may also
be extended as contemplated by the last sentence of Section 2.01.

9.02. Effect of Termination. In the event this Agreement is terminated by either
the Parent or the Company as provided above, the provisions of this Agreement
shall immediately become void and of no further force and effect (other than the
penultimate sentence of Section 5.02, this Section 9.02, Section 10.01, and
Article XI and Article XII hereof which shall survive the termination of this
Agreement (other than the right of any Party to seek specific performance of
this Agreement or the equitable remedies pursuant to Section 12.19(b), which
shall terminate)), and there shall be no liability on the part of either the
Parent, the Merger Sub, the Company, the Representative or the Securityholders
to one another, except for breaches of this Agreement prior to the time of such
termination. No termination of this Agreement shall affect the obligations
contained in the Confidentiality Agreement, all of which obligations shall
survive termination of this Agreement in accordance with their terms.

ARTICLE X

ADDITIONAL COVENANTS

10.01. Representative.

(a) Appointment. In addition to the other rights and authority granted to the
Representative elsewhere in this Agreement, upon and by virtue of the approval
of the requisite holders of Units of this Agreement, all of the Securityholders
collectively and irrevocably constitute and appoint the Representative, as their
agent and representative to act from and after the date hereof and to do any and
all things and execute any and all documents which may be necessary, convenient
or appropriate to facilitate the consummation of the transactions contemplated
by this Agreement, including: (i) execution of the documents and certificates
pursuant to this Agreement; (ii) receipt of payments under or pursuant to this
Agreement and disbursement thereof to the Securityholders and others, as
contemplated by this Agreement, including receipt of payments made to the
Representative under Sections 1.05, 1.16 or 8.03; (iii) payment of amounts due
to the Parent pursuant to Sections 1.09, 1.10 or 8.02; (iv) receipt and
forwarding of notices and communications pursuant to this Agreement;
(v) administration of the provisions of this Agreement; (vi) giving or agreeing
to, on behalf of all or any of the Securityholders, any and all consents,
waivers, amendments or modifications deemed by the Representative, in its sole
and absolute discretion, to be necessary or appropriate under this Agreement and
the execution or delivery of any documents that may be necessary or appropriate
in connection therewith; (vii) amending this Agreement or any of the instruments
to be delivered to the Parent pursuant to this Agreement; (viii) (A) disputing
or refraining from disputing, on behalf of each Securityholder relative to any
amounts to be received by such Securityholder under this Agreement or any
agreements contemplated hereby, any claim made by the Parent under this
Agreement or other agreements contemplated hereby, (B) negotiating and
compromising, on behalf of each such Securityholder, any dispute that may arise
under, and exercising or refraining from exercising any remedies available
under, this Agreement or any

 

55



--------------------------------------------------------------------------------

other agreement contemplated hereby, and (C) executing, on behalf of each such
Securityholder, any settlement agreement, release or other document with respect
to such dispute or remedy; and (ix) engaging attorneys, accountants, agents or
consultants on behalf of the Securityholders in connection with this Agreement
or any other agreement contemplated hereby and paying any fees related thereto.
Parent and the Surviving Company and each other Parent Indemnified Party shall
be able to rely conclusively on the instructions and decisions of the
Representative as to any actions required to be taken by the Representative
hereunder, and no Securityholder or other Person shall have any cause of action
against Parent or the Surviving Company or any other Parent Indemnified Party
for any action taken by any such Person in reliance upon the instructions or
decisions of the Representative.

(b) Authorization. Notwithstanding Section 10.01(a), in the event that the
Representative is of the opinion that it requires further authorization or
advice from the Securityholders on any matters concerning this Agreement, the
Representative shall be entitled to seek such further authorization from the
Securityholders prior to acting on their behalf. In such event, each
Securityholder shall vote in accordance with the pro rata portion of the Merger
Consideration paid to such Securityholder in accordance with this Agreement and
the authorization of a majority of such Persons shall be binding on all of the
Securityholders and shall constitute the authorization of the Securityholders.
The appointment of the Representative is coupled with an interest and shall be
irrevocable by any Securityholder in any manner or for any reason. This
authority granted to the Representative shall not be affected by the death,
illness, dissolution, disability, incapacity or other inability to act of any
principal pursuant to any applicable Law. Teiva Securityholders Representative,
LLC hereby accepts its appointment as the initial Representative.

(c) Actions by the Representative; Resignation; Vacancies. The Representative
may resign from its position as Representative at any time by written notice
delivered to the Parent and the Securityholders. If there is a vacancy at any
time in the position of the Representative for any reason, such vacancy shall be
filled by the majority vote in accordance with the method set forth in
Section 10.01(b) above.

(d) No Liability. All acts of the Representative hereunder in its capacity as
such shall be deemed to be acts on behalf of the Securityholders and not of the
Representative individually. The Representative shall not have any liability for
any amount owed to the Parent pursuant to Sections 1.09, 1.10 or 8.02. The
Representative shall not be liable to the Company, the Parent or the Merger Sub,
in his or its capacity as the Representative, for any liability of a
Securityholder or otherwise, or for anything which it may do or refrain from
doing in connection with this Agreement. The Representative shall not be liable
to the Securityholders, in his or its capacity as the Representative, for any
liability of a Securityholder or otherwise, or for any error of judgment, or any
act done or step taken or omitted by it in good faith, or for any mistake in
fact or Law, or for anything which it may do or refrain from doing in connection
with this Agreement except in the case of the Representative’s gross negligence
or willful misconduct. The Representative may seek the advice of legal counsel
in the event of any dispute or question as to the construction of any of the
provisions of this Agreement or its duties hereunder, and it shall incur no
liability in its capacity as the Representative to the Parent, the Merger Sub,
the Company or the Securityholders and shall be fully protected with respect to
any action taken, omitted or suffered by it in good faith in accordance with the
advice of such counsel. The Representative shall not by reason of this Agreement
have a fiduciary relationship in respect of any Securityholder, except in
respect of amounts received on behalf of the Securityholders.

 

56



--------------------------------------------------------------------------------

(e) Indemnification; Expenses. Each Securityholder shall, only to the extent of
such Securityholder’s Pro Rata Percentage thereof, indemnify and defend the
Representative and hold the Representative harmless against any Loss, damage,
cost, Liability or expense actually incurred without fraud, gross negligence or
willful misconduct by the Representative and arising out of or in connection
with the acceptance, performance or administration of the Representative’s
duties under this Agreement. Any expenses or taxable income incurred by the
Representative in connection with the performance of its duties under this
Agreement shall not be the personal obligation of the Representative but shall
be payable by and attributable to the Securityholders based on each such
Person’s Pro Rata Percentage. Notwithstanding anything to the contrary in this
Agreement, the Representative shall be entitled and is hereby granted the right
to set off and deduct any unpaid or non-reimbursed expenses and unsatisfied
Liabilities incurred by the Representative in connection with the performance of
its duties hereunder from amounts actually delivered to the Representative
pursuant to this Agreement. Additionally, in connection with any unpaid or
non-reimbursed expenses and unsatisfied Liabilities incurred by the
Representative in connection with the performance of its duties hereunder, the
Representative shall be entitled and is hereby granted the right to direct any
funds that would otherwise be actually payable to the Securityholders from the
Escrow Account to itself no earlier than the date such payments are actually
made. The Representative may also from time to time submit invoices to the
Securityholders covering such expenses and Liabilities and, upon the request of
any Securityholder, shall provide such Securityholder with an accounting of all
expenses and Liabilities paid.

10.02. Disclosure Schedules. All Company Disclosure Schedules and Parent
Disclosure Schedules attached hereto (each, a “Schedule” and, collectively, the
“Disclosure Schedules”) are incorporated herein and expressly made a part of
this Agreement as though completely set forth herein. All references to this
Agreement herein or in any of the Disclosure Schedules shall be deemed to refer
to this entire Agreement, including all Disclosure Schedules. The Disclosure
Schedules have been arranged for purposes of convenience in separately numbered
sections corresponding to the sections of this Agreement; however, any item
disclosed in any part, subpart, section or subsection of the Disclosure Schedule
referenced by a particular section or subsection in this Agreement shall be
deemed to have been disclosed with respect to every other section and subsection
in this Agreement if the relevance of such disclosure to such other section or
subsection is reasonably apparent on its face, notwithstanding the omission of
an appropriate cross-reference. Any item of information, matter or document
disclosed or referenced in, or attached to, the Disclosure Schedules shall not
(a) be used as a basis for interpreting the terms “material”, “Material Adverse
Effect”, “Parent Material Adverse Effect” or other similar terms in this
Agreement or to establish a standard of materiality, (b) represent a
determination that such item or matter did not arise in the ordinary course of
business, (c) be deemed or interpreted to expand the scope of the Company’s, the
Parent’s or the Merger Sub’s respective representations and warranties,
obligations, covenants, conditions or agreements contained herein,
(d) constitute, or be deemed to

 

57



--------------------------------------------------------------------------------

constitute, an admission of liability or obligation regarding such matter,
(e) represent a determination that the consummation of the transactions
contemplated by this Agreement requires the consent of any third party,
(f) constitute, or be deemed to constitute, an admission to any third party
concerning such item or matter or (g) constitute, or be deemed to constitute, an
admission or indication by the Company, the Parent or the Merger Sub that such
item meets any or all of the criteria set forth in this Agreement for inclusion
in the Disclosure Schedules. No reference in the Disclosure Schedules to any
Contract shall be construed as an admission or indication that such Contract is
enforceable or currently in effect or that there are any obligations remaining
to be performed or any rights that may be exercised under such Contract. No
disclosure in the Disclosure Schedules relating to any possible breach or
violation of any agreement or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred.
Capitalized terms used in the Disclosure Schedules and not otherwise defined
therein have the meanings given to them in this Agreement.

10.03. Certain Tax Matters.

(a) Responsibility for Filing Tax Returns.

(i) The Parent shall prepare and file or cause to be prepared and filed all Tax
Returns that are required to be filed by or with respect to the Blockers that
are acquired at the Closing and the Group Companies that are due after the
Closing Date. With respect to any Tax Returns for a taxable period ending on or
before the Closing Date (a “Pre-Closing Tax Period”) or with respect to any
Straddle Period (a Pre-Closing Tax Period Tax Return and a Straddle Period Tax
Return respectively, each a “Pre-Closing Return”), such Tax Returns shall be
prepared in a manner consistent with past practice of any Blocker or Group
Company, as applicable, unless otherwise required by Law. With respect to any
Pre-Closing Return, Parent shall (i) deliver a copy of such Tax Return to the
Representative for its review and approval not less than twenty (20) days prior
to the date on which such Tax Return is due to be filed (taking into account any
applicable extensions) and (ii) make any changes requested by the
Representative, unless such changes have no reasonable basis under applicable
Tax Law. If the Parties disagree as to whether or not changes to any item
reflected on any such Pre-Closing Return have no reasonable basis under
applicable Tax Law, they shall negotiate in good faith to resolve such
disagreement. If they cannot reach a final resolution within ten (10) days of
the due date of such Pre-Closing Return (taking into account any applicable
extension) the matter shall be submitted to the Dispute Resolution Arbiter for
resolution, the costs of which shall be borne equally fifty percent (50%) by the
Parent and fifty percent (50%) by the Representative.

(ii) In connection with the preparation of Tax Returns under this
Section 10.03(a), the Parties agree that all Transaction Deductions shall be
treated as properly allocable to a Pre-Closing Tax Period or the pre-Closing
portion of a Straddle Period, in each case to the extent permitted by applicable
Law. The Parties shall apply the safe harbor election set forth in Internal
Revenue Service Revenue Procedure 2011-29 to determine the amount of any
success-based fees that are deductible in any such period. The Parties agree
that (i) the U.S. federal income tax year and, to the maximum extent permitted
by Law, the state and local income tax year of the Blockers and any Group
Company treated as a corporation for income tax purposes shall end as of the end
of the Closing Date and (ii) neither the Blockers that are acquired at the
Closing nor any Group Company shall elect to waive any carryback of net
operating losses under Section 172(b)(3) of the Code on any Tax Return of the
Blockers or a Group Company filed in

 

58



--------------------------------------------------------------------------------

respect of a taxable period ending on or before the Closing Date to the extent
such carryback could otherwise give rise to any Tax refund payable to the
Securityholders pursuant to Section 10.03(d). The Parties agree to prepare all
Tax Returns with respect to the Blockers and the Group Companies consistent with
this Section 10.03(a)(ii).

(b) Allocation of Tax Liability for Straddle Periods. For purposes of allocating
responsibility for Taxes between the Parent and the Securityholders for Straddle
Periods, Taxes attributable to a Straddle Period shall be determined as follows:
(i) in the case of any Tax that is either based upon or measured by income or
gross receipts or imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), including any
sales or use Tax and any withholding Tax, the amount of Taxes attributable to
the pre-closing portion of a Straddle Period shall be equal to the amount which
would be payable if the relevant Tax period ended on and included the Closing
Date, and (ii) in the case of any Taxes not described in clause (i) above that
are imposed on a periodic basis and measured by the level of any item (e.g.,
property Taxes that are based upon valuation of the item), the amount of such
Taxes attributable to the pre-closing portion of a Straddle Period shall be the
amount of such Tax for the entire Tax period multiplied by a fraction the
numerator of which is the number of days in the Tax period ending on and
including the day prior to the Closing Date and the denominator of which is the
number of days in the entire Tax period.

(c) Amendment of Tax Returns; Other Tax Actions. Without the prior written
consent of the Representative (not to be unreasonably withheld or delayed) or
unless otherwise required by applicable Law, the Parent shall not, and shall not
allow any Blocker that is acquired at the Closing or Group Company to, (i) file,
re-file, amend or otherwise modify (in whole or in part) any Pre-Closing Tax
Period Tax Return (including those filed pursuant to Section 10.03(a)),
(ii) file, re-file, amend or otherwise modify (in whole or in part) any Straddle
Period Tax Returns filed pursuant to Section 10.03(a) after the date such Tax
Returns are filed pursuant to Section 10.03(a), (iii) extend or waive, or cause
to be extended or waived, any statute of limitations or other period for the
assessment of any Tax or deficiency related to a Pre-Closing Tax Period or
Straddle Period, or (iv) except as otherwise contemplated by this Agreement,
with respect to the Blockers that are acquired at the Closing and the Group
Companies, take any action after the Closing outside the ordinary course of
business that could reasonably be expected to increase the liability for Taxes
pursuant to Section 8.01.

(d) Tax Refunds. Any Tax refunds that are received by the Parent, the Blockers
or the Group Companies, and any amounts credited against Tax to which the
Parent, the Blockers or the Group Companies become entitled, that relate to Tax
periods or portions thereof ending on or before the Closing Date, including as a
result of the Transaction Deductions (such refunds or credits, “Pre-Closing Tax
Refunds”), shall be for the account of the Securityholders (and the Parent shall
promptly notify the Representative of the existence thereof), and the Parent, at
the request of the Representative to the Surviving Company, shall pay over, or
cause to be paid over, to the Representative for disbursement to the
Securityholders in accordance with their respective Pro Rata Percentages any
such refund or the amount of any such credit within ten (10) days after receipt
thereof or entitlement thereto. Notwithstanding the preceding sentence, any
Pre-Closing Tax Refund attributable to an Aquiline Blocker shall be solely for
the account of Aquiline and any Pre-Closing Tax Refund attributable to the New
York Life Blocker shall be solely for the account of New York Life. The Parent
agrees to carryback

 

59



--------------------------------------------------------------------------------

any net operating loss arising in any Tax period ending on the Closing Date.
With respect to any Pre-Closing Tax Refunds of the Group Companies for which the
Securityholders are entitled to a payment pursuant to this Section 10.03(d) and
for which Parent, a Blocker or a Group Company must file a Tax Return not
otherwise required to be filed to claim any such Tax refund, the Representative
shall have the right to (A) cause such Tax Return (including the preparation of
IRS Forms 4466 (Corporation Application for Quick Refund of Overpayment of
Estimated Tax), 1139 (Corporation Application for Tentative Refund), or 1120X
(Amended U.S. Corporation Income Tax Return), and any other forms under federal,
state, local or foreign law) to be prepared (with the reasonable cooperation of
the Parent, the Blockers or any Group Company, as applicable), and (B) provide
such Tax Return to the Parent for review and approval, which approval may not be
unreasonably withheld, conditioned, or delayed. The Parent shall promptly cause
such Tax Return to be filed and any resulting refund shall be paid pursuant to
this Section 10.03(d).

(e) Certain Taxes and Fees. All transfer, documentary, sales, use, stamp,
registration and other such Taxes, and all conveyance fees, recording charges
and other fees and charges (including any penalties and interest) incurred in
connection with consummation of the transactions contemplated by this Agreement,
shall be allocated 50% to the Parent and 50% to the Company (as a Transaction
Expense) and paid by the Parent when due, and the Parent shall, at 50% its own
expense and 50% the expense of the Company (as a Transaction Expense), file all
necessary Tax Returns and other documentation with respect to all such Taxes,
fees and charges.

(f) Cooperation on Tax Matters. The Parent, the Blockers, the Group Companies,
and the Representative shall cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the filing of Tax Returns
pursuant to this Section 10.03 and any audit, litigation or other proceeding
with respect to Taxes. Such cooperation shall include the retention and (upon
the other Party’s request) the provision of records and information that are
reasonably relevant to any such audit, litigation or other proceeding and the
making available of employees on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. The
Parent, the Group Companies, and the Representative agree (i) to retain all
financial books and records with respect to Tax matters pertinent to the Group
Companies relating to any taxable period beginning before the Closing Date until
the expiration of the statute of limitations (and, to the extent notified by the
Parent or the Representative, any extensions thereof) of the respective taxable
periods, and to abide by all record retention agreements entered into with any
taxing authority, and (ii) to give the other Party reasonable written notice
prior to transferring, destroying or discarding any such financial books and
records and, if the other Party so requests, the Group Companies or the
Representative, as the case may be, shall allow the other Party to take
possession of such financial books and records.

(g) Tax Treatment of Payments. Except to the extent otherwise required pursuant
to a “determination” (within the meaning of Section 1313(a) of the Code or any
other similar provision of state, local or foreign Law), the Parent, Merger Sub,
the Securityholders, the Company and their respective Affiliates shall treat any
and all payments under this Section 10.3 and Article VIII as an adjustment to
the purchase price for Tax purposes.

 

60



--------------------------------------------------------------------------------

(h) Tax Contests. If Parent or any of its Affiliates (including the Group
Companies) receives any notice of a pending or threatened Tax audit, assessment,
or adjustment relating to the Group Companies which may give rise to an
indemnification obligation of the Securityholders hereunder (a “Tax Claim”),
Parent shall promptly notify the Representative of the receipt of such notice
and shall describe in reasonable detail the facts and circumstances of such Tax
Claim. The failure to so notify the Representative shall not relieve the
Securityholders of their obligations hereunder, except to the extent the
Representative can demonstrate actual loss and prejudice as a result of such
failure.

(i) Subject to clause (ii) below, with respect to any Tax Claim as to which the
Securityholders have an indemnification obligation under Section 8.02(a) or
Section 8.02(b), the Representative shall have twenty (20) Business Days after
receipt of such notice of a Tax Claim to assume the conduct and control of the
settlement or defense thereof, and Parent shall cooperate with the
Representative in connection therewith; provided that the Representative shall
permit Parent to participate in (in the manner described in clause (iii) below),
but not control, such settlement or defense through counsel chosen by Parent
(the fees and expenses of such counsel shall be borne by Parent) and further
provided that the Representative shall not pay or settle such Tax Claim (or
portion thereof) without the prior written consent of Parent, not to be
unreasonably withheld, conditioned or delayed if such Tax Claim could reasonably
be expected to result in an increased Tax liability to Parent or its Affiliates
that is not payable by the Securityholders pursuant to Section 8.02(a) or
Section 8.02(b). If the Representative does not notify Parent within twenty
(20) Business Days after the receipt by the Representative of the notice of the
Tax Claim hereunder that it elects to undertake the defense thereof, or if the
Representative elects in writing not to conduct the defense and settlement of
such Tax Claim, Parent shall have the right to contest and defend the claim but
shall not thereby waive any right to indemnity pursuant to Section 8.02(a) or
Section 8.02(b). If the Representative does not conduct the defense and
settlement of a Tax Claim described in this clause (i), Parent shall not pay or
settle such Tax Claim without the consent of the Representative, not to be
unreasonably withheld, conditioned or delayed.

(ii) With respect to any Tax Claim described in clause (i) above that relates to
a Straddle Period as to which the Securityholders have an indemnification
obligation under Section 8.02(a) or Section 8.02(b), but only if the
Representative elects under clause (i) above to undertake the defense of the Tax
Claim, Parent and the Representative shall jointly control the resolution and
defense thereof and shall keep each other informed on a regular basis regarding
the status of any such Tax Claim. Parent and the Representative will separately
be responsible for their own fees and expenses incurred in the settlement and
defense of such Tax Claim. Neither Parent nor the Representative shall pay or
settle any such Tax Claim without the prior written consent of the other party,
with such consent not to be unreasonably withheld, delayed or conditioned.

(iii) For purposes of clauses (i) and (ii) above, if Parent or the
Representative, as the case may be, is the Party undertaking the defense of the
Tax Claim, then the other Party will have the right to (v) participate in the
defense of the Tax Claim with counsel selected by it (at its own cost), (w) be
kept reasonably informed on a timely

 

61



--------------------------------------------------------------------------------

basis of all material communications relating to the Tax Claim (other than
privileged communications), including emails and filings, (x) be consulted on
all material decisions relating to the defense of the Tax Claim, including
suggesting strategic approaches to the defense, which suggestions the
controlling party shall consider in good faith, (y) participate in meetings with
Governmental Entities with respect to the Tax Claim, and (z) review and comment
on drafts of material submissions (including settlement proposals) to
Governmental Entities (with such drafts and comments being provided on a timely
basis).

ARTICLE XI

DEFINITIONS

11.01. Definitions. For purposes hereof, the following terms when used herein
shall have the respective meanings set forth below:

“Accounting Principles” means, with respect to the Group Companies (other than
WNFIC), the Company Accounting Principles and, with respect to WNFIC, the WNFIC
Accounting Principles.

“Additional Merger Consideration” means, as of any date of determination,
without duplication, any purchase price adjustments arising under
Section 1.10(a) payable to the Securityholders.

“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.

“Affiliated Group” means an affiliated group as defined in Section 1504 of the
Code (or any analogous combined, consolidated or unitary group defined under
state, local or foreign income Tax Law) of which the Company is or has been a
member.

“Aggregate Revaluation Amount” means the aggregate Revaluation Amounts payable
to Securityholders pursuant to Section 1.02 of this Agreement or Section 1.1(a)
of the Blocker Purchase Agreements.

“Aggregate Unreturned Capital Contributions” means the aggregate Unreturned
Capital Contributions payable to Securityholders pursuant to Section 1.02 of
this Agreement or Section 1.1(a) of the Blocker Purchase Agreements.

“Antitrust Laws” means any federal, state or foreign Law, regulation or decree
designed to prohibit, restrict or regulate actions for the purpose or effect of
monopolization or restraint of trade or the significant impediment of effective
competition.

“Base Consideration” means Six Hundred Million Dollars ($600,000,000).

 

62



--------------------------------------------------------------------------------

“Blocker Closing Payment Amount” means the aggregate amount payable to Aquiline
and New York Life at the Closing in accordance with the terms and conditions of
the Blocker Purchase Agreements in respect of the Class A Units held by the
Blockers immediately prior to the Effective Time, representing, for each such
Class A Unit, the sum of:

(i) the Unreturned Capital Contribution in respect of such Class A Unit, if any;

(ii) the Revaluation Amount in respect of such Class A Unit, if any; and

(iii) the Per Unit Closing Residual Cash Consideration.

“Business Day” means a day which is neither a Saturday or Sunday, nor any other
day on which banking institutions in New York, New York are authorized or
obligated by Law to close.

“Cash” means, with respect to the Group Companies, as of the Reference Time
(after giving effect to the Pre-Closing Transactions and any use of the Cash of
the Group Companies to repay Indebtedness at the direction of Parent pursuant to
Section 2.02(f), but otherwise before taking into account the consummation of
the transactions contemplated hereby), all cash, cash equivalents and marketable
securities held by any Group Company at such time and determined in accordance
with Accounting Principles. For avoidance of doubt, Cash shall (1) be calculated
net of issued but uncleared checks and drafts, to the extent such checks and
drafts have not cleared as of the date on which the Final Residual Cash
Consideration is determined in accordance with the terms hereof and (2) include
checks and drafts deposited for the account of the Group Companies.

“Certificate of Formation” means the certificate of formation of the Company.

“Change of Control” shall mean the merger or consolidation of the Surviving
Company into or with another corporation or other entity or the merger or
consolidation of any other corporation or other entity into or with the
Surviving Company, in any case, in one transaction or a series of related
transactions, or any other transaction or series of related transactions,
resulting in the sale or exchange of the shares of the Surviving Company such
that the stockholder or stockholders of the Surviving Company immediately prior
to such transaction or series of related transactions own, directly or
indirectly, less than a majority of the voting power of the surviving entity, or
the sale, conveyance, license or lease of all or substantially all the assets of
the Surviving Company or its Subsidiaries.

“Class A Unit” means Class A common units or Class A-1 common units of the
Company (and the membership interests represented thereby).

“Class B Unit” means Class B common units of the Company (and the membership
interests represented thereby).

“Closing Payment Amount” means (i) the Closing Residual Cash Consideration, plus
(ii) the Aggregate Unreturned Capital Contributions, plus (iii) Aggregate
Revaluation Amounts, less (iv) the Escrow Amount, less (v) the Representative
Amount, less (vi) the Blocker Closing Payment Amount.

 

63



--------------------------------------------------------------------------------

“Closing Residual Cash Consideration” means (i) the Base Consideration, plus
(ii) $7,500,000, minus (iii) the amount of Estimated Indebtedness, plus (iv) the
amount, if any, by which the Estimated Net Working Capital exceeds the Target
Net Working Capital Amount, minus (v) the amount, if any, by which Estimated Net
Working Capital is less than the Target Net Working Capital Amount, plus
(vi) the amount, if any, by which the Estimated WNFIC Cash Amount exceeds the
Target WNFIC Cash Amount, minus (vii) the amount, if any, by which Estimated
WNFIC Cash Amount is less than the Target WNFIC Cash Amount, minus (viii) the
Aggregate Unreturned Capital Contributions, minus (ix) the Aggregate Revaluation
Amounts, minus (x) the amount of the Estimated Transaction Expenses.

“Code” means the Internal Revenue Code of 1986, as amended or now in effect or
as hereafter amended, including but not limited to any successor or substitute
federal Tax codes or legislation.

“Company Accounting Principles” means (i) GAAP applied using the accounting
principles, practices and methodologies used in the preparation of the Latest
Balance Sheet included in the Financial Statements, except that, for the
avoidance of doubt, no amount shall be included as a reserve or receivable or
otherwise taken into account for income Taxes and (ii) the form and manner in
which the sample calculation attached as Exhibit F was prepared (which
calculates the Net Working Capital (after giving to the Pre-Closing
Transactions) as of September 30, 2013); provided, that in the event of a
conflict between (i) and (ii), the parties acknowledge that clause (ii) shall
control. The Company Accounting Principles shall follow the defined terms
contained in this Agreement.

“Company Employee Benefit Plan” means each “employee benefit plan” within the
meaning of Section 3(3) of ERISA and all other employee compensation and benefit
plans, policies, programs, arrangements or payroll practices, including
multiemployer plans within the meaning of Section 3(37) of ERISA, and each other
stock purchase, stock option, restricted stock, severance, retention,
employment, consulting, change-of-control, collective bargaining, bonus,
incentive, deferred compensation, employee loan, fringe benefit and other
benefit plan, agreement, program, policy, commitment or other arrangement of any
kind sponsored, maintained, contributed or required to be contributed to by any
of the Group Companies for the benefit of any current or former officer,
employee, manager or director of the Group Companies.

“Company Fundamental Representations” means (i) for purposes of Article VII, the
representations and warranties of the Company set forth in Section 3.01,
Section 3.02(a), Sections 3.03(a) and (c), Section 3.04(a), and Section 3.22 and
(ii) for purposes of Article VIII and the Securityholders Side Letter, the
representations and warranties of the Company set forth in Section 3.01,
Section 3.02, Sections 3.03(a) and (c), Section 3.04 and Section 3.22.

“Company LLC Agreement” means the Second Amended and Restated Limited Liability
Company Agreement of The Wright Insurance Group, LLC (f/k/a WRM America Holding
Company, LLC), dated November 10, 2011.

 

64



--------------------------------------------------------------------------------

“Congdon Arrangement” means the provisions set forth in (i) the Stock Purchase
Agreement, dated as of September 25, 2008, among Wright Risk Management Company,
Inc., the Sellers identified therein and, for purposes of certain sections
thereof, the Company (f/k/a WRM America Holding Company LLC) and (ii) the letter
agreement, dated May 1, 2012, between Aquiline and Founders Intermediate Holding
Company, LLC.

“Contingent Consideration” has the meaning ascribed to such term in Schedule
1.16.

“Contract” means any legally binding agreement, contract, arrangement, lease,
loan agreement, security agreement, license, indenture or other similar
instrument or obligation to which the party in question is a party, whether oral
or written, other than any Company Employee Benefit Plan.

“Credit Agreement” means the Credit Agreement by and among WRM America
Intermediate Holding Company, Inc., as borrower, the persons party thereto from
time to time as guarantors, the financial institutions party thereto from time
to time as lenders, SunTrust Bank, as issuing bank, SunTrust Bank, as
administrative agent, SunTrust Robinson Humphrey, Inc., as lead arranger and
bookrunner, Manufacturers and Traders Trust Company, as syndication agent, and
Sovereign Bank, N.A., Synovus Bank and Hancock Bank, as co-documentation agents,
dated as of September 24, 2012, as amended by the First Amendment and Consent to
Credit Agreement dated as of August 1, 2013.

“Employee Loans” means the Fishlinger Loan and the loans documented by those
agreements set forth in Schedule 3.09(xi)(8)-(11).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Escrow Agent” means JPMorgan Chase Bank, National Association.

“Escrow Release Date” means the earlier of (i) fifteen (15) months after the
Closing Date and (ii) thirty (30) days after the completion of the audited
annual financial statements of the Company for the fiscal year ended
December 31, 2014.

“FEMA” means the Federal Emergency Management Agency.

“FLSA Claim” means any claim by an current or former employee or contractor of
the Group Companies pursuant to the federal Fair Labor Standards Act or any
corollary federal or state statute or regulation for any period prior to
Closing.

“Final Residual Cash Consideration” means (i) the Base Consideration, plus
(ii) $7,500,000, minus (iii) the amount of Indebtedness as finally determined
pursuant to Section 1.09, plus (iv) the amount, if any, by which the Net Working
Capital as finally determined pursuant to Section 1.09 exceeds the Target Net
Working Capital Amount, minus (v) the amount, if any, by which the Net Working
Capital as finally determined pursuant to Section 1.09 is less than the Target
Net Working Capital Amount, plus (vi) the amount, if any, by which the WNFIC
Cash Amount as finally determined pursuant to Section 1.09 exceeds the Target
WNFIC Cash Amount, minus (vii) the amount, if any, by which the WNFIC Cash
Amount as finally determined pursuant to Section 1.09 is less than the Target
WNFIC Cash Amount, minus (viii)

 

65



--------------------------------------------------------------------------------

the Aggregate Unreturned Capital Contributions, minus (ix) the Aggregate
Revaluation Amounts, minus (x) the amount of the Transaction Expenses as finally
determined pursuant to Section 1.09.

“Fishlinger Loan” means that loan from the Company to William J. Fishlinger
documented by that: (1) Loan and Pledge Agreement dated as of September 29, 2008
by and between the Company (f/k/a/ WRM America Holding Company, LLC), William J.
Fishlinger and Founders Intermediate Holding Company, LLC; (2) Secured Recourse
Promissory Note dated as of September 29, 2008 naming William J. Fishlinger as
maker and Founders Intermediate Holding Company, LLC as guarantor; and
(3) Security Agreement dated as of September 29, 2008 by and among the Company
(f/k/a/ WRM America Holding Company, LLC), William J. Fishlinger and Founders
Intermediate Holding Company, LLC.

“Fully Diluted Units” means the aggregate number of Units outstanding
immediately prior to the Effective Time, assuming the vesting of all Class B
Units and including the Units held by the Blockers.

“GAAP” means United States generally accepted accounting principles consistently
applied.

“Governmental Entity” means any federal, national, state, foreign, provincial,
local or other government or any governmental, regulatory, administrative or
self-regulatory authority, agency, bureau, board, commission, court, judicial or
arbitral body, department, political subdivision, tribunal or other
instrumentality thereof.

“Grocer Re” means Grocer Re Insurance Ltd., an exempted company incorporated in
the Cayman Islands.

“Group Company(ies)” means the Company and each of its direct and indirect
Subsidiaries, after giving effect to the Pre-Closing Transactions. For the
avoidance of doubt, the Group Companies do not include WRMAI.

“Income Tax Return” means any Tax Return relating to income Taxes.

“Indebtedness” means, as of any particular time with respect to the Group
Companies, without duplication, (i) the unpaid principal amount of and accrued
interest on all indebtedness for borrowed money (excluding all intercompany
indebtedness between or among the Group Companies), and (ii) all guarantees in
respect of clauses (i). Notwithstanding the foregoing, and for the avoidance of
doubt, “Indebtedness” shall not include (a) any letters of credit to the extent
not drawn upon, (b) any bank guarantees, (c) non-cancellable purchase
commitments or (d) surety bonds and performance bonds. For purposes of Article I
of this Agreement, Indebtedness shall mean Indebtedness, as defined above,
outstanding as of the Reference Time (after giving effect to the Pre-Closing
Transactions and any use of the Cash of the Group Companies to repay
Indebtedness at the direction of Parent pursuant to Section 2.02(f), but before
taking into account the consummation of the transactions contemplated hereby).

“Intellectual Property” means all of the following owned or used by any Group
Company, in each case, to the extent material: (i) patents and patent
applications, including

 

66



--------------------------------------------------------------------------------

continuations, divisional, continuations-in-part, renewals and reissues,
(ii) trademarks, service marks, trade dress, logos, domain names and
registrations and applications for registration thereof together with all of the
goodwill associated therewith, (iii) copyrights (registered or unregistered) and
registrations and applications for registration thereof, and copyrightable
subject matter, including copyrights in software, and (iv) inventions (whether
patentable or unpatentable and whether or not reduced to practice) and trade
secrets.

“knowledge of the Company” and “the Company’s knowledge” mean the actual
knowledge of William Fishlinger, William Malloy, Norman Brown, Rona Platt and,
solely with respect to Wright National Flood Insurance Services, Inc. and WNFIC,
H. Neal Conolly as of the applicable date, in each case after making reasonably
inquiry of Patty Templeton and/or Steve Sitterly if and to the extent that such
individuals have expertise in, responsibility with respect to or would otherwise
reasonably be expected to have knowledge of, the applicable matter.

“Law” means any law, rule, regulation, judgment, injunction, order, decree or
other restriction of any Governmental Entity.

“Liabilities” means all indebtedness, obligations and other liabilities of a
Person of any type, secured or unsecured whether accrued, absolute or
contingent, direct or indirect, liquidated or unliquidated, mature or unmatured,
known or unknown or otherwise.

“Liens” means liens, security interests, charges or encumbrances.

“Losses” means all actual damages, penalties, fines, costs, amounts paid in
settlement, liabilities, Taxes, losses, expenses and fees, including court costs
and attorneys’ and other professionals’ fees and expenses and any other costs of
enforcing an Indemnitee’s rights under this Agreement; provided, however, Losses
does not include, and the Parent Indemnified Parties and the Securityholder
Indemnified Parties shall not be entitled to seek or recover under any theory of
liability, any consequential, special, incidental, indirect, exemplary or
punitive damages whatsoever (including lost profits, diminution in value, or
losses calculated by “multiple of profits”, “multiple of cash flows” or any
other similar “multiplier” calculation methodologies), except to the extent any
such Losses (to the extent finally determined by a court of competent
jurisdiction) are payable by the Parent Indemnified Parties or Securityholder
Indemnfied Parties, as applicable, as a result of any Third Party Claim and for
which such Parent Indemnified Parties or Securityholder Indemnfied Parties, as
applicable, are entitled to indemnification pursuant to Article VIII.

“MacNeill Liabilities” means any liabilities arising out of or relating to the
MacNeill Transaction (which shall be recorded as liabilities in accordance with
GAAP).

“MacNeill Transaction” means that transaction documented by that certain
National Flood Insurance Program Policy Expirations Purchase Agreement by and
among WNFIC, as acquirer, and MacNeill Group, Inc., as seller, effective as of
July 1, 2013.

“Material Adverse Effect” means any change, development, circumstance, effect,
event, condition, occurrence or fact that, individually or in the aggregate, has
or would reasonably be expected to have a material adverse effect upon the
business, condition (financial or otherwise) or results of operations of the
Group Companies, taken as a whole; provided, however, that any

 

67



--------------------------------------------------------------------------------

adverse change, event or effect arising from or related to: (i) conditions
affecting the United States or European economy or any other national or
regional economy or the global economy generally, (ii) any national or
international political or social conditions, including any hostilities, acts of
war, sabotage, terrorism or military actions or any escalation or worsening of
any such hostilities, acts of war, sabotage, terrorism or military actions,
(iii) financial, banking or securities markets (including any disruption thereof
and any decline in the price of any security or any market index), (iv) changes
in GAAP, SAP or Law or the enforcement or interpretation thereof including
(A) the occurrence of a change in Law enacted with respect to the commission
rates paid by FEMA or other governmental entities for the placement or servicing
of NFIP policies and the processing of claims thereunder, (B) any change or
amendment of the NFIP or (C) any proposed bill or other legislation with respect
to or impacting the NFIP, (v) any change that is generally applicable to the
industries or markets in which the Group Companies operate, including any
occurrence or condition generally affecting participants in the federal flood
insurance or excess flood insurance business, (vi) earthquakes, hurricanes,
floods or other natural disasters, (vii) any downgrade or potential downgrade of
the financial strength, claims paying ability, insurance or other ratings of
WNFIC (including due to any change in ratings criteria or evaluation
methodology), (viii) the negotiation, execution and delivery of this Agreement
or the public announcement of the transactions contemplated by this Agreement,
including the impact thereof on relationships, contractual or otherwise, with
customers, insurance brokers, intermediaries, suppliers, vendors, lenders,
venture partners or employees, (ix) any material failure by the Company to meet
any internal or published projections, forecasts or revenue or earnings
predictions for any period ending on or after the date hereof; provided that any
change, effect, event or occurrence that caused or contributed to such failure
to meet projections, forecasts or predictions shall not be excluded pursuant to
this clause (ix), (x) the taking of any action contemplated by this Agreement
and the other agreements contemplated hereby, including the completion of the
transactions contemplated hereby and thereby, or the failure to take any action
prohibited by this Agreement, (xi) the identity of or facts related to Parent or
the effect of any actions taken by Parent or its Affiliates, or taken by the
Company or any of its Affiliates at the request of Parent or with Parent’s prior
consent, or (xii) any member or stockholder litigation or derivative litigation
relating to the execution, delivery and performance of this Agreement (or any of
the other agreements contemplated hereby) by the Company or its Subsidiaries
and/or the consummation of the transactions contemplated hereby or thereby,
shall not be taken into account in determining whether a “Material Adverse
Effect” has occurred; provided that, with respect to a matter described in any
of the foregoing clauses (ii), (iii), (iv) and (v), such matter shall only be
excluded to the extent that (A) such matter, to the extent affecting the federal
flood business, does not have a disproportionate effect on the Group Companies’
federal flood business relative to other participants in the same business in a
similar geographic area or (B) such matter, to the extent affecting the program
services business, does not have a disproportionate effect on the Group
Companies’ program services business relative to other participants in the same
business in a similar geographic area.

“Net Working Capital” means (i) all current assets (including Cash (including
restricted Cash), prepaid expenses, accounts receivable, accrued revenue and
accrued interest) of the Group Companies (other than WNFIC, Grocer Re and Food
Services RPG, Inc.) as of the Reference Time (after giving effect to the
Pre-Closing Transactions and after deducting the amortized portion of the
Prepaid NYMIR Fee described in Exhibit F as of the Reference Time), minus
(ii) all current liabilities (including accounts payable, accrued expenses,
deferred revenue

 

68



--------------------------------------------------------------------------------

and deferred lease commitments, but excluding Indebtedness and Transaction
Expenses) of the Group Companies (other than WNFIC, Grocer Re and Food Services
RPG, Inc.) as of the Reference Time (after giving effect to the Pre-Closing
Transactions) determined in accordance with the Company Accounting Principles.
Current assets shall include the unpaid portion of the Employee Loans as of the
Reference Time. Current liabilities shall include (i) any annual or transaction
bonus to be made to any member of the executive committee of the Company at or
after the Closing (but not yet paid or accrued as of the Reference Time),
(ii) any Severance Payments payable to any employee or officer that is
identified in writing to the Company by the Parent at least five (5) Business
Days prior to the Closing and whose employment with the Group Companies is
terminated no later than five (5) Business Days after the Closing, (iii) any
unpaid and not yet accrued fees due to the Company’s auditors in connection with
the audit of the Company’s consolidated annual financial statement for calendar
year 2013, (iv) that portion of any rent payments and related expenses paid by
the Group Companies on behalf of Congdon, Flaherty, O’Callaghan, Reid, Donlon,
Travis & Fishlinger (“CFO”) that is aged more than 30 days and remains unpaid by
CFO, (v) any unpaid and not yet accrued operating costs associated with Grocer
Re (in an amount equal to $229,203 as set forth in Exhibit F) and (vi) any
unpaid but not yet accrued Tax preparation fees for the 2013 Tax year. For the
avoidance of doubt, Net Working Capital shall not take into account any deferred
Tax assets, deferred Tax liabilities, income Tax assets (including refunds
attributable thereto) and income tax liabilities.

“NFIP” means United States National Flood Insurance Program.

“Non-Recourse Party” means, with respect to a Party to this Agreement, any of
such Party’s former, current and future equity holders, controlling persons,
directors, officers, employees, agents, representatives, Affiliates, members,
managers, general or limited partners, or assignees (or any former, current or
future equity holder, controlling person, director, officer, employee, agent,
representative, Affiliate, member, manager, general or limited partner, or
assignee of any of the foregoing).

“Organizational Documents” means the Company LLC Agreement and the Certificate
of Formation.

“Parent Fundamental Representations” means the representations and warranties of
the Parent set forth in Sections 4.01, 4.02 and 4.06.

“Parent Material Adverse Effect” means any change, effect, event, occurrence,
state of facts or development that, individually or in the aggregate, has had or
would have a material adverse effect on the ability of Parent or Merger Sub to
consummate the transactions contemplated hereby or by the Blocker Purchase
Agreements.

“Paying Agent” means JPMorgan Chase Bank, National Association.

“Per Unit Additional Merger Consideration” means the amount equal to the
quotient obtained by dividing (i) the Additional Merger Consideration by
(ii) the Fully Diluted Units.

“Per Unit Closing Residual Cash Consideration” means the amount equal to the
quotient obtained by dividing (i) the Closing Residual Cash Consideration by
(ii) the Fully Diluted Units.

 

69



--------------------------------------------------------------------------------

“Permitted Liens” means (i) statutory liens for current Taxes or other
governmental charges not yet due and payable or the amount or validity of which
is being contested in good faith by appropriate proceedings by the Group
Companies and for which appropriate reserves have been established in accordance
with GAAP; (ii) mechanics’, carriers’, workers’, repairers’ and similar
statutory liens arising or incurred in the ordinary course of business for
amounts which are not delinquent and which are not, individually or in the
aggregate, significant; (iii) zoning, entitlement, building and other land use
regulations imposed by Governmental Entities having jurisdiction over the Leased
Real Property which are not violated by the current use and operation of the
Leased Real Property; (iv) covenants, conditions, restrictions, easements and
other similar matters of record affecting title to the Leased Real Property
which do not materially impair the occupancy or use of the Leased Real Property
for the purposes for which it is currently used or proposed to be used in
connection with the Companies’ and their Subsidiaries’ businesses and (v) liens
that do not, and would not reasonably be expected to, affect or impair the
operation of the Group Companies or the use or value of the relevant assets in
any material respect.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a Governmental Entity or any department, agency
or political subdivision thereof.

“Pro Rata Percentage” means, with respect to any Securityholder, the quotient
(expressed as a percentage) obtained by dividing (a) the number of Units held by
such Securityholder (or, in the case of Aquiline, by the Aquiline Blockers or,
in the case of New York Life, by the New York Life Blocker) immediately prior to
the Effective Time (whether or not vested in the case of Class B Units), by
(b) the Fully Diluted Units.

“Producer” means any agent, broker, producer, insurance intermediary, resident
producer, sub-producer, sales representative or similar Person engaged on behalf
of any of the Group Companies or WRMAI, but excluding any such Persons who are
employees of any Group Company or WRMAI.

“Reference Time” means 12:01 a.m., New York time, on the Closing Date.

“Revaluation Amount” has the meaning set forth in the Company LLC Agreement.

“SAP” means statutory accounting practices prescribed or permitted by the
Governmental Entity charged with the supervision of insurance companies in such
an insurance company’s jurisdiction of domicile.

“Satisfaction Date” means the date on which the last to be satisfied or waived
of the conditions set forth in Article VII (other than those conditions that by
their nature can only be satisfied by actions to be taken at the Closing) is so
satisfied or waived in accordance with this Agreement.

“Securityholder” means (i) any holder of Class A Units or Class B Units as of
immediately prior to the Effective Time (other than the Blockers that are
acquired at the Closing), (ii) Aquiline and (iii) New York Life.

 

70



--------------------------------------------------------------------------------

“Severance Payments” means severance payments or any other similar payments that
are triggered by a termination of employment to be made to any employee or
officer of any of the Group Companies at or after the Closing pursuant to any
agreement to which any of the Group Companies is a party prior to the Effective
Time which become payable as a result of the execution of this Agreement or the
consummation of the transactions contemplated hereby.

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

“Subsidiary” means, with respect to any Person, any corporation of which a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers or trustees thereof is at the time owned or controlled, directly or
indirectly, by such Person or one or more of the other Subsidiaries of such
Person or a combination thereof, or any partnership, association or other
business entity of which a majority of the partnership or other similar
ownership interest is at the time owned or controlled, directly or indirectly,
by such Person or one or more Subsidiaries of such Person or a combination
thereof; provided that, for purposes of this Agreement, WRMAI is not deemed to
be a Subsidiary of the Company. For purposes of this definition, a Person is
deemed to have a majority ownership interest in a partnership, association or
other business entity if such Person is allocated a majority of the gains or
losses of such partnership, association or other business entity or is or
controls the managing director or general partner of such partnership,
association or other business entity.

“Target Net Working Capital Amount” means $5,000,000.

“Target WNFIC Cash Amount” means the sum of the Target WNFIC Statutory Surplus
Amount plus the amount of the MacNeill Liabilities.

“Target WNFIC Statutory Surplus Amount” means $7,500,000.

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add-on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.

“Tax Returns” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any Governmental Entity or other authority in connection with
the determination, assessment or collection of any Tax or the administration of
any Laws or administrative requirements relating to any Tax.

“Transaction Deductions” means, without duplication, any deduction permitted for
income Tax purposes attributable to (a) Transaction Expenses, (b) bonus or
similar payments made to employees of any Group Company as a result of or in
connection with the consummation of the transactions contemplated by this
Agreement, (c) any capitalized financing costs, and (d) expenses which become
currently deductible by any Group Company as a result of the satisfaction of any
portion of the Indebtedness on the Closing Date.

 

71



--------------------------------------------------------------------------------

“Transaction Expenses” means (a) all fees and expenses of the Group Companies
incurred or payable as of the Effective Time and not paid prior to the Effective
Time payable to professionals (including investment bankers, attorneys,
accountants and other consultants and advisors, including, without limitation,
Evercore Group L.L.C., Macquarie Capital (USA) Inc., SunTrust Robinson Humphrey,
Inc. and Willkie Farr & Gallagher LLP) retained by any Group Company and (b) the
fees and expenses specifically allocated to the Company under Section 1.04(a)
(Paying Agent), Section 1.11 (Escrow Agent), Section 6.03(b) (D&O Tail) and
Section 10.03(e) (transfer taxes) as Transaction Expenses.

“Units” means the Class A Units and the Class B Units.

“Unreturned Capital Contribution” has the meaning set forth in the Company LLC
Agreement.

“WNFIC” means Wright National Flood Insurance Company, a Texas stock property
and casualty company.

“WNFIC Accounting Principles” means (i) SAP applied using the accounting
principles, practices and methodologies used in the preparation of the Statutory
Statement of WNFIC as of December 31, 2012, except that, for the avoidance of
doubt, no amount shall be included as a reserve or receivable or otherwise taken
into account for income Taxes and (ii) the form and manner in which the sample
calculation attached as Exhibit F was prepared (which calculates the WNFIC
Statutory Surplus (after giving effect to the Pre-Closing Transactions) as of
September 30, 2013); provided, that in the event of a conflict between (i) and
(ii), the Parties acknowledge that clause (ii) shall control. The WNFIC
Accounting Principles shall follow the defined terms contained in this
Agreement.

“WNFIC Cash Amount” means the sum of the WNFIC Statutory Surplus as finally
determined pursuant to Section 1.09 and the amount of the MacNeill Liabilities
as finally determined pursuant to Section 1.09.

“WNFIC Statutory Surplus” means the surplus as regards policyholders of WNFIC
determined in accordance with the WNFIC Accounting Principles as of the
Reference Time (after giving effect to the Pre-Closing Transactions). For the
fiscal year ended December 31, 2012, the WNFIC Statutory Surplus is reflected on
line 37 of the “Liabilities, Surplus and Other Funds” page of the 2012 NAIC
Annual Statement Blank. For the avoidance of doubt, the calculation of WNFIC
Statutory Surplus shall give effect to the MacNeill Liabilities.

11.02. Other Definitional Provisions.

(a) Accounting Terms. Accounting terms that are not otherwise defined in this
Agreement have the meanings given to them under GAAP. To the extent that the
definition of an accounting term defined in this Agreement is inconsistent with
the meaning of such term under GAAP, the definition set forth in this Agreement
shall control.

 

72



--------------------------------------------------------------------------------

(b) Successor Laws. Any reference to any particular Code section or Law shall be
interpreted to include any revision of or successor to that section regardless
of how it is numbered or classified.

11.03. Cross-Reference of Other Definitions. Each capitalized term listed below
is defined in the corresponding Section of this Agreement:

 

Term

  

Section No.

Acquisition Transaction

   5.04

Action

   3.11

Adjustment Escrow Amount

   1.11

Agreed Allocation

   1.15

Agreement

   Preface

Aquiline

   Recitals

Aquiline Blockers

   Recitals

Aquiline Blocker Purchase Agreement

   Recitals

Blockers

   Recitals

Blocker Purchase Agreements

   Recitals

Certificate of Merger

   1.01(b)

Closing

   2.01

Closing Balance Sheet

   1.09

Closing Date

   2.01

Closing Statement

   1.09

Company

   Preface

Confidentiality Agreement

   5.02

Continuing Employees

   6.08(a)

Controlled Group

   3.13(b)

Current Policies

   6.03(b)

D&O Claim

   6.03(f)

D&O Indemnified Parties

   6.03(a)

D&O Tail

   6.03(b)

Deductible

   8.04(a)

Definitive Transaction Agreement

   1.16

Delaware LLC Law

   1.01(a)

Disclosure Schedules

   10.02

Dispute Resolution Arbiter

   1.09

Effective Time

   1.01(b)

Environmental and Safety Requirements

   3.16(a)

Escrow Account

   1.11

Escrow Agreement

   1.11

Escrow Amount

   1.11

Estimated Closing Statement

   1.08

Estimated Indebtedness

   1.08

Estimated Net Working Capital

   1.08

Estimated Transaction Expenses

   1.08

Estimated WNFIC Cash Amount

   1.08

 

73



--------------------------------------------------------------------------------

Term

  

Section No.

Excluded Items

   8.04(a)

Extended Survival Date

   8.01(a)

Financial Statements

   3.05

Grocer Re Liabilities

   8.02(a)

HSR Act

   3.12

Indemnitee

   8.05(a)

Indemnitor

   8.05(a)

Indemnity Escrow Amount

   1.11

Insurance Contracts

   3.20(a)

Insurance Regulator

   3.05(c)

Latest Balance Sheet

   3.05

Leased Real Property

   3.07(a)

Letter of Transmittal

   1.04(a)

Licensed Software

   3.10(e)

Material Contracts

   3.09(b)

Member Approval

   7.01(c)

Merger

   1.01(a)

Merger Consideration

   1.02(a)

Merger Sub

   Preface

Merger Sub Interest

   1.02(b)

New Plans

   6.08(a)

New York Life

   Recitals

New York Life Blocker

   Recitals

New York Life Blocker Purchase Agreement

   Recitals

Objections Statement

   1.09

Order

   3.11

Outside Date

   9.01(e)

Outstanding Claims

   8.07

Parent

   Preface

Parent Credit Facilities

   4.07

Parent Indemnified Parties

   8.02

Parent’s Allocation

   1.15

Parent’s Representatives

   5.02

Parties

   Preface

Paying Agent Agreement

   1.04(a)

Permits

   3.15

Pre-Closing Return

   10.03(a)

Pre-Closing Tax Period

   10.03(a)

Pre-Closing Tax Refund

   10.03(d)

Pre-Closing Transactions

   2.02

Premium Amount

   6.03(b)

Producer Agreements

   3.19(c)

Proprietary Software

   3.10(d)

Real Property Leases

   3.07(a)

 

74



--------------------------------------------------------------------------------

Term

  

Section No.

Reference Statement

   1.14

Representative

   Preface

Representative Amount

   1.05

Restrictive Covenant Agreements

   Recitals

Retained Escrow Amount

   8.07

Sale End Date

   2.01

Schedule

   10.02

Section 754 Election

   1.15

Securityholders Side Letter

   Recitals

Securityholder Indemnified Parties

   8.03

Statutory Statements

   3.05(b)

Survival Date

   8.01(a)

Surviving Company

   1.01(a)

Surviving Company LLC Agreement

   1.06

Tax Benefit

   8.04(d)

Tax Claim

   10.03(h)

Third Party Claim

   8.05(a)

Transaction

   1.16(a)

Transaction Approvals

   3.12

Transaction Closing

   1.16(a)

WF&G

   12.20

Working Capital Indemnity Amount

   1.10(b)

Written Consent

   7.01(i)

WRMAI

   Recitals

ARTICLE XII

MISCELLANEOUS

12.01. Press Releases and Communications. No press release or public
announcement related to this Agreement or the transactions contemplated herein,
or prior to the Closing any other announcement or communication to the
employees, customers or suppliers of the Company, shall be issued or made by any
Party without the joint approval of the Parent, the Representative and the
Company, unless required by Law or listing agreement with any national
securities exchange (in the reasonable opinion of counsel) in which case the
Parent and the Representative shall have the right to review such press release,
announcement or communication prior to issuance, distribution or publication.
Aquiline may provide general information about the subject matter of this
Agreement in connection with fund raising, marketing, informational or reporting
activities.

12.02. Expenses. Except as otherwise expressly provided herein, each of the
Company, the Securityholders, the Parent, the Merger Sub and the Representative
shall pay all of their own fees and expenses incurred in connection with this
Agreement and the transactions contemplated by this Agreement, including the
fees and disbursements of counsel, financial advisors and accountants.

 

75



--------------------------------------------------------------------------------

12.03. Notices. All notices, demands and other communications to be given or
delivered under or by reason of the provisions of this Agreement shall be in
writing and shall be deemed to have been given (a) when personally delivered,
(b) when transmitted (except if not a Business Day then the next Business Day)
via telecopy (or other facsimile device) to the number set out below if the
sender on the same day sends a confirming copy of such notice by a recognized
overnight delivery service (charges prepaid), (c) the day following the day
(except if not a Business Day then the next Business Day) on which the same has
been delivered prepaid to a reputable national overnight air courier service or
(d) the third Business Day following the day on which the same is sent by
certified or registered mail, postage prepaid. Notices, demands and
communications, in each case to the respective Parties, shall be sent to the
applicable address set forth below, unless another address has been previously
specified in writing by such Party:

Notices to the Parent, Surviving Company and/or the Merger Sub:

Brown & Brown, Inc.

220 South Ridgewood Avenue

Daytona Beach, FL 32114

Attn: Robert W. Lloyd, General Counsel

Facsimile No.: (386) 239-7293

Notices to the Representative:

Teiva Securityholders Representative, LLC

c/o Aquiline Holdings LLC

535 Madison Avenue

24th Floor

New York, NY 10022

Attn: Jason Rotman

Facsimile No.: (212) 624-9510

with a copy to (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:    Gregory B. Astrachan    Jeffrey R. Poss    Sean M. Ewen Facsimile:
   (212) 728-8111

Notices to the Company:

The Wright Insurance Group, LLC

333 Earle Ovington Boulevard, Suite 505

Uniondale, New York 11553-3624

Attention: Chief Executive Officer

Facsimile: (516) 227-2352

 

76



--------------------------------------------------------------------------------

with copies to (which shall not constitute notice):

The Wright Insurance Group, LLC

333 Earle Ovington Boulevard, Suite 505

Uniondale, New York 11553-3624

Attention: Chief Legal Officer

Facsimile: (516) 227-2352

with copies to (before the Closing only) (which shall not constitute notice):

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention:    Gregory B. Astrachan    Jeffrey R. Poss    Sean M. Ewen Facsimile:
   (212) 728-8111

12.04. Assignment. This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, except that neither this Agreement nor any of
the rights, interests or obligations hereunder may be assigned or delegated by
the Parent, the Merger Sub or the Representative without the prior written
consent of the non-assigning Parties.

12.05. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the Parties agree that the court making the determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of the term or provision, to delete specific words or phrases,
or to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement
shall be enforceable as so modified after the expiration of the time within
which the judgment may be appealed.

12.06. References. The table of contents and the section and other headings and
subheadings contained in this Agreement and the exhibits hereto are solely for
the purpose of reference, are not part of the agreement of the Parties, and
shall not in any way affect the meaning or interpretation of this Agreement or
any exhibit hereto. All references to days (excluding Business Days) or months
shall be deemed references to calendar days or months. All references to “$”
shall be deemed references to United States dollars. Unless the context
otherwise requires, any reference to a “Section,” “Exhibit,” “Disclosure
Schedule” or “Schedule” shall be deemed to refer to a section of this Agreement,
exhibit to this Agreement or a schedule

 

77



--------------------------------------------------------------------------------

to this Agreement, as applicable. The words “hereof,” “herein” and “hereunder”
and words of similar import referring to this Agreement refer to this Agreement
as a whole and not to any particular provision of this Agreement. The word
“including” or any variation thereof means “including, without limitation” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it.

12.07. Construction. The language used in this Agreement shall be deemed to be
the language chosen by the Parties to express their mutual intent, and no rule
of strict construction shall be applied against any Person. The specification of
any dollar amount or the inclusion of any item in the representations and
warranties contained in this Agreement or the Disclosure Schedules or Exhibits
attached hereto is not intended to imply that the amounts, or higher or lower
amounts, or the items so included, or other items, are or are not required to be
disclosed (including whether such amounts or items are required to be disclosed
as material or threatened) or are within or outside of the ordinary course of
business, and no Party shall use the fact of the setting of the amounts or the
fact of the inclusion of any item in this Agreement or the Disclosure Schedules
or Exhibits in any dispute or controversy between the Parties as to whether any
obligation, item or matter not described or included in this Agreement or in any
Schedule or Exhibit is or is not required to be disclosed (including whether the
amount or items are required to be disclosed as material or threatened) or is
within or outside of the ordinary course of business for purposes of this
Agreement. The information contained in this Agreement and in the Disclosure
Schedules and Exhibits hereto is disclosed solely for purposes of this
Agreement, and no information contained herein or therein shall be deemed to be
an admission by any Party to any third party of any matter whatsoever (including
any violation of Law or breach of contract).

12.08. Amendment and Waiver. Any provision of this Agreement or the Disclosure
Schedules hereto may be amended or waived only in a writing signed by the
Parent, the Company (or the Surviving Company following the Closing) and the
Representative; provided, however, that after the receipt of the Member
Approval, no amendment to this Agreement shall be made which by Law requires
further approval by the members of the Company without such further approval by
such members. No waiver of any provision hereunder or any breach or default
thereof shall extend to or affect in any way any other provision or prior or
subsequent breach or default.

12.09. Complete Agreement. This Agreement and the documents referred to herein
(including the Confidentiality Agreement) contain the complete agreement between
the Parties and supersede any prior understandings, agreements or
representations by or between the Parties, written or oral, which may have
related to the subject matter hereof in any way, including any data room
agreements, bid letters, term sheets, summary issues lists or other agreements.

12.10. Third Party Beneficiaries. Certain provisions of this Agreement are
intended for the benefit of, and shall be enforceable by, the Securityholders.
Section 6.03 shall be enforceable by the D&O Indemnified Parties. In addition,
(a) the Representative shall have the right, but not the obligation, to enforce
any rights of the Company or the Securityholders under this Agreement, (b) the
Securityholders shall have the right to enforce their rights to receive the
consideration set forth in Section 1.02 and any additional amounts payable
thereto under this Agreement, (c) Aquiline shall have the right to enforce its
rights under Section 12.01 and 12.20

 

78



--------------------------------------------------------------------------------

and any of its rights as a Securityholder hereunder, (d) New York Life shall
have the right to enforce any of its rights as a Securityholder hereunder and
(e) WF&G shall have the right to enforce its rights under Section 12.20. Except
as otherwise expressly provided herein, nothing expressed or referred to in this
Agreement shall be construed to give any Person other than the Parties to this
Agreement and their respective successors and permitted assignees any legal or
equitable right, remedy or claim under or with respect to this Agreement or any
provision of this Agreement.

12.11. Waiver of Trial by Jury. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF
ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR
(B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED
HERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN
CONTRACT, TORT, EQUITY OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY
AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL
BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT THE PARTIES TO THIS AGREEMENT
MAY FILE A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE
CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12.12. Parent Deliveries. The Parent agrees and acknowledges that all documents
or other items delivered or made available to a representative of Parent shall
be deemed to be delivered or made available, as the case may be, to the Parent
for all purposes hereunder.

12.13. Delivery by Facsimile or Email. This Agreement and any signed agreement
entered into in connection herewith or contemplated hereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine or scanned pages via electronic mail, shall be treated in all manner and
respects as an original contract and shall be considered to have the same
binding legal effects as if it were the original signed version thereof
delivered in person. At the request of any Party hereto or to any such contract,
each other Party hereto or thereto shall re-execute original forms thereof and
deliver them to all other Parties. No Party hereto or to any such contract shall
raise the use of a facsimile machine or email to deliver a signature or the fact
that any signature or contract was transmitted or communicated through the use
of facsimile machine or email as a defense to the formation of a contract and
each such Party forever waives any such defense.

12.14. Counterparts. This Agreement may be executed in multiple counterparts,
any one of which need not contain the signature of more than one (1) Party, but
all such counterparts taken together shall constitute one and the same
instrument.

12.15. Governing Law. All issues and questions concerning the construction,
validity, interpretation and enforceability of this Agreement and the exhibits
and schedules hereto shall be governed by, and construed in accordance with, the
Laws of the State of New York, without giving effect to any choice of Law or
conflict of Law rules or provisions (whether of the State of New York or any
other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of New York.

 

79



--------------------------------------------------------------------------------

12.16. Jurisdiction. Any suit, Action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby shall be brought and
determined exclusively in the United States District Court for the Southern
District of New York or any other federal or state court sitting in New York,
New York, and each of the Parties hereby consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
Action or proceeding and irrevocably waives, to the fullest extent permitted by
Law, any objection which it may now or hereafter have to the laying of the venue
of any such suit, Action or proceeding in any such court or that any such suit,
Action or proceeding which is brought in any such court has been brought in an
inconvenient forum. Process in any such suit, Action or proceeding may be served
on any Party anywhere in the world, whether within or without the jurisdiction
of any such court. Without limiting the foregoing, each Party agrees that
service of process on such Party as provided in Section 12.03 shall be deemed
effective service of process on such Party.

12.17. Remedies Cumulative. Except as otherwise provided herein, any and all
remedies herein expressly conferred upon a Party shall be deemed cumulative
with, and not exclusive of, any other remedy conferred hereby, or by Law or
equity upon such Party, and the exercise by a Party of any one remedy shall not
preclude the exercise of any other remedy.

12.18. No Recourse. Notwithstanding any provision of this Agreement or
otherwise, the Parties to this Agreement agree on their own behalf and on behalf
of their respective Subsidiaries and Affiliates that no Non-Recourse Party of a
Party to this Agreement shall have any liability relating to this Agreement or
any of the transactions contemplated herein.

12.19. Damages; Specific Performance.

(a) The Company may, on behalf of the Securityholders, petition a court to award
damages in connection with any breach by the Parent and/or the Merger Sub of the
terms and conditions set forth in this Agreement, and the Parent agrees that
such damages shall not be limited to reimbursement of expenses or out-of-pocket
costs, and may include the benefit of the bargain lost by the Securityholders
(taking into consideration relevant matters, including other combination
opportunities and the time value of money). The Company may, additionally, on
behalf of the Securityholders, enforce such award and accept damages for such
breach.

(b) Each of the Parties acknowledges that the rights of each Party to consummate
the transactions contemplated hereby are unique and recognizes and affirms that
in the event of a breach of this Agreement by any Party, money damages may be
inadequate and the non-breaching Party may have no adequate remedy at Law.
Accordingly, the Parties agree that prior to a valid termination of this
Agreement in accordance with this Agreement, subject to and without limiting
Section 12.19(c) below (if applicable), such non-breaching Party shall have the
right, in addition to any other rights and remedies existing in its favor at Law
or in equity, to enforce its rights and the other Party’s obligations hereunder
not only by an Action or Actions for damages but also by an Action or Actions
for specific performance, injunctive and/or other equitable relief (without
posting of bond or other security). Each of the Parties agrees that it

 

80



--------------------------------------------------------------------------------

shall not oppose the granting of an injunction, specific performance and other
equitable relief when expressly available pursuant to the terms of this
Agreement, and hereby waives (x) any defenses in any Action for an injunction,
specific performance or other equitable relief, including the defense that the
other parties have an adequate remedy at Law or an award of specific performance
is not an appropriate remedy for any reason at Law or equity, and (y) any
requirement under Law to post a bond, undertaking or other security as a
prerequisite to obtaining equitable relief. While a Party may pursue both a
grant of specific performance and money damages, under no circumstances shall
such Party be permitted or entitled to receive both such grant of specific
performance and money damages.

(c) To the extent any Party brings any Action, claim, complaint or other
proceeding, in each case, before any Governmental Entity to enforce specifically
the performance of the terms and provisions of this Agreement prior to the
Closing, the Outside Date shall automatically be extended by (i) the amount of
time during which such Action, claim, complaint or other proceeding is pending,
plus twenty (20) Business Days, or (ii) such other time period established by
the court presiding over such Action, claim, complaint or other proceeding.

12.20. Waiver of Conflicts. Recognizing that Willkie Farr & Gallagher LLP
(“WF&G”) has acted as legal counsel to certain of the Securityholders (including
Aquiline and its Affiliates) and the Company, its Affiliates, the Group
Companies and WRMAI prior to the Closing, and that WF&G intends to act as legal
counsel to certain of the Securityholders (including Aquiline and its
Affiliates) and WRMAI after the Closing, each of the Parent and the Surviving
Company (including on behalf of the Group Companies) hereby waives, on its own
behalf and agrees to cause its Affiliates to waive, any conflicts that may arise
in connection with WF&G representing any of the Securityholders (including
Aquiline and its Affiliates) and/or its Affiliates and/or WRMAI after the
Closing as such representation may relate to the Parent, any Group Company,
WRMAI or the transactions contemplated herein. In addition, all communications
involving attorney-client confidences between any Securityholders (including
Aquiline and its Affiliates) and its Affiliates in the course of the
negotiation, documentation and consummation of the transactions contemplated
hereby shall be deemed to be attorney-client confidences that belong solely to
such Securityholders and their Affiliates (and not the Group Companies or
WRMAI). Accordingly, the Group Companies and WRMAI shall not have access to any
such communications, or to the files of WF&G relating to engagement, whether or
not the Closing shall have occurred. Without limiting the generality of the
foregoing, upon and after the Closing, (i) the applicable Securityholders and
their Affiliates (and not the Group Companies or WRMAI) shall be the sole
holders of the attorney-client privilege with respect to such engagement, and
none of the Group Companies or WRMAI shall be a holder thereof, (ii) to the
extent that files of WF&G in respect of such engagement constitute property of
the client, only the applicable Securityholders and their Affiliates (and not
the Group Companies or WRMAI) shall hold such property rights and (iii) WF&G
shall have no duty whatsoever to reveal or disclose any such attorney-client
communications or files to any of the Group Companies or WRMAI by reason of any
attorney-client relationship between WF&G and any of the Group Companies or
WRMAI or otherwise.

*     *     *     *

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement and Plan of Merger
on the day and year first above written.

 

Company:     THE WRIGHT INSURANCE GROUP, LLC     By:  

/S/ WILLIAM MALLOY

      CEO & President     Its:  

 

Parent:     BROWN & BROWN, INC.     By:  

/S/ J. SCOTT PENNY

      Regional President     Its:  

 

Merger Sub:     BROWN & BROWN ACQUISITION GROUP, LLC     By:  

/S/ J. SCOTT PENNY

      President     Its:  

 

Representative:    

TEIVA SECURITYHOLDERS REPRESENTATIVE, LLC,

solely in its capacity as the Representative

    By:   Aquiline Holdings, LLC, its Managing Member     By:  

/S/ CHRISTOPHER WATSON

      Partner     Its:  

 